EXHIBIT 10.21

OFFICE LEASE AGREEMENT

BETWEEN

LOCON SAN MATEO, LLC, a Delaware limited liability company

(“LANDLORD”)

AND

AKAMAI TECHNOLOGIES, INC., a Delaware corporation

(“TENANT”)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.   

Basic Lease Information

   1 2.   

Lease Grant

   4 3.   

Adjustment of Commencement Date; Possession

   4 4.   

Rent

   6 5.   

Compliance with Laws; Use

   7 6.   

Security Deposit

   9 7.   

Services to be Furnished by Landlord

   9 8.   

Premises Improvements

   10 9.   

Repairs and Alterations

   11 10.   

Use of Electrical Services by Tenant

   12 11.   

Entry by Landlord

   12 12.   

Assignment and Subletting

   14 13.   

Liens

   15 14.   

Indemnity and Waiver of Claims

   16 15.   

Insurance

   16 16.   

Subrogation

   18 17.   

Casualty Damage

   19 18.   

Condemnation

   20 19.   

Events of Default

   21 20.   

Remedies

   21 21.   

Limitation of Liability

   23 22.   

No Waiver

   23 23.   

Quiet Enjoyment

   23 24.   

Relocation

   23 25.   

Holding Over

   24 26.   

Subordination to Mortgages; Estoppel Certificate

   24 27.   

Attorneys’ Fees

   25 28.   

Notice

   25 29.   

Excepted Rights

   25 30.   

Surrender of Premises

   26 31.   

Miscellaneous

   26 32.   

Waiver of Jury Trial

   28 33.   

Option to Renew

   30 34.   

Acceleration Option

   31 35.   

Signage

   32 36.   

Option to Expand

   34 37.   

Right of First Offer

   36

 

i



--------------------------------------------------------------------------------

38.   

Roof Space

   38 39.   

Confidentiality

   41 40.   

Bicycle Storage Area

   41 41.   

Entire Agreement

   42

 

Exhibit A - Outline and Location of Premises

Exhibit A-1 – Site Plan

Exhibit B - Building Rules and Regulations

Exhibit C - Commencement Letter

Exhibit D - Work Letter

Exhibit E - Expenses and Taxes

Exhibit F - Parking Agreement

Exhibit G - Form of Confidentiality Agreement

Exhibit H - Hypothetical Acceleration Fee Calculation

Exhibit I - List of Personal Property

 

ii



--------------------------------------------------------------------------------

OFFICE LEASE AGREEMENT

THIS OFFICE LEASE AGREEMENT (the “Lease”) is made and entered into as of the 31
st day of March, 2008, by and between LOCON SAN MATEO, LLC, a Delaware limited
liability company (“Landlord”) and AKAMAI TECHNOLOGIES, INC., a Delaware
corporation (“Tenant”).

1. Basic Lease Information.

A. “Building” shall mean the building located at 3125 Clearview Way, San Mateo,
California, commonly known as Building B of the Clearview office park.

B. “Premises” shall mean the approximately 50,000 rentable square feet of space
shown on Exhibit A to this Lease. The Premises are located on a portion of the
first floor and the entire second and third floors of the Building and known as
suite number(s) 200. If the Premises include one or more floors in their
entirety, all corridors and restroom facilities located on such full floor(s)
shall be considered part of the Premises.

C. “Base Rent”:

 

Period

   Annual Rate
Per Square Foot    Annual
Base Rent    Monthly
Base Rent

10/1/08 – 9/30/09

   $ 37.80    $ 1,890,000.00    $ 157,500.00

10/1/09 – 9/30/10

   $ 39.31    $ 1,965,600.00    $ 163,800.00

10/1/10 – 9/30/11

   $ 40.88    $ 2,044,224.00    $ 170,352.00

10/1/11 – 9/30/12

   $ 42.52    $ 2,125,942.96    $ 177,161.91

10/1/12 – 9/30/13

   $ 44.22    $ 2,211,032.68    $ 184,252.72

10/1/13 – 9/30/14

   $ 45.99    $ 2,299,473.99    $ 191,622.83

10/1/14 – 9/30/15

   $ 47.83    $ 2,391,452.94    $ 199,287.75

10/1/-15 – Termination Date

   $ 49.74    $ 2,487,111.06    $ 207,259.26

 

*  The foregoing Base Rent shall be subject to abatement, as more particularly
described in Section 4 below.

D. “Tenant’s Share”: 76.98% of the Building and 19.14% of the Project (based
upon approximately 261,251 rentable square feet).

“Tenant’s Monthly Expense and Tax Payment”: $51,541.67, which is Tenant’s Share
of the monthly estimated Expenses and monthly estimated Taxes (as more fully
described in, and subject to adjustment as described in, Section 4 below).

E. “Term”: A period of eighty-five (85) months. The Term shall commence on the
date (the “Commencement Date”) that is the earlier of October 1, 2008 or the
date that Tenant substantially completes the Initial Alterations (as defined in
Exhibit D attached hereto) and, unless terminated early or extended in
accordance with this Lease, end on the last day of the 85th month of the Term
(the “Termination Date”), which Termination Date is estimated to be October 31,
2015. Promptly after the Commencement Date, Landlord and Tenant shall enter into
a commencement letter agreement in the form attached hereto as Exhibit C.

F. “Rent Commencement Date”: October 1, 2008, subject to adjustment as provided
in Section 3 below.

 

1



--------------------------------------------------------------------------------

G. Tenant allowances: $2,500,000.00 (a sum equal to $50.00 per rentable square
foot of the Premises) for construction of the Initial Alterations and $7,500.00
(a sum equal to $0.15 per rentable square foot of the Premises) for preparation
of the initial space plan, as more particularly described in Exhibit D attached
hereto.

H. “Security Deposit”: $75,000.00.

I. “Guarantor(s)”: As of the date of this Lease, there are no guarantors.

J. “Broker(s)”: NAI BT Commercial representing Landlord and Jones Lang LaSalle
representing Tenant.

K. “Permitted Use”: General office use.

L. “Notice Addresses”:

Tenant:

On and after the Commencement Date, notices shall be sent to Tenant at the
Premises with a copy to:

Akamai Technologies, Inc.

8 Cambridge Center

Cambridge, MA 02142

Attention: Mr. Skip Hartwell

Phone: (617) 444-3971

Fax: (617) 444-3908

If any additional person listed above fails to receive the copy of the notice of
Tenant default, the validity of the notice served on Tenant shall not be
affected thereby.

Prior to the Commencement Date, notices shall be sent to Tenant at the following
address:

Akamai Technologies, Inc.

8 Cambridge Center

Cambridge, MA 02142

Attention: Mr. Skip Hartwell

Phone: (617) 444-3971

Fax: (617) 444-3908

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

2



--------------------------------------------------------------------------------

Landlord:    With a copy to:

Lowe Enterprises Real Estate Group

455 Market Street, Suite 640

San Francisco, CA 94105

Attention: Mike Sanford, Senior Vice President

  

Lowe Enterprises Real Estate Group

2020 Main Street, Suite 1150

Irvine, California 92614

Attention: Lynda Cook, Senior Vice President

   And to:   

Lowe Enterprises

11777 San Vicente Boulevard, 9th Floor

Los Angeles, California 90049

Attention: John DeMarco, Senior Vice President,

Corporate Counsel

Rent (defined in Section 4.A) is payable to the order

of Landlord at the following address:

  

Lowe Enterprises Real Estate Group

455 Market Street, Suite 640

San Francisco, CA 94105

Attention: Kelly Mullane

  

M. “Business Day(s)” are Monday through Friday of each week, exclusive of New
Year’s Day, Memorial Day, Independence Day, Labor Day, Thanksgiving Day and
Christmas Day (“Holidays”). Landlord may designate additional Holidays, provided
that the additional Holidays are commonly recognized by other office buildings
in the area where the Building is located.

N. “Landlord Work” means the work that Landlord is obligated to perform in the
Premises pursuant to the separate work letter agreement (the “Work Letter”)
attached as Exhibit D.

O. “Law(s)” means all applicable statutes, codes, ordinances, orders, rules and
regulations of any municipal or governmental entity.

P. “Normal Business Hours” for the Building are 8:00 A.M. to 6:00 P.M. on
Business Days.

Q. “Property” means the Building and the parcel(s) of land on which it is
located and, at Landlord’s discretion, the landscaping, the parking facilities
and all other improvements owned by Landlord and serving the Building and the
tenants thereof and the parcel(s) of land on which they are located.

R. “Project” means the Clearview office project, containing six (6) buildings
totaling approximately 261,251 rentable square feet of Class A office buildings
located on an approximately 21.86 acre hill-top campus on Clearview Way, San
Mateo, California.

S. “Exterior Common Areas” mean those areas of the Project and/or the Property
which are not located within the Building or any other building and which are
provided and maintained for the use and benefit of Landlord and tenants of the
Building and/or the Project generally and the employees, invitees and licensees
of Landlord and such tenants, including, without limitation, any parking garage,
artificial lakes, walkways, plaza, roads, driveways, sidewalks, surface parking
and landscapes, if any.

 

3



--------------------------------------------------------------------------------

2. Lease Grant.

Landlord leases the Premises to Tenant and Tenant leases the Premises from
Landlord, together with the right in common with others to use any portions of
the Property that are designated by Landlord for the common use of tenants and
others, such as sidewalks, unreserved parking areas, common corridors, elevator
foyers, restrooms, vending areas and lobby areas (the “Common Areas”). The
Exterior Common Areas, as of the date of this Lease, are as shown on the site
plan attached hereto as Exhibit A-1. Landlord also has the right to make changes
to the Common Areas as Landlord deems reasonably appropriate, provided the
changes do not materially affect Tenant’s ability to access the Premises or to
use the Premises for the Permitted Use. Notwithstanding anything to the contrary
contained herein, Landlord shall not make any permanent changes to the parking
areas at the Property that reduces the number of parking spaces available for
Tenant’s use pursuant to the terms of this Lease or otherwise materially
adversely affect Tenant’s parking rights hereunder. However, the foregoing shall
not be deemed to prohibit Landlord from constructing a parking garage at the
Property during the Term. If Landlord constructs a parking garage at the
Property, Tenant may use such parking garage, free of monthly parking charge,
provided that the foregoing shall not be deemed to increase the total number of
parking spaces available to Tenant pursuant to the terms of this Lease and the
Parking Agreement. If Landlord makes temporary changes to the parking areas at
the Property that affect Tenant’s parking rights hereunder, Landlord shall
provide reasonable alternate parking in the vicinity of the Building, which may
include valet parking, and Tenant’s alternate parking spaces (if valet services
are not used) shall at all times be located at or adjacent to the Property
within reasonable walking distance of the Building (i.e., without the need for
parking shuttles or other transportation to and from such parking spaces).
Landlord shall use reasonable efforts to minimize the time periods during which
such alternate parking arrangements will be required in connection with any
temporary changes or other work with respect to the parking areas.

3. Adjustment of Commencement Date; Possession.

A. The Landlord Work shall be deemed to be “Substantially Complete” on the later
of (i) the date that all Landlord Work (or applicable portion thereof) has been
performed, other than any minor details of construction, mechanical adjustment
or any other similar matter, the noncompletion of which does not materially
interfere with Tenant’s use of the Premises, and (ii) the date Landlord receives
from the appropriate governmental authorities, with respect to the Landlord Work
performed by Landlord or its contractors in the Premises, all approvals
necessary for the conduct of Tenant’s work at (including, without limitation,
the Initial Alterations) and Tenant’s occupancy of the Premises (which may
include a certificate of temporary occupancy or substantially equivalent
approval). However, if Landlord is delayed in the performance of the Landlord
Work as a result of any Tenant Delay(s) (defined below), the Landlord Work shall
be deemed to be Substantially Complete on the date that Landlord could
reasonably have been expected to Substantially Complete the Landlord Work absent
any Tenant Delay. “Tenant Delay” means any act or omission of Tenant or any
Tenant’s Parties to the extent that the same actually delays the substantial
completion of the Landlord Work, including, without limitation: (1) Tenant’s
failure to furnish information or approvals within any time period specified in
this Lease, including the failure to prepare or approve preliminary or final
plans by any applicable due date; (2) Tenant’s selection of equipment or
materials that have long lead times after first being informed in writing by
Landlord that the selection may result in a delay; (3) changes requested or made
by Tenant to previously approved plans and specifications; (4) performance of
work in the Premises by Tenant or Tenant’s contractor(s) during the performance
of the Landlord Work, which interferes with the performance of the Landlord
Work; or (5) if the performance of any portion of the Landlord Work depends on
the prior or simultaneous performance of work by Tenant, a delay by Tenant or
Tenant’s contractor(s) in the completion of such work. Landlord shall notify
Tenant in writing of any circumstances of which Landlord is aware that have
caused or may cause a Tenant Delay, so that Tenant may take whatever action is
appropriate to minimize or prevent such Tenant Delay. For purposes of the
foregoing sentence, correspondence via e-mail, facsimile or as included in any
construction meeting minutes delivered to Tenant’s construction project manager,
with a copy to Skip Hartwell at hartwell@akamai.com, shall constitute written
notice of such Tenant Delay. No Tenant Delay shall be deemed to accrue unless
and until Landlord has provided written notice to Tenant specifying that a delay
has occurred

 

4



--------------------------------------------------------------------------------

because of actions, inaction or circumstances specified in the notice in
reasonable detail. If such actions, inaction or circumstances qualify as a
Tenant Delay, then a Tenant Delay shall be deemed to have occurred commencing as
of the date Tenant received such notice from Landlord.

B. Subject to Landlord’s obligation, if any, to perform the Landlord Work and
Landlord’s obligations under Section 9.B., and except as expressly provided in
this Lease, the Premises are accepted by Tenant in “as is” condition and
configuration. By taking possession of the Premises, except as provided below in
this Section 3.B, Tenant agrees that the Premises are in good order and
satisfactory condition, and that there are no representations or warranties by
Landlord regarding the condition of the Premises, the Building or the Project.
However, notwithstanding the foregoing, Landlord covenants that the base
Building electrical, heating, ventilation and air conditioning and plumbing
systems located in the Premises shall be in good working order as of the date
Landlord delivers possession of the Premises to Tenant with the Initial Landlord
Alterations (as defined in Exhibit D attached hereto) Substantially Complete
(the “Delivery Date”). Except to the extent caused by the acts or omissions of
Tenant or any Tenant Entities or by any alterations or improvements performed by
or on behalf of Tenant (except for the Landlord Work), if such systems are not
in good working order as of the date that Landlord Substantially Completes the
Second Phase Landlord Alterations (as defined in Exhibit D attached hereto) and
Tenant provides Landlord with notice of the same within thirty (30) days
following the such date, Landlord shall be responsible for repairing or
restoring the same. Tenant and Landlord acknowledge and agree that the only
portion of the Landlord Work required to be completed by Landlord by the
Delivery Date (prior to the Commencement Date) shall be the Initial Landlord
Alterations. Landlord shall use good faith efforts to give Tenant at least
thirty (30) days’ prior written notice of the anticipated Delivery Date.
Tenant’s acceptance of the Premises shall be subject to Landlord’s obligation to
correct portions of the Initial Landlord Alterations as set forth on a
construction punch list prepared by Landlord and Tenant in accordance with the
terms hereof. Within fifteen (15) days after the Initial Landlord Alterations
are Substantially Complete, Landlord and Tenant shall together conduct an
inspection of the Premises and prepare a “punch list” setting forth any portions
of the Initial Landlord Alterations that are not in conformity with the Initial
Landlord Alterations as required by the terms of this Lease. Notwithstanding the
foregoing, at the request of Landlord, such construction punch list shall be
mutually prepared by Landlord and Tenant prior to the date on which Tenant first
begins to move its furniture, equipment or other personal property into the
Premises. Landlord, as part of the Initial Landlord Alterations, shall use good
faith efforts to correct all such items within a reasonable time following the
completion of the punch list. Landlord and Tenant shall coordinate in good faith
so as to minimize interference with each other during Landlord’s completion of
any punch list items and Tenant’s performance of the Initial Alterations.

If the Delivery Date has not occurred on or before the Outside Completion Date
(defined below) due to Landlord’s failure to timely complete the Initial
Landlord Alterations for any reason (including an event of Force Majeure, but
subject to Tenant Delay as provided below), Tenant shall be entitled to a rent
abatement following the Rent Commencement Date in an amount equal to the per
diem holdover rent, if any, that Tenant is required to pay (and actually pays)
under the Existing Lease (defined below) for every day in the period beginning
on the Outside Completion Date and ending on the Delivery Date (not to exceed an
amount equal to $112,969.17 per month, which abatement shall be credited toward
rent hereunder next due and payable). Tenant shall provide Landlord written
notice and satisfactory evidence of the exact amount of such payments made
within 30 days after any such payment to its landlord under the Existing Lease.
For purposes hereof, the “per diem holdover rent” shall mean that portion of
rent (calculated on a per diem basis) that Tenant pays under the Existing Lease
that is in excess of and in addition to the rent that Tenant was required to pay
for the last month of the lease term under the Existing Lease (calculated on a
per diem basis). For example, if Tenant’s rent for the last month of the lease
term of the Existing Lease is $400.00 per day and, as a result of a holdover by
Tenant under the Existing Lease, such rent increases to $600.00 per day, the
abatement of Base Rent Tenant is entitled to receive hereunder shall equal
$200.00 per day. The “Outside Completion Date” shall mean May 31, 2008. Landlord
and Tenant acknowledge and agree that the determination of the Delivery Date
shall take into consideration the effect of any Tenant Delays by Tenant. As used
herein, the “Existing Lease” shall mean that certain Office Lease dated as of
September 23, 1999, as same may have been amended, by and between Tenant, as
tenant, and 1400 Fashion Island LLC (as successor in interest to Cornerstone
Suburban Office, L.P.), as landlord, relating to certain

 

5



--------------------------------------------------------------------------------

premises in the building commonly known as Century Centre II located at 1400
Fashion Island Blvd., San Mateo, California. Tenant represents and warrants that
Tenant has previously delivered the true and correct copy of the Existing Lease
to Landlord.

In addition, if the Delivery Date has not occurred on or before the Outside
Completion Date due to Landlord’s failure to complete the Initial Landlord
Alterations for any reason (including an event of Force Majeure, but subject to
any Tenant Delays), the Rent Commencement Date shall be delayed by one day for
each day beginning on the Outside Completion Date and ending on the Delivery
Date (and the Termination Date shall be similarly extended).

If the Delivery Date has not occurred on or before December 1, 2008 (the
“Delivery Deadline”), Tenant, as its sole remedy, may terminate this Lease by
giving Landlord written notice of termination on or before the earlier to occur
of: (i) December 15, 2008; and (ii) the Delivery Date. In such event, this Lease
shall be deemed null and void and of no further force and effect and Landlord
shall promptly refund any prepaid rent and Security Deposit previously advanced
by Tenant under this Lease except to the extent required to cure any then
uncured default by Tenant and, so long as there is no uncured default(s) under
the Work Letter, the parties hereto shall have no further responsibilities or
obligations to each other with respect to this Lease. Landlord and Tenant
acknowledge and agree that the determination of the Delivery Deadline shall take
into consideration the effect of any Tenant Delays.

C. Notwithstanding the foregoing, provided that this Lease has been fully
executed by all parties and Tenant has delivered all prepaid rental, the
Security Deposit and the insurance certificates required hereunder, Tenant, at
Tenant’s sole risk, shall be permitted to access the Premises prior to the
Delivery Date solely for purposes of planning or designing the Initial
Alterations pursuant to Exhibit D. Tenant shall also have the right to access
the Premises after the Delivery Date for purposes of performing the Tenant Work
and to use and occupy the Premises for purposes of conducting its business
therein. Such possession prior to the Commencement Date shall be subject to all
of the terms and conditions of this Lease, except that Tenant shall not be
required to pay Base Rent or Tenant’s Share of Expenses and Taxes with respect
to the period of time prior to the Rent Commencement Date during which Tenant
occupies the Premises for design, construction or business purposes. Landlord
may withdraw such permission to enter the Premises prior to the Commencement
Date at any time that Landlord reasonably determines that such entry by Tenant
is causing a dangerous situation for Landlord, Tenant or their respective
contractors or employees, or if Landlord reasonably determines that such entry
by Tenant is unreasonably hampering or otherwise preventing Landlord from
proceeding with the timely completion of the Landlord Work described in Exhibit
D.

4. Rent.

A. Payments. As consideration for this Lease, Tenant shall pay Landlord, without
any notice, setoff or deduction (except as otherwise expressly set forth
herein), the total amount of Base Rent and Additional Rent due for the Term.
“Additional Rent” means all sums (exclusive of Base Rent) that Tenant is
required to pay Landlord under this Lease. Additional Rent and Base Rent are
sometimes collectively referred herein to as “Rent”. Tenant shall pay and be
liable for all rental, sales and use taxes (but excluding income taxes), if any,
imposed upon or measured by Rent under applicable Law. Base Rent and recurring
monthly charges of Additional Rent shall be due and payable in advance
commencing on the Rent Commencement Date and continuing on the first day of each
calendar month thereafter without notice or demand, provided that the
installment of Base Rent and Tenant’s Monthly Expense and Tax Payment (defined
in Section 1.D. above) for the first full calendar month of the Term shall be
payable upon the Commencement Date (it being agreed that if the Commencement
Date occurs prior to the Rent Commencement Date, Tenant shall deliver the first
month’s Base Rent and Tenant’s Monthly Expense and Tax Payment simultaneously
with Tenant’s written notice to Landlord that the Initial Alterations are
substantially complete). All other items of Rent shall be due and payable by
Tenant on or before twenty-one (21) days after billing by Landlord. All payments
of Rent shall be by good and sufficient check or by other means (such as
automatic debit or electronic transfer) acceptable to Landlord. If

 

6



--------------------------------------------------------------------------------

Tenant fails to pay any item or installment of Rent when due, Tenant shall pay
Landlord an administration fee equal to 5% of the past due Rent; provided,
however, that the foregoing late charge shall not apply to the first two
(2) such late payments in any twelve (12) month period of the Term of this Lease
or any extension thereto. If the Rent Commencement Date occurs on a day other
than the first day of a calendar month or the Term terminates on a day other
than the last day of a calendar month, the monthly Base Rent and Tenant’s Share
of Expenses (defined in Exhibit E) and Taxes (defined in Exhibit E) for the
month shall be prorated based on the number of days in such calendar month.
Landlord’s acceptance of less than the correct amount of Rent shall be
considered a payment on account of the earliest Rent due. No endorsement or
statement on a check or letter accompanying a check or payment shall be
considered an accord and satisfaction, and either party may accept the check or
payment without prejudice to that party’s right to recover the balance or pursue
other available remedies. Tenant’s covenant to pay Rent is independent of every
other covenant in this Lease, except as otherwise expressly provided herein.

B. Payment of Tenant’s Share of Expenses and Taxes. Tenant shall pay Tenant’s
Share of the total amount of Expenses and Taxes for each calendar year during
the Term in accordance with Exhibit E hereto.

C. Abatement. Notwithstanding anything in this Lease to the contrary, so long as
Tenant is not then in default beyond any applicable notice and cure periods
under this Lease, Tenant shall be entitled to an abatement of monthly Base Rent
and Tenant’s Share of Expenses and Taxes with respect to the Premises, as
originally described in this Lease, with respect to the 4th, 8th, 12 th and 85th
full calendar months of the Term (collectively, the “Abated Rent”). Only Base
Rent and Tenant’s Share of Expenses and Taxes shall be abated pursuant to this
Section, as more particularly described herein, and all other rent and other
costs and charges specified in this Lease shall remain as due and payable
pursuant to the provisions of this Lease.

5. Compliance with Laws; Use.

The Premises shall be used only for the Permitted Use and for no other use
whatsoever. Tenant shall not use or permit the use of the Premises for any
purpose which is illegal, dangerous to persons or property or which, in
Landlord’s reasonable opinion, unreasonably disturbs any other tenants of the
Building or the Project or interferes with the operation of the Building or the
Project. Tenant shall comply with all Laws, including the Americans with
Disabilities Act, regarding the operation of Tenant’s business and the use,
condition, configuration and occupancy of the Premises. In addition, Tenant
shall, at its sole cost and expense, promptly comply with any Laws that relate
to the “Base Building” (defined below), but only to the extent such obligations
are triggered by Tenant’s use of the Premises, other than for general office
use, or Alterations or improvements in the Premises performed or requested by
Tenant. Except to the extent that (i) Tenant is responsible for complying with
Laws that relate to the Base Building as provided above, or (ii) changes to the
Base Building are required due to the negligent or willful acts or omissions of
Tenant, its agents, employees or contractors (other than the mere discovery of
the violation), Landlord shall be responsible for correcting violations of any
Laws existing as of the date of this Lease and Laws that first come into effect
after the date of this Lease with respect to the Base Building located in the
Building, provided that the cost of such compliance incurred after the
Commencement Date shall be included in Expenses to the extent permitted in
Exhibit E attached hereto. Tenant shall promptly provide Landlord with copies of
any notices it receives regarding an alleged violation of Law; provided,
however, if Tenant receives any notice of violation of Laws with respect to the
Base Building, Tenant shall, within five (5) business days after receipt
thereof, provide Landlord with copies of any such notices it receives with
respect to such violation. Notwithstanding the foregoing, Landlord shall have
the right to contest any alleged violation in good faith, including, without
limitation, the right to apply for and obtain a waiver or deferment of
compliance, the right to assert any and all defenses allowed by Law and the
right to appeal any decisions, judgments or rulings to the fullest extent
permitted by Law. Landlord, after the exhaustion of any and all rights to appeal
or contest, will make all repairs, additions, alterations or improvements
necessary to comply with the terms of any final order or judgment. “Base
Building” shall include the structural portions of the Building, the public
restrooms and the Building mechanical, electrical and plumbing systems and
equipment located in the internal core of the Building on the floor or floors on
which the Premises are located. Tenant, within ten (10) days after receipt,
shall

 

7



--------------------------------------------------------------------------------

provide Landlord with copies of any notices it receives regarding a violation or
alleged violation of any Laws. Tenant shall comply with the rules and
regulations of the Building attached as Exhibit B and such other reasonable
rules and regulations adopted by Landlord from time to time and provided to
Tenant in writing. Tenant shall also cause its agents, contractors,
subcontractors, employees, customers, invitees and subtenants (each a “Tenant
Entity” and collectively, the “Tenant Entities”) to comply with all rules and
regulations. Landlord shall not discriminate against Tenant in Landlord’s
adoption and enforcement of the rules and regulations.

Tenant shall not be liable for any cost or expense related to removal, cleaning,
abatement or remediation of Hazardous Materials (as hereafter defined) existing
in, on, under or above the Premises Property or Building prior to the date
Landlord tenders possession of the Premises to Tenant, including, without
limitation, Hazardous Materials in the ground water or soil, except to the
extent that any of the foregoing results directly or indirectly from any act or
omission by Tenant or any Tenant Entity, or if Tenant has actual knowledge of
any existing Hazardous Material, any Hazardous Materials disturbed, distributed
or exacerbated (as opposed to the mere discovery of an existing Hazardous
Material) by Tenant or any Tenant Entity. To the extent that Tenant or any
Tenant Entity discover or exacerbates an existing Hazardous Material, Tenant
shall provide prompt written notice of such exacerbation to Landlord. As used
herein, “Hazardous Materials” means any flammables, explosives, radioactive
materials, hazardous wastes or materials, toxic wastes or materials, or other
similar substances, petroleum products or derivatives or any substance subject
to regulation by or under any federal, state and local laws and ordinances
relating to the protection of the environment or the keeping, use or disposition
of environmentally hazardous materials, substances, or wastes, presently in
effect or hereafter adopted, all amendments to any of them, and all rules and
regulations issued pursuant to any of such laws or ordinances (“Environmental
Laws”).

As of the date hereof, Landlord represents and warrants that it has not received
written notice from any governmental agencies that the Building is in violation
of any Environmental Laws. Further, to Landlord’s actual knowledge, there are no
Hazardous Materials in, at, under or about the Building or Property other than
small quantities of Hazardous Materials to the extent customary in similar
office buildings and necessary for the normal use, operating and maintenance of
the Building and except to the extent set forth in that certain Phase I
Environmental Site Assessment, dated May 4, 2005, prepared by LFR Levine-Fricke
(the “Phase I Report”). For purposes of this Section, “Landlord’s actual
knowledge” shall be deemed to mean and limited to the current actual knowledge
of Mike L. Sanford, and not any implied, imputed, or constructive knowledge of
said individual or of Landlord or any parties related to or comprising Landlord
and without any independent investigation or inquiry having been made or any
implied duty to investigate or make any inquiries (other than review of the
Phase I Report); it being understood and agreed that such individual shall have
no personal liability in any manner whatsoever hereunder or otherwise related to
the transactions contemplated hereby. Landlord represents that Mike L. Sanford
is the person employed by Landlord with the best knowledge with respect to the
foregoing representation.

To the extent Landlord removes asbestos containing materials in connection with
performing the Landlord Work, Landlord shall, at Landlord’s sole cost and
expense, comply with all applicable Laws, in effect and as applied as of the
date Landlord performs such Landlord Work, with respect to such removal (the
“Required ACM Remediation”). Landlord shall have the right to contest any
alleged Required ACM Remediation in good faith, including, without limitation,
the right to apply for and obtain a waiver or deferment of compliance, the right
to assert any and all defenses allowed by Law and the right to appeal any
decisions, judgments or rulings to the fullest extent permitted by Law. Landlord
shall deliver a copy of the O&M Plan for the Building to Tenant on or before
May 15, 2008. The O&M Plan shall identify the location of any known asbestos
containing materials remaining in the Building and shall set forth any required
procedures with respect to work in the affected areas.

Landlord, at its sole cost and expense, shall be responsible for correcting any
violations of Laws with respect to the Landlord Work. Notwithstanding the
foregoing, Landlord shall have the right to contest any alleged violation in
good faith, including, without limitation, the right to apply for and obtain a
waiver or

 

8



--------------------------------------------------------------------------------

deferment of compliance, the right to assert any and all defenses allowed by law
and the right to appeal any decisions, judgments or rulings to the fullest
extent permitted by law. Landlord, after the exhaustion of any and all rights to
appeal or contest, will make all repairs, additions, alterations or improvements
necessary to comply with the terms of any final order or judgment.
Notwithstanding the foregoing, Tenant, not Landlord, shall be responsible for
the correction of any violations that arise out of or in connection with any
claims brought under any provision of the Americans With Disabilities Act other
than Title III thereof, the specific nature of Tenant’s business in the Premises
(other than general office use), the acts or omissions of Tenant or any Tenant
Entities, Tenant’s arrangement of any furniture, equipment or other property in
the Premises, any repairs, alterations, additions or improvements performed by
or on behalf of Tenant (other than the Landlord Work) and any design or
configuration of the Premises specifically requested by Tenant after being
informed in writing that such design or configuration may not be in strict
compliance with Laws.

6. Security Deposit.

The Security Deposit, in the amount set forth in Section 1.H. above, shall be
delivered to Landlord upon the execution of this Lease by Tenant and shall be
held by Landlord without liability for interest (unless required by Law) as
security for the performance of Tenant’s obligations. The Security Deposit is
not an advance payment of Rent or a measure of Tenant’s liability for damages.
Landlord may, from time to time, without prejudice to any other remedy, use all
or a portion of the Security Deposit to satisfy Rent which remains unpaid after
notice and the expiration of any applicable cure period or to cure any other
default by Tenant which remains uncured after notice and the expiration of any
applicable cure period. If Landlord uses the Security Deposit, Tenant shall on
demand restore the Security Deposit to its original amount. If Tenant is not in
default at the termination of this Lease, Landlord shall return any unapplied
balance of the Security Deposit to Tenant within thirty (30) days after Tenant
surrenders the Premises to Landlord in accordance with this Lease. In addition
to any other deductions Landlord is entitled to make pursuant to the terms
hereof, Landlord shall have the right to make a good faith estimate of any
unreconciled Expenses and/or Taxes as of the Termination Date and to deduct any
anticipated shortfall from the Security Deposit. Such estimate shall be final
and binding upon Tenant. If Landlord transfers its interest in the Premises,
Landlord may assign the Security Deposit to the transferee and, following the
assignment, Landlord shall have no further liability for the return of the
Security Deposit. Landlord shall not be required to keep the Security Deposit
separate from its other accounts. Tenant hereby waives the provisions of
Section 1950.7 of the California Civil Code, or any similar or successor Laws
now or hereinafter in effect.

7. Services to be Furnished by Landlord.

A. Landlord agrees to furnish Tenant with the following services: (1) water
service for use in the lavatories on each floor on which the Premises are
located, twenty-four (24) hours per day, seven (7) days per week, subject to
Force Majeure; (2) heat and air conditioning in season during Normal Business
Hours, at such temperatures and in such amounts that satisfy the HVAC Operating
Criteria (as defined below); provided that (i) Tenant, upon such advance notice
as is reasonably required by Landlord (but not to exceed twenty-four
(24) hours), shall have the right to receive HVAC service during hours other
than Normal Business Hours and (ii) Tenant shall pay Landlord the standard
charge for the additional service as reasonably determined by Landlord from time
to time, which standard charge shall reflect Landlord’s actual cost (including
depreciation) without markup; (3) maintenance and repair of the Property as
described in Section 9.B.; (4) janitor service on Business Days. If Tenant’s
use, floor covering or other improvements require special services in excess of
the standard services for the Building, Tenant shall pay the additional cost
attributable to the special services; (5) elevator service; (6) electricity to
the Premises for general office use, in accordance with and subject to the terms
and conditions in Section 10; and (7) such other services as Landlord reasonably
determines are necessary or appropriate for the Building, the Property or the
Project. The “HVAC Operating Criteria” shall be not less than the following:
(i) cooling season indoor temperatures are not in excess of 73°F-79°F when
outdoor temperatures are 91°F ambient, and (ii) heating season indoor
temperatures are between 68°F-75°F when outdoor temperatures are at 50°F
ambient.

 

9



--------------------------------------------------------------------------------

B. Landlord’s failure to furnish, or any interruption or termination of,
services due to the application of Laws, the failure of any equipment, the
performance of repairs, improvements or alterations, or the occurrence of any
event or cause beyond the reasonable control of Landlord (a “Service Failure”)
shall not render Landlord liable to Tenant, constitute a constructive eviction
of Tenant, give rise to an abatement of Rent, nor relieve Tenant from the
obligation to fulfill any covenant or agreement. However, notwithstanding the
foregoing, if the Premises, or a material portion of the Premises, are made
untenantable for a period in excess of five (5) consecutive business days due to
a Service Failure, then Tenant, as its sole remedy, shall be entitled to receive
an abatement of Rent payable hereunder during the period beginning on the sixth
(6th) consecutive business day of the Service Failure and ending on the day the
interrupted service has been restored. If the entire Premises have not been
rendered untenantable by the Service Failure, the amount of abatement shall be
equitably prorated. In no event shall Landlord be liable to Tenant for any loss
or damage, including the theft of Tenant’s Property (defined in Section 15),
arising out of or in connection with the failure of any security services,
personnel or equipment, except to the extent of any loss or damage arising due
to any gross negligence or willful misconduct of Landlord or its agents,
employees or contractors.

8. Premises Improvements.

All improvements to the Premises (collectively, “Premises Improvements”) shall
be owned by Landlord and shall remain upon the Premises without compensation to
Tenant; provided, however, that Tenant shall retain title to all furniture,
equipment and other moveable personal property (including the personal property
listed on Exhibit I attached hereto) brought onto the Premises by or on behalf
of Tenant and shall have the right to remove the same from the Premises during
the Term (subject to Tenant’s obligation to repair any damage required by such
removal). However, Landlord, by written notice to Tenant within forty-five
(45) days prior to the Termination Date, may require Tenant to remove, at
Tenant’s expense: (1) Cable (defined in Section 9.A) installed by or for the
exclusive benefit of Tenant and located in the Premises or other portions of the
Building; and (2) subject to the terms of this Section, any Premises
Improvements that are performed by or for the benefit of Tenant that Tenant is
required to remove pursuant to notice given by Landlord to Tenant at least ten
(10) days prior to expiration of the Term (collectively referred to as “Required
Removables”). Without limitation, it is agreed that Required Removables include
internal stairways, raised floors, personal baths and showers, vaults, rolling
file systems and structural alterations and modifications of any type, except as
otherwise approved in writing by Landlord. The Required Removables designated by
Landlord shall be removed by Tenant before the Termination Date. Tenant shall
repair damage caused by the installation or removal of Required Removables. If
Tenant fails to remove any Required Removables or perform related repairs in a
timely manner, Landlord, at Tenant’s expense, may remove and dispose of the
Required Removables and perform the required repairs. Tenant, within ten
(10) days after receipt of an invoice, shall reimburse Landlord for the
reasonable costs incurred by Landlord. Tenant, at the time it requests approval
for a proposed Alteration, including any Initial Alterations, as such term is
defined in the Work Letter attached as Exhibit D, may request in writing (as
more particularly described below) that Landlord advise Tenant whether the
Alteration, including any Initial Alterations, or any portion thereof, is a
Required Removable. So long as Tenant’s written request for consent for a
proposed alteration or improvements contains the following statement (or a
substantially similar statement) in large, bold and capped font (or is otherwise
reasonably conspicuous to the reader) “PURSUANT TO SECTION 8 OF THE LEASE, IF
LANDLORD CONSENTS TO THE SUBJECT ALTERATION, LANDLORD SHALL NOTIFY TENANT IN
WRITING WHETHER OR NOT LANDLORD WILL REQUIRE SUCH ALTERATION TO BE REMOVED AT
THE EXPIRATION OR EARLIER TERMINATION OF THE LEASE. LANDLORD’S FAILURE TO
RESPOND TO THIS NOTICE WITHIN TEN (10) DAYS SHALL BE DEEMED LANDLORD’”, at the
time Landlord gives its consent for any Alterations, then, Tenant shall also be
notified whether or not such Alteration is a Required Removable. Landlord shall
respond to Tenant’s request within ten (10) days after receipt of Tenant’s
request. If Tenant’s written notice complies with the foregoing and if Landlord
fails to so notify Tenant whether Tenant shall be required to remove the subject
Alterations at the expiration or earlier termination of this Lease, it shall be
deemed that Landlord shall not require the removal of the subject Alterations.
Landlord hereby agrees that Tenant shall not be required to remove any portion
of the

 

10



--------------------------------------------------------------------------------

Initial Alterations to the extent such Initial Alterations or portions thereof
constitute standard and customary Class A general office improvements (“Standard
Office Improvements”); provided, however that Tenant hereby acknowledges and
agrees that (i) Tenant shall be required to remove all Cable, and (ii) any
Alterations, including, without limitation, any of the Initial Alterations, that
are not, in Landlord’s reasonable discretion, Standard Office Improvements, may
be designated by Landlord to be a Required Removable in accordance with the
procedure set forth in this paragraph.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

9. Repairs and Alterations.

A. Tenant’s Repair Obligations. Tenant shall, at its sole cost and expense,
promptly perform all maintenance and repairs to the Premises that are not
Landlord’s express responsibility under this Lease, and shall keep the Premises
in good condition and repair, reasonable wear and tear and damage by fire or
other casualty excepted. Tenant’s repair obligations include, without
limitation, repairs to: (1) floor covering; (2) interior partitions; (3) doors;
(4) the interior side of demising walls; (5) electronic, phone and data cabling
and related equipment (collectively, “Cable”) that is installed by or for the
exclusive benefit of Tenant and located in the Premises or other portions of the
Building; (6) supplemental air conditioning units, private showers and kitchens,
including hot water heaters, plumbing, and similar facilities located
exclusively within the Premises and/or serving Tenant exclusively; and
(7) Alterations performed by contractors retained by Tenant, including any
related HVAC balancing. All work shall be performed in accordance with the rules
and procedures described in Section 9.C. below. If Tenant fails to make any
repairs to the Premises for more than ten (10) days after written notice from
Landlord (although notice shall not be required if there is an emergency),
Landlord may make the repairs, and Tenant shall pay the reasonable cost of the
repairs to Landlord within ten (10) days after receipt of an invoice and
reasonable supporting documentation, together with an administrative charge in
an amount equal to 10% of the cost of the repairs.

B. Landlord’s Repair Obligations. Landlord shall keep and maintain in good
repair and working order and make repairs to and perform maintenance upon:
(1) structural elements of the Building (including, without limitation,
foundations); (2) mechanical (including HVAC), electrical, plumbing and
fire/life safety systems serving the Building; (3) Common Areas (including,
without limitation, all driveways, parking areas and landscape areas of the
Project); (4) the roof of the Building; (5) exterior areas and windows of the
Building; and (6) elevators serving the Building. Landlord shall promptly make
repairs (considering the nature and urgency of the repair) for which Landlord is
responsible. Tenant hereby waives any and all rights under and benefits of
subsection 1 of Section 1932, and Sections 1941 and 1942 of the California Civil
Code, or any similar or successor Laws now or hereinafter in effect.

C. Alterations. Tenant shall not make alterations, additions or improvements to
the Premises or install any Cable in the Premises or other portions of the
Building or the Project (collectively referred to as “Alterations”) without
first obtaining the written consent of Landlord in each instance, which consent
shall not be unreasonable withheld, conditioned or delayed. Notwithstanding
anything herein to the contrary, Tenant shall not be required to obtain
Landlord’s prior written consent to any Alteration that satisfies all of the
following criteria (a “Cosmetic Alteration”): (1) is not visible from the
exterior of the Premises or Building; (2) will not affect the systems or
structure of the Building or the Project; and (3) costs less than $50,000.00 per
floor during the Term of this Lease or $500,000.00 in the aggregate during the
Term of this Lease. However, even though consent is not required, (a) the
performance of Cosmetic Alterations shall be subject to all the other provisions
of this Section 9.C, and (b) if the Cosmetic Alteration involves the relocation
of walls or otherwise changes the layout or configuration of the Premises,
Tenant shall provide prior written notice to Landlord of such Cosmetic
Alterations and shall provide as-built drawings to Landlord within thirty
(30) days following completion of such work. Prior to starting work (other than
Cosmetic Alterations), Tenant shall furnish Landlord with plans and
specifications reasonably acceptable to Landlord; names of contractors
reasonably acceptable to Landlord (provided that Landlord may designate specific
contractors with respect to Building systems); copies of contracts; necessary
permits and approvals; evidence of contractor’s and subcontractor’s insurance in
amounts reasonably required by Landlord; and any security for performance that
is reasonably required by Landlord. Changes to the plans and

 

11



--------------------------------------------------------------------------------

specifications (other than Cosmetic Alterations) must also be submitted to
Landlord for its approval, which approval shall not be unreasonably withheld,
conditioned or delayed. Alterations shall be constructed in a good and
workmanlike manner using materials of a quality that is at least equal to the
quality reasonably designated by Landlord as the minimum standard for the
Building (provided that, except to the extent required by applicable Laws, such
standard shall not exceed the standard for Initial Alterations as approved by
Landlord in accordance with the terms hereof). Landlord may designate reasonable
rules, regulations and procedures for the performance of work in the Building
and the Project which are not inconsistent with the foregoing provisions of this
Section 9.C, and, to the extent reasonably necessary to avoid disruption to the
occupants of the Building and the Project, shall have the right to reasonably
designate the time when Alterations may be performed. Tenant shall reimburse
Landlord within ten (10) days after receipt of an invoice accompanied by
reasonable supporting documentation for actual reasonable out-of-pocket sums
paid by Landlord for third party examination of Tenant’s plans for any
Alterations. In addition, within ten (10) days after receipt of an invoice from
Landlord, Tenant shall pay Landlord a fee for Landlord’s oversight and
coordination of any non-Cosmetic Alterations equal to 2.5% of the cost of the
Alterations. For purposes of calculating the foregoing fee, the “cost of the
Alterations” shall exclude the cost of purchasing any specialized equipment
(i.e., above standard office equipment) to be installed in the Premises, unless
such equipment will affect the Building’s systems or structure (in which case,
the cost of such equipment shall be included for purposes of calculating
Landlord’s construction supervision fee). Upon completion, Tenant shall furnish
“as-built” plans (except for Cosmetic Alterations), completion affidavits, full
and final waivers of lien in recordable form, and receipted bills covering all
labor and materials. Tenant shall assure that the Alterations comply with all
insurance requirements and Laws. Landlord’s approval of an Alteration shall not
be a representation by Landlord that the Alteration complies with applicable
Laws or will be adequate for Tenant’s use.

10. Use of Electrical Services by Tenant.

A. Electricity used by Tenant in the Premises shall, at Landlord’s option, be
paid for by Tenant either: (1) through inclusion in Expenses (except as provided
in Section 10.B. for excess usage); (2) by a separate charge payable by Tenant
to Landlord within thirty (30) days after billing by Landlord accompanied by
reasonable supporting documentation; or (3) by separate charge billed by the
applicable utility company and payable directly by Tenant. Electrical service to
the Premises may be furnished by one or more companies providing electrical
generation, transmission and distribution services, and the cost of electricity
may consist of several different components or separate charges for such
services, such as generation, distribution and stranded cost charges.

B. Tenant’s use of electrical service shall not exceed, either in voltage, rated
capacity, use beyond Normal Business Hours or overall load, that which Landlord
deems to be standard for the Building. If Tenant requests permission to consume
excess electrical service, Landlord may refuse to consent or may condition
consent upon conditions that Landlord reasonably elects (including, without
limitation, the installation of utility service upgrades, meters, submeters, air
handlers or cooling units), and the additional usage (to the extent permitted by
Law), installation and maintenance costs shall be paid by Tenant. If Landlord
reasonably believes that Tenant’s use of electrical service is above Building
standard, Landlord shall have the right to separately meter electrical usage for
the Premises, at Tenant’s sole cost and expense, and to measure electrical usage
by survey or other commonly accepted methods.

11. Entry by Landlord.

Landlord, its agents, contractors and representatives may enter the Premises to
inspect or show the Premises, to clean and make repairs, alterations or
additions to the Premises, and to conduct or facilitate repairs, alterations or
additions to any portion of the Building or the Project, including other
tenants’ premises; provided, however, that Landlord shall not enter the Premises
to show the Premises to perspective tenants except during the last six
(6) months of the Term or after the occurrence and during the continuation of
any default. Notwithstanding the foregoing, except (i) to the extent requested
by Tenant, (ii) in connection with scheduled

 

12



--------------------------------------------------------------------------------

maintenance programs, and/or (iii) in the event of an emergency, Landlord shall
provide to Tenant at least 24 hours’ prior written notice (it being agreed that,
for purposes of the foregoing, e-mail and facsimile transmission shall
constitute written notice) before Landlord enters the Premises. Except in
emergencies or to provide janitorial or security services, such entry shall be
during Normal Business Hours. Except in emergencies, Tenant shall be entitled
(and Landlord shall reasonably coordinate with Tenant) to have any third parties
(such as prospective lenders, purchasers or tenants) so entering the Premises
execute Tenant’s standard confidentiality agreement in the form attached hereto
as Exhibit G prior to entering the Premises (other than the reception area
thereof), provided Tenant makes such employee and confidentiality agreement
available at the time Landlord or such other party desires to enter the Premises
as set forth in such prior notice to Tenant, and further provided that such
confidentiality agreement is in a standard form that Tenant requires all
non-employee entrants to the Premises to execute prior to entry to the Premises
and is on commercially reasonable terms. The provisions of Section 39 below
shall apply to any Confidential Information to which Landlord or Landlord’s
employees may have access during any entry to the Premises hereunder. If Tenant
requests maintenance, repairs or any special services in the Premises (or if
Landlord requires access to the Premises for maintenance or repairs by a third
party contractor or third party agent of Landlord), Tenant may request in
writing concurrently with its request (or in the event of Landlord’s proposed
access for repairs and maintenance, within 12 hours of Landlord’s notice to
Tenant) that any third party contractor or third party agent of Landlord that
enters the Premises in connection with such maintenance, repairs or services
sign Tenant’s standard confidentiality agreement as provided above. Upon such a
Tenant request, or in connection with janitorial or other scheduled maintenance
at the Premises, Landlord shall provide Tenant with contact information for the
applicable agent or contractor so that Tenant may pursue such an agreement, and
in all events except in emergencies, Landlord shall not allow such third party
access to the Premises until Tenant confirms to Landlord that it has obtained
such agreement or waived the requirement for such agreement. If Tenant requires
a confidentiality agreement from any such third party, Landlord shall not be
responsible for any delays that occur as a result of such requirement in
Landlord’s response to Tenant’s request for repairs or services. Nothing in the
foregoing shall prohibit Landlord from accessing the Premises with a third party
contractor or third party agent without such an agreement in an event of
emergency or, following a reasonable period in which Landlord allows Tenant to
seek such an agreement, to the extent reasonably necessary to perform
maintenance and repairs to the Premises and the Building.

If reasonably necessary for the protection and safety of Tenant and its
employees, Landlord shall have the right to temporarily close all or a portion
of the Premises to perform repairs, alterations and additions. Entry by Landlord
shall not constitute constructive eviction or entitle Tenant to an abatement or
reduction of Rent. Except in emergency situations, as determined by Landlord,
Landlord shall exercise reasonable efforts to perform any entry into the
Premises in a manner that is reasonably designed to minimize interference with
the operation of Tenant’s business in the Premises.

Notwithstanding the foregoing, Tenant, at its own expense, may designate the
data closets located in the Premises as a “Secured Area” and provide its own
locks to such area (“Secured Area”). Tenant need not furnish Landlord with a
key, but upon the Termination Date or earlier expiration or termination of
Tenant’s right to possession, Tenant shall surrender all such keys to Landlord.
If Landlord must gain access to a Secured Area in a non-emergency situation
(i.e., to perform Landlord’s maintenance and repair obligations within the
Premises), Landlord shall contact Tenant in writing or orally, and Landlord and
Tenant shall arrange a mutually agreed upon time for Landlord to have such
access, no less than twenty-four (24) hours thereafter. Landlord shall comply
with all reasonable security measures pertaining to the Secured Area. If
Landlord determines in its sole discretion that an emergency in the Building or
the Premises, including, without limitation, a suspected fire or flood, requires
Landlord to gain access to the Secured Area, Tenant hereby authorizes Landlord
to forcibly enter the Secured Area. In such event, Landlord shall have no
liability whatsoever to Tenant, and Tenant shall pay all reasonable expenses
(including any deductible) incurred by Landlord in repairing or reconstructing
any entrance, corridor, door or other portions of the Premises damaged as a
result of a forcible entry by Landlord; provided, however, that Landlord shall
apply any insurance proceeds Landlord actually receives toward the cost of such
repair and reconstruction. Landlord shall have no obligation to provide any
maintenance or janitorial service in the Secured Area.

 

13



--------------------------------------------------------------------------------

12. Assignment and Subletting.

A. Tenant shall not assign, sublease, transfer or encumber any interest in this
Lease or allow any third party to use any portion of the Premises (collectively
or individually, a “Transfer”) without the prior written consent of Landlord,
which consent shall not be unreasonably withheld, conditioned or delayed if
Landlord does not elect to exercise its termination rights under Section 12.B
below. Without limitation, it is agreed that Landlord’s consent shall not be
considered unreasonably withheld if: (1) upon giving appropriate weight, if
applicable, to the fact that Tenant will nevertheless remain liable under this
Lease (to the extent permitted by applicable Law), the proposed assignee or
subtenant does not possess adequate financial capability to assure the
performance of the Tenant obligations as and when due or required; (2) the
proposed transferee’s business is not suitable for the Building or the Project,
or would result in a violation of any other tenant’s exclusive rights, provided
that Landlord has delivered written notice to Tenant of such rights (not to
exceed seven (7) competitor names); (3) the proposed transferee is a
governmental agency or the proposed transferee is an occupant of the Building,
the Property or the Project (provided, however, that Landlord will not withhold
its consent solely because the proposed subtenant or assignee is an occupant of
the Building if Landlord does not have space available for lease in the Building
that is comparable to the space Tenant desires to sublet or assign. Landlord
shall be deemed to have comparable space if it has, or will have, space
available on any floor of the Building that is approximately the same size as
the space Tenant desires to sublet or assign within 6 months of the proposed
commencement of the proposed sublease or assignment); (4) Tenant is in default
after the expiration of the notice and cure periods in this Lease; or (5) any
portion of the Premises, the Building or the Project would likely become subject
to additional or different Laws as a consequence of the proposed Transfer and
the proposed transferee or Tenant is unwilling to pay all costs of complying
with such Law(s). Tenant shall not be entitled to receive any consequential,
special or indirect damages based upon a claim that Landlord unreasonably
withheld its consent to a proposed Transfer. Instead, any such claim of Tenant
shall be limited to the foreseeable, direct and actual damages incurred by
Tenant. Tenant hereby waives the provisions of Section 1995.310 of the
California Civil Code, or any similar or successor Laws, now or hereinafter in
effect, and all other remedies, including, without limitation, any right at law
or equity to terminate this Lease, on its own behalf and, to the extent
permitted under all applicable Laws, on behalf of the proposed transferee. Any
attempted Transfer in violation of this Section shall, at Landlord’s option, be
void. Consent by Landlord to one or more Transfer(s) shall not operate as a
waiver of Landlord’s rights to approve any subsequent Transfers. In no event
shall any Transfer or Permitted Transfer (as defined below) release or relieve
Tenant from any obligation under this Lease.

B. As part of its request for Landlord’s consent to a Transfer, Tenant shall
provide Landlord with financial statements for the proposed transferee, a
complete copy of the proposed assignment, sublease and other contractual
documents and such other information as Landlord may reasonably request.
Landlord shall, by written notice to Tenant within twenty-one (21) days of its
receipt of the required information and documentation, either: (1) consent to
the Transfer by the execution of a consent agreement in a form reasonably
designated by Landlord or reasonably refuse to consent to the Transfer in
writing; or (2) exercise its right to terminate this Lease, if Tenant is
proposing to assign the Lease, or with respect to the portion of the Premises
that Tenant is proposing to sublet if the proposed sublease (if approved) would
result in 50% or more of the Tenant’s Premises being subject to sublease or if
the proposed sublease term, with or without renewal options relating thereto, is
for more than 50% of the then remaining Term of this Lease. Any such termination
shall be effective on the proposed effective date of the Transfer for which
Tenant requested consent. Tenant shall reimburse Landlord for Landlord’s actual,
reasonable, out-of-pocket costs and expenses (including reasonable attorney’s
fees) (the “Review Reimbursement”).

C. Tenant shall pay Landlord 50% of all rent and other consideration which
Tenant receives as a result of a Transfer that is in excess of the Rent payable
to Landlord for the portion of the Premises and Term covered by the Transfer.
Tenant shall pay Landlord for Landlord’s share of any excess within twenty-one
(21) days after Tenant’s receipt of such excess consideration. Tenant may deduct
from the excess the following reasonable and customary expenses directly
incurred by Tenant attributable to the Transfer (other than Landlord’s review
fee):

 

14



--------------------------------------------------------------------------------

brokerage fees, legal fees and construction costs directly incurred by Tenant
attributable to the Transfer, amortized on a straight-line basis, over the
entire period for which Tenant is to receive excess Rent. If Tenant is in
default (defined in Section 19.A. below) beyond applicable notice and cure
periods, Landlord may require that all sublease payments be made directly to
Landlord.

D. If Tenant is a corporation, limited liability company, partnership, or
similar entity, and if the entity which owns or controls a majority of the
voting shares/rights at any time changes for any reason (including but not
limited to a merger, consolidation or reorganization), such change of ownership
or control shall constitute a Transfer. The foregoing shall not apply so long as
Tenant is an entity whose outstanding stock is listed on a recognized security
exchange, or if at least 80% of its voting stock is owned by another entity, the
voting stock of which is so listed.

E. So long as Tenant is not entering into the Permitted Transfer for the purpose
of avoiding or otherwise circumventing the remaining terms of this Section 12,
Tenant may assign its entire interest under this Lease, without the consent of
Landlord, to (a) an affiliate, subsidiary, or parent of Tenant, or a
corporation, partnership or other legal entity wholly owned by Tenant
(collectively, an “Affiliated Party”), or (b) a successor to Tenant by purchase,
merger, consolidation or reorganization, provided that all of the following
conditions are satisfied (each such transfer a “Permitted Transfer” and any such
assignee or sublessee of a Permitted Transfer, a “Permitted Transferee”):
(i) Tenant is not in default under this Lease; (ii) the Permitted Use does not
allow the Premises to be used for retail purposes; (iii) Tenant shall give
Landlord written notice at least twenty-one (21) days prior to the effective
date of the proposed Permitted Transfer (provided, however, that if Tenant is
prohibited by applicable Laws or by contract from disclosing the proposed
Permitted Transfer and/or the proposed Permitted Transferee prior to the
effective date of the Permitted Transfer, Tenant shall provide written notice of
such Permitted Transfer to Landlord within thirty (30) days following the
effective date of such Permitted Transfer); (iv) with respect to a proposed
Permitted Transfer to an Affiliated Party, Tenant continues to have a net worth
equal to or greater than Tenant’s net worth as of the day immediately prior to
the proposed Transfer; and (v) with respect to a purchase, merger, consolidation
or reorganization or any Permitted Transfer which results in Tenant ceasing to
exist as a separate legal entity, (A) Tenant’s successor shall own all or
substantially all of the assets of Tenant, and (B) Tenant’s successor shall have
a net worth which is at least equal to the greater of Tenant’s net worth as of
the day prior to the proposed purchase, merger, consolidation or reorganization.
Tenant’s notice to Landlord shall include information and documentation showing
that each of the above conditions has been satisfied. If requested by Landlord,
Tenant’s successor shall sign a commercially reasonable form of assumption
agreement. As used herein, (1) “parent” shall mean a company which owns a
majority of Tenant’s voting equity; (2) “subsidiary” shall mean an entity wholly
owned by Tenant or at least 51% of whose voting equity is owned by Tenant; and
(3) “affiliate” shall mean an entity controlled, controlling or under common
control with Tenant.

13. Liens.

Tenant shall not permit mechanic’s or other liens to be placed upon the
Premises, Building, Property, Project or Tenant’s leasehold interest in
connection with any work or service done or purportedly done by or for benefit
of Tenant. If a lien is so placed, Tenant shall, within twenty (20) days the
filing of the lien, fully discharge the lien by settling the claim which
resulted in the lien or by bonding or insuring over the lien in the manner
prescribed by the applicable lien Law. If Tenant fails to discharge, bond or
insure over the lien within such twenty (20) day period, then, in addition to
any other right or remedy of Landlord, Landlord may bond or insure over the lien
or otherwise discharge the lien. Tenant shall reimburse Landlord for any amount
paid by Landlord to bond or insure over the lien or discharge the lien,
including, without limitation, reasonable, out-of-pocket attorneys’ fees (if and
to the extent permitted by Law) within ten (10) days after receipt of an invoice
from Landlord, accompanied by reasonable supporting documentation.

 

15



--------------------------------------------------------------------------------

14. Indemnity and Waiver of Claims.

A. Tenant shall indemnify and defend Landlord and save it harmless from and
against any and all claims, suits, actions, proceedings, liability, damages,
costs or expenses, including attorneys’ and experts’ fees and court costs,
arising (i) from any act, omission, or negligence of Tenant or its officers,
contractors, licensees, agents, employees, guests, invitees, or visitors in or
about the Premises, (ii) from Tenant’s use or occupancy of the Premises or the
business conducted by Tenant therein, (iii) from any breach or default under
this Lease by Tenant, (iv) from or relating to the enforcement by Landlord of
the provision of this Lease as against Tenant, (v) from any accident, injury, or
damage, howsoever and by whomsoever caused, to any person or property, occurring
in the Premises, or (vi) from any injury or damage to any person or property
occurring outside of the Premises in the Building or the Property caused by
Tenant or any Tenant Entity. This provision shall not be construed to make
Tenant responsible for loss, damage, liability or expense resulting from the
injuries to third parties caused solely and directly by the negligence or
willful misconduct of Landlord or trustees, members, principals, beneficiaries,
partners, officers, directors, employees, Mortgagee(s) (defined in Section 26)
and agents (“Landlord Parties”). The provisions of this Section shall survive
the expiration or termination of this Lease.

B. Landlord shall protect, indemnify and hold Tenant harmless from and against
any and all loss, claims, liability or costs (including court costs and
attorney’s fees) incurred by reason of any damage to any property (including but
not limited to property of Tenant) or any injury (including but not limited to
death) to any person occurring in, on or about the common areas of the Building
to the extent that such injury or damage shall be caused by or arise from the
active negligence or willful misconduct of Landlord or any of Landlord’s agents
or employees.

C. Landlord and the Landlord Parties shall not be liable for, and Tenant waives,
all claims for loss or damage to Tenant’s business or loss, theft or damage to
Tenant’s Property or the property of any person claiming by, through or under
Tenant resulting from: (1) wind or weather; (2) the failure of any sprinkler,
heating or air-conditioning equipment, any electric wiring or any gas, water or
steam pipes; (3) the backing up of any sewer pipe or downspout; (4) the
bursting, leaking or running of any tank, water closet, drain or other pipe;
(5) water, snow or ice upon or coming through the roof, skylight, stairs,
doorways, windows, walks or any other place upon or near the Building or the
Project; (6) any act or omission of any party other than Landlord or Landlord
Parties; and (7) any causes not reasonably within the control of Landlord.

15. Insurance. Tenant shall maintain in full force and effect during the entire
term of this Lease, at its own cost and expense, the following policies of
insurance:

A. Commercial General Liability Insurance and Umbrella Liability Insurance.
Tenant shall carry Commercial General Liability insurance and Umbrella Liability
insurance in an amount equal to that currently maintained by Tenant, but not
less than $ 2,000,000 each occurrence. If such CGL insurance contains a general
aggregate limit, it shall apply separately to this location. Said policy shall
provide coverage for bodily injury, property damage and advertising/personal
injury arising from premises, operations, independent contractors,
products-completed operations, and liability assumed under an insured contract.
Not more frequently than once each three (3) years, if, in the opinion of
Landlord the amount of Commercial General Liability insurance coverage at that
time is not adequate, Tenant shall increase the insurance coverage as reasonably
required by Landlord not more than the amount customarily required by landlords
for comparable buildings.

B. Commercial Automobile Insurance and Umbrella Liability Insurance. Tenant
shall carry Commercial Automobile insurance and Umbrella Liability insurance in
an amount equal to that currently maintained by Tenant, but not less than
$1,000,000 each accident. Such insurance shall cover liability arising out of
any auto (including owned, hired and non-owned autos).

 

16



--------------------------------------------------------------------------------

C. Workers’ Compensation Insurance and Employers’ Liability Insurance. Tenant
shall carry Worker’s Compensation insurance as required by law and Employer’s
Liability insurance in an amount equal to that currently maintained by Tenant,
but not less than the following:

1. Bodily Injury by Accident: $1,000,000 each accident;

2. Bodily Injury by Disease: $1,000,000 policy limit; and

3. Bodily Injury by Disease: $1,000,000 each employee.

D. Commercial Property Insurance. Tenant shall carry Commercial Property
insurance covering the Premises including fixtures, inventory, equipment,
furniture and other personal property (collectively, “Tenant’s Property”),
Premises Improvements, Alterations and betterments and all other content of the
Premises and (if any, such as installed by or for Tenant) all mechanical,
plumbing, heating, ventilating, air conditioning, electrical. The policy shall,
at minimum, cover the perils insured under the ISO Special Causes of Loss Form
(CP 10 30), but must include coverage for the following: vandalism, malicious
mischief, sprinkler leakage. Such insurance shall be in an amount equal to 100%
of the full replacement cost. Any coinsurance requirement in the policy shall be
eliminated through the attachment of an agreed amount endorsement, or as is
otherwise appropriate under the particular policy form. The proceeds of such
insurance, so long as this Lease remains in effect, shall be used to repair
and/or replace the Premises, and the Leasehold Improvements, fixtures, glass,
equipment, mechanical, plumbing, heating, ventilating, air conditioning,
electrical, telecommunication and other equipment, systems and facilities so
insured. Because this Property is located in a zone known for the hazard of
Earthquakes, Tenant shall also purchase Earthquake coverage with a limit equal
to the full replacement cost of the property described in this Section 15.D.

E. Business Interruption or Rental Loss Insurance. Tenant shall carry Business
Interruption or Rental Loss insurance sufficient to cover, for a period of not
less than one (1) year, all rental, expense and other payment obligations of
Tenant under this Lease, including, without limitation, Base Rent and
adjustments thereto and Taxes, Expenses and all other costs, fees, charges and
payments which would be borne by or due from Tenant under this Lease if the
Premises and Tenant’s business were fully open and operating.

F. Tenant shall also carry any other forms of insurance Landlord may reasonably
require from time to time, in form and amounts and for insurance risks against
which a prudent Tenant of comparable size in a comparable business would protect
itself.

G. Form of Insurance. All insurance required to be carried by Tenant hereunder:

1. shall be issued by insurance carriers authorized to conduct business in the
state in which the Premises are located and with an A.M. Best’s guide rating of
no less than A- VII;

2. shall be written as primary insurance over any insurance purchased by
Landlord;

3. shall contain a provision whereby each insurer agrees to give Landlord at
least ten (10) days’ prior written notice of any cancellation;

4. may provide for a deductible so long as the deductible does not exceed
$25,000 per occurrence. Notwithstanding the foregoing, Landlord hereby agrees
that Tenant’s insurance policies may provide for an earthquake deductible equal
to 10% of the claim with a $50,000.00 minimum, a Personal & Advertising Injury
deductible equal to $500,000.00 and a workers’ compensation deductible in an
amount equal to $150,000.00 per loss and $1,000,000.00 aggregate. Any increase
in such deductibles shall be subject to the prior written consent of Landlord,
which consent shall not be unreasonably withheld, conditioned or delayed;

 

17



--------------------------------------------------------------------------------

5. shall be written on an “occurrence” basis (except for Tenant’s Personal &
Advertising Injury Policy, which may be on a “claims made” basis). Except as
expressly provided with respect to Tenant’s Personal & Advertising Injury
Policy, any policies underwritten as “claims made” will not satisfy the
insurance requirements outlined in this Section;

6. shall not be modified to reduce the extent of coverage or limits required
herein without the prior written consent of Landlord;

7. with respect to the Commercial General Liability, Commercial Automobile
Liability policies, Tenant shall ensure that the following are added by
endorsement under the ISO (CG 20 11) or comparable form (it being agreed that a
“Designated Insured” endorsement shall be sufficient as to the Commercial
Automobile Liability policies) as additional insureds to the policies: Landlord,
its parent companies, subsidiaries, affiliate companies and partnerships and all
of its directors, officers, agents, representatives and employees; and

8. with respect to Commercial Property insurance shall be provided under the
form ACORD 24, and certificates of all other insurance and appropriate
endorsements shall be provided under the form ACORD 25, said certificates shall
be provided to Landlord five (5) days prior to occupancy and evidence of renewal
shall be provided to Landlord concurrent with the expiry of each policy.

H. Failure to Maintain. If Tenant shall fail to acquire and maintain the
insurance required pursuant to this Section, Landlord may, in addition to any
other rights and remedies available to Landlord, but shall not be obligated to,
acquire such insurance and pay the premiums therefor, which premiums shall be
payable by Tenant to Landlord immediately upon demand.

I. Blanket Insurance. Tenant may, at its option, satisfy its insurance
obligations hereunder by policies of so-called blanket insurance carried by
Tenant provided that the same shall, in all respects, comply with the provision
hereof. In such event, Tenant shall not be deemed to have complied with its
obligation hereunder until Tenant shall have obtained and delivered to Landlord
a certificate of insurance with appropriate endorsements, or upon Landlord’s
reasonable request, a copy of said policy with endorsements.

J. Insurance Maintained by Landlord. Landlord shall obtain and keep in force
during the Term Commercial General Liability insurance, Commercial Property
insurance and Boiler & Machinery insurance covering the Building, Property and
permanent Tenant improvements provided by Landlord, with coverages and in
amounts deemed prudent by Landlord from time to time. Tenant shall pay to
Landlord as Additional Rent Tenant’s Share of the cost of the premiums for all
such insurance and the reasonable cost of Landlord’s insurance consultants.
Notwithstanding any contribution by Tenant to the cost of insurance premiums as
provided herein, Tenant acknowledges that Tenant has no right to receive any
proceeds from any insurance policies carried by Landlord.

16. Subrogation.

Landlord and Tenant hereby waive any recovery of damages against each other
(including their employees, officers, directors, agents, or representatives) for
loss or damage to the building, Tenant improvements and betterments, fixtures,
equipment, and any other personal property to the extent covered by commercial
property insurance or boiler and machinery insurance required above. If the
commercial property insurance and boiler and machinery insurance purchased by
Tenant or Landlord as required above do not expressly allow the insured to waive
rights of subrogation prior to loss, Tenant and Landlord shall cause the
policies to be endorsed with a waiver of subrogation to the extent described in
this Section 16. The cost of the endorsement, if any, shall be borne exclusively
by Tenant and Landlord respectively.

 

18



--------------------------------------------------------------------------------

17. Casualty Damage.

A. If all or any part of the Premises is damaged by fire or other casualty,
Tenant shall notify Landlord in writing as promptly as reasonably practicable.
During any period of time that all or a material portion of the Premises is
rendered untenantable as a result of a fire or other casualty, the Rent shall
abate for the portion of the Premises that is untenantable and not used by
Tenant. Landlord shall have the right to terminate this Lease if: (1) the
Building shall be damaged by fire or casualty and such fire or casualty damage
cannot, in the ordinary course, reasonably be expected to be repaired within two
hundred ten (210) days from the time that repair work would commence;
(2) Landlord is not permitted by Law to rebuild the Building or the Project in
substantially the same form as existed before the fire or casualty; (3) the
Premises have been materially damaged and there is less than eighteen
(18) months of the Term remaining on the date of the casualty; (4) any Mortgagee
requires that the insurance proceeds be applied to the payment of the mortgage
debt; or (5) a material uninsured loss to the Building or the Project occurs.
Landlord may exercise its right to terminate this Lease by notifying Tenant in
writing within ninety (90) days after the date of the casualty. If Landlord does
not terminate this Lease, Landlord shall commence and proceed with reasonable
diligence to repair and restore the Building and the Premises Improvements
(excluding any Alterations that were performed by Tenant in violation of this
Lease). However, in no event shall Landlord be required to spend more than the
insurance proceeds received by Landlord; provided, however, that if Landlord
elects not to fully restore the Premises, Landlord shall notify Tenant in
writing as promptly as reasonably practicable. Landlord shall not be liable for
any loss or damage to Tenant’s Property or to the business of Tenant resulting
in any way from the fire or other casualty or from the repair and restoration of
the damage. Landlord and Tenant hereby waive the provisions of any Law relating
to the matters addressed in this Section, and agree that their respective rights
for damage to or destruction of the Premises shall be those specifically
provided in this Lease. Tenant shall have the right to terminate this Lease if:
(a) a substantial portion of the Premises has been damaged by fire or other
casualty and such damage cannot reasonably be repaired (as reasonably determined
by Landlord) within 60 days after Landlord’s receipt of all required permits to
restore the Premises; (b) there is less than eighteen (18) months of the Term
remaining on the date of such casualty; and (c) Tenant provides Landlord with
written notice of its intent to terminate within thirty (30) days after the date
of the fire or other casualty. In addition, if (A) Landlord has not exercised
its termination right pursuant to this Section 17.A, (B) all or a material
portion of the Premises is untenantable and not used by Tenant, and (C) Landlord
delivers written notice to Tenant that Landlord elects not to rebuild or fully
restore the Premises, Tenant shall have the right to terminate this Lease by
delivering written notice thereof to Landlord within ten (10) business days
following Tenant’s receipt of Landlord’s notice that Landlord will not rebuild
or fully restore the Premises.

B. If all or any portion of the Premises shall be made untenantable by fire or
other casualty, Landlord shall, with reasonable promptness, cause an architect
or general contractor selected by Landlord to provide Landlord and Tenant with a
written estimate of the amount of time required to substantially complete the
repair and restoration of the Premises and make the Premises tenantable again,
using standard working methods (“Completion Estimate”). If the Completion
Estimate indicates that the Premises cannot be made tenantable within two
hundred ten (210) days from the date the repair and restoration is started, then
regardless of anything in Section 17.A above to the contrary, either party shall
have the right to terminate this Lease by giving written notice to the other of
such election within ten (10) days after receipt of the Completion Estimate.
Notwithstanding the foregoing, if Tenant was entitled to but elected not to
exercise its right to terminate the Lease and Landlord does not substantially
complete the repair and restoration of the Premises within two (2) months after
the expiration of the estimated period of time set forth in the Completion
Estimate, which period shall be extended to the extent of any Reconstruction
Delays, then Tenant may terminate this Lease by written notice to Landlord
within fifteen (15) days after the expiration of such period, as the same may be
extended. For purposes of this Lease, the term “Reconstruction Delays” shall
mean: (i) any delays caused by the insurance adjustment process; (ii) any delays
caused by Tenant; and (iii) any delays caused by events of Force Majeure.

C. The provisions of this Lease, including this Section 17, constitute an
express agreement between Landlord and Tenant with respect to any and all damage
to, or destruction of, all or any part of the Premises, the

 

19



--------------------------------------------------------------------------------

Building, the Property or the Project, and any Laws, including, without
limitation, Sections 1932(2) and 1933(4) of the California Civil Code, with
respect to any rights or obligations concerning damage or destruction in the
absence of an express agreement between the parties, and any similar or
successor Laws now or hereinafter in effect, shall have no application to this
Lease or any damage or destruction to all or any part of the Premises, the
Building, the Property or the Project.

18. Condemnation.

Either party may terminate this Lease if the whole or any material part of the
Premises shall be taken or condemned for any public or quasi-public use under
Law, by eminent domain or private purchase in lieu thereof (a “Taking”).
Landlord shall also have the right to terminate this Lease if there is a Taking
of any portion of the Building, Property or Project which would leave the
remainder of the Building or the Project unsuitable for use as an office
building or an office project in a manner comparable to the use of the Building
or the Project prior to the Taking. In order to exercise its right to terminate
the Lease, Landlord or Tenant, as the case may be, must provide written notice
of termination to the other within forty-five (45) days after the terminating
party first receives notice of the Taking. Any such termination shall be
effective as of the date the physical taking of the Premises or the portion of
the Building, Property or Project occurs. If this Lease is not terminated, the
rentable square footage of the Building, the rentable square footage of the
Premises, the Building’s allocable percentage of the Project and Tenant’s Share
shall, if applicable, be appropriately adjusted. In addition, Rent for any
portion of the Premises taken or condemned shall be abated during the unexpired
Term of this Lease effective when the physical taking of the portion of the
Premises occurs. All compensation awarded for a Taking, or sale proceeds, shall
be the property of Landlord, any right to receive compensation or proceeds being
expressly waived by Tenant. However, Tenant may file a separate claim at its
sole cost and expense for Tenant’s Property and Tenant’s reasonable relocation
expenses, provided the filing of the claim does not diminish the award which
would otherwise be receivable by Landlord. Tenant hereby waives any and all
rights it might otherwise have pursuant to Section 1265.130 of the California
Code of Civil Procedure, or any similar or successor Laws.

Should any part of the Premises be so taken or condemned during the Term hereof,
and should this Lease not be terminated in accordance with the foregoing
provisions, and the holder of any mortgage which includes the Premises as part
of the mortgaged premises or any ground lessor of any ground lease which
includes the Project as part of the demised premises allows the net condemnation
proceeds to be applied to the restoration of the Building, Landlord agrees that
after the determination of the net amount of condemnation proceeds available to
Landlord, Landlord shall use due diligence to put what may remain of the
Premises into proper condition for use and occupation as nearly like the
condition of the Premises prior to such taking as shall be practicable
(excluding Tenant’s Property). If such net condemnation proceeds are not allowed
by such mortgagee or ground lessor to be applied to, or are otherwise
insufficient for, the restoration of the Building (and/or the Project) and if
Landlord does not otherwise elect to spend the additional funds necessary to
fully restore the Building (and/or the Project), then Landlord shall give notice
(“Landlord’s Insufficient Condemnation Proceeds Notice”) to Tenant that Landlord
does not elect to fund the amount of the insufficiency and Tenant shall
thereafter have the right to terminate this Lease by providing Landlord with a
notice of termination within thirty (30) days after Tenant’s receipt of
Landlord’s Insufficient Condemnation Proceeds Notice (the effective date of
which termination shall not be less than sixty (60) days after the date of such
notice of such termination).

In the event of a taking of the Premises or any part thereof for temporary use,
(a) this Lease shall be and remain unaffected thereby except that Rent shall
proportionately abate, and (b) Landlord shall be entitled to receive for itself
such portion or portions of any award made for such use with respect to the
period of the taking. For purpose of this paragraph, a temporary taking shall be
defined as a taking for a period of three hundred sixty-five (365) days or less.

 

20



--------------------------------------------------------------------------------

19. Events of Default.

Tenant shall be considered to be in default of this Lease upon the occurrence of
any of the following “Events of Default”:

A. Tenant’s failure to pay when due all or any portion of the Rent when due
(“Monetary Default”) and such failure shall continue for a period of five
(5) days after written notice that such payment was not made when due. However,
if Landlord provides Tenant with notice of Tenant’s failure to timely pay Rent
on two (2) occasions during any twelve (12) month period, Tenant’s subsequent
failure to pay Rent when due shall be an Event of Default without notice.

B. Tenant’s failure (other than a Monetary Default) to comply with any term,
provision or covenant of this Lease, if the failure is not cured within thirty
(30) days after written notice to Tenant. However, if Tenant’s failure to comply
cannot reasonably be cured within thirty (30) days, Tenant shall be allowed
additional time (not to exceed ninety (90) days, subject to a day for day
extension for events of Force Majeure, provided that Tenant is diligently
prosecuting the cure to completion) as is reasonably necessary to cure the
failure so long as: (1) Tenant commences to cure the failure within thirty
(30) days, and (2) Tenant diligently pursues a course of action that will cure
the failure and bring Tenant back into compliance with the Lease. However, if
Tenant’s failure to comply creates a hazardous condition, the failure must be
cured as quickly as reasonably possible, given the nature of the hazardous
condition, following notice to Tenant. In addition, if Landlord provides Tenant
with notice of Tenant’s failure to comply with any particular term, provision or
covenant of the Lease on three (3) occasions during any twelve (12) month
period, Tenant’s subsequent violation of such term, provision or covenant shall,
at Landlord’s option, be an incurable Event of Default by Tenant.

C. Tenant or any Guarantor becomes insolvent, makes a transfer in fraud of
creditors or makes an assignment for the benefit of creditors, or admits in
writing its inability to pay its debts when due.

D. The leasehold estate is taken by process or operation of Law.

E. Tenant has failed to provide an estoppel certificate within the time periods
provided in Section 26 below.

F. Tenant is in default beyond applicable notice and cure periods under the
Parking Agreement attached hereto as Exhibit F.

20. Remedies.

A. Upon the occurrence of any Event or Events of Default under this Lease,
whether enumerated in Section 19 or not, Landlord shall have the option to
pursue any one or more of the following remedies without any notice (except as
expressly prescribed herein) or demand whatsoever (and without limiting the
generality of the foregoing, Tenant hereby specifically waives notice and demand
for payment of Rent or other obligation, except for those notices specifically
required pursuant to the terms of Section 19 or this Section 20, and waives any
and all other notices or demand requirements imposed by applicable law):

1. Terminate this Lease and Tenant’s right to possession of the Premises and
recover from Tenant an award of damages equal to the sum of the following:

(a) The Worth at the Time of Award of the unpaid Rent which had been earned at
the time of termination;

 

21



--------------------------------------------------------------------------------

(b) The Worth at the Time of Award of the amount by which the unpaid Rent which
would have been earned after termination until the time of award exceeds the
amount of such Rent loss that Tenant affirmatively proves could have been
reasonably avoided;

(c) The Worth at the Time of Award of the amount by which the unpaid Rent for
the balance of the Term after the time of award exceeds the amount of such Rent
loss that Tenant affirmatively proves could be reasonably avoided;

(d) Any other amount necessary to compensate Landlord for all the detriment
either proximately caused by Tenant’s failure to perform Tenant’s obligations
under this Lease or which in the ordinary course of things would be likely to
result therefrom; and

(e) All such other amounts in addition to or in lieu of the foregoing as may be
permitted from time to time under applicable law.

The “Worth at the Time of Award” of the amounts referred to in parts (a) and
(b) above, shall be computed by allowing interest at the lesser of a per annum
rate equal to: (i) the greatest per annum rate of interest permitted from time
to time under applicable law, or (ii) the Prime Rate plus 5%. For purposes
hereof, the “Prime Rate” shall be the per annum interest rate publicly announced
as its prime or base rate by a federally insured bank selected by Landlord in
the State of California. The “Worth at the Time of Award” of the amount referred
to in part (c), above, shall be computed by discounting such amount at the
discount rate of the Federal Reserve Bank of San Francisco at the time of award
plus 1%;

2. Employ the remedy described in California Civil Code § 1951.4 (Landlord may
continue this Lease in effect after Tenant’s breach and abandonment and recover
Rent as it becomes due, if Tenant has the right to sublet or assign, subject
only to reasonable limitations); or

3. Notwithstanding Landlord’s exercise of the remedy described in California
Civil Code § 1951.4 in respect of an Event or Events of Default, at such time
thereafter as Landlord may elect in writing, to terminate this Lease and
Tenant’s right to possession of the Premises and recover an award of damages as
provided above in Paragraph 20.A.1.

B. The subsequent acceptance of Rent hereunder by Landlord shall not be deemed
to be a waiver of any preceding breach by Tenant of any term, covenant or
condition of this Lease, other than the failure of Tenant to pay the particular
Rent so accepted, regardless of Landlord’s knowledge of such preceding breach at
the time of acceptance of such Rent. No waiver by Landlord of any breach hereof
shall be effective unless such waiver is in writing and signed by Landlord.

C. TENANT HEREBY WAIVES ANY AND ALL RIGHTS CONFERRED BY SECTION 3275 OF THE
CIVIL CODE OF CALIFORNIA AND BY SECTIONS 1174 (c) AND 1179 OF THE CODE OF CIVIL
PROCEDURE OF CALIFORNIA AND ANY AND ALL OTHER LAWS AND RULES OF LAW FROM TIME TO
TIME IN EFFECT DURING THE LEASE TERM PROVIDING THAT TENANT SHALL HAVE ANY RIGHT
TO REDEEM, REINSTATE OR RESTORE THIS LEASE FOLLOWING ITS TERMINATION BY REASON
OF TENANT’S BREACH. TENANT ALSO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY LAW, THE RIGHT TO TRIAL BY JURY IN ANY LITIGATION ARISING OUT OF OR RELATING
TO THIS LEASE.

D. No right or remedy herein conferred upon or reserved to Landlord is intended
to be exclusive of any other right or remedy, and each and every right and
remedy shall be cumulative and in addition to any other right or remedy given
hereunder or now or hereafter existing by agreement, applicable law or in
equity. In addition to other remedies provided in this Lease, Landlord shall be
entitled, to the extent permitted by applicable law, to injunctive relief, or to
a decree compelling performance of any of the covenants, agreements, conditions

 

22



--------------------------------------------------------------------------------

or provisions of this Lease, or to any other remedy allowed to Landlord at law
or in equity. Forbearance by Landlord to enforce one or more of the remedies
herein provided upon an Event of Default shall not be deemed or construed to
constitute a waiver of such default.

E. If Tenant is in default which has not been cured after notice and the
expiration of any cure period, then, to the extent permitted by Law, Landlord
shall be entitled to receive interest on any unpaid item of Rent at a rate equal
to the lesser of the maximum rate permitted by Law or the Prime Rate plus 5% per
annum. For purposes hereof, the “Prime Rate” shall be the per annum interest
rate publicly announced as its prime or base rate by a federally insured bank
selected by Landlord in the state in which the Building is located.

F. This Section 20 shall be enforceable to the maximum extent such enforcement
is not prohibited by applicable law, and the unenforceability of any portion
thereof shall not thereby render unenforceable any other portion.

21. Limitation of Liability.

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS LEASE, THE LIABILITY
OF LANDLORD (AND OF ANY SUCCESSOR LANDLORD) TO TENANT SHALL BE LIMITED TO THE
INTEREST OF LANDLORD IN THE PROPERTY. TENANT SHALL LOOK SOLELY TO LANDLORD’S
INTEREST IN THE PROPERTY FOR THE RECOVERY OF ANY JUDGMENT OR AWARD AGAINST
LANDLORD. NEITHER LANDLORD NOR ANY LANDLORD RELATED PARTY SHALL BE PERSONALLY
LIABLE FOR ANY JUDGMENT OR DEFICIENCY, AND IN NO EVENT SHALL LANDLORD OR ANY
LANDLORD RELATED PARTY BE LIABLE TO TENANT FOR ANY LOST PROFIT, DAMAGE TO OR
LOSS OF BUSINESS OR ANY FORM OF SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGE. IN
ADDITION, EXCEPT TO THE EXTENT DAMAGES ARE RECOVERABLE BY LANDLORD FOR A
HOLDOVER BY TENANT UNDER SECTION 25 OR FOR STATUTORY DAMAGES UNDER SECTION 20,
TENANT SHALL NOT BE LIABLE FOR ANY LOST PROFIT, DAMAGE TO OR LOSS OF BUSINESS OR
ANY FORM OF SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGE. BEFORE FILING SUIT FOR AN
ALLEGED DEFAULT BY LANDLORD, TENANT SHALL GIVE LANDLORD AND THE MORTGAGEE(S)
(DEFINED IN SECTION 26 BELOW) WHOM TENANT HAS BEEN NOTIFIED HOLD MORTGAGES
(DEFINED IN SECTION 26 BELOW) ON THE PROPERTY, BUILDING OR PREMISES, NOTICE AND
REASONABLE TIME TO CURE THE ALLEGED DEFAULT.

22. No Waiver.

Either party’s failure to declare a default immediately upon its occurrence, or
delay in taking action for a default shall not constitute a waiver of the
default, nor shall it constitute an estoppel. Either party’s failure to enforce
its rights for a default shall not constitute a waiver of its rights regarding
any subsequent default. Receipt by Landlord of Tenant’s keys to the Premises
shall not constitute an acceptance or surrender of the Premises.

23. Quiet Enjoyment.

Tenant shall, and may peacefully have, hold and enjoy the Premises, subject to
the terms of this Lease, provided Tenant pays the Rent and performs all of its
covenants and agreements. This covenant and all other covenants of Landlord
shall be binding upon Landlord and its successors only during its or their
respective periods of ownership of the Building, and shall not be a personal
covenant of Landlord or the Landlord Parties.

24. Intentionally Omitted.

 

23



--------------------------------------------------------------------------------

25. Holding Over.

If Tenant fails to surrender the Premises in accordance with the terms of this
Lease at the expiration or earlier termination of this Lease, occupancy of the
Premises after the termination or expiration shall be that of a tenancy at
sufferance. Tenant’s occupancy of the Premises during the holdover shall be
subject to all the terms and provisions of this Lease and Tenant shall pay an
amount (on a per diem basis if Tenant’s holdover persists for ten (10) days or
less, and thereafter on a per month basis without reduction for partial months
during the holdover) equal to 150% of the sum of the Base Rent and Additional
Rent due for the period immediately preceding the holdover. No holdover by
Tenant or payment by Tenant after the expiration or early termination of this
Lease shall be construed to extend the Term or prevent Landlord from immediate
recovery of possession of the Premises by summary proceedings or otherwise. In
addition to the payment of the amounts provided above, Tenant shall be liable to
Landlord for all damages, including, without limitation, consequential damages,
that Landlord suffers from the holdover; provided, however, that Tenant shall
not be responsible for consequential damages unless Tenant fails to vacate the
Premises within thirty (30) days after the expiration or earlier termination of
this Lease.

26. Subordination to Mortgages; Estoppel Certificate.

A. Tenant accepts this Lease subject and subordinate to any mortgage(s), deed(s)
of trust, ground lease(s) or other lien(s) now or subsequently arising upon the
Premises, the Building, the Property or the Project, and to renewals,
modifications, refinancings and extensions thereof (collectively referred to as
a “Mortgage”). The party having the benefit of a Mortgage shall be referred to
as a “Mortgagee”. This clause shall be self-operative, but upon request from a
Mortgagee, Tenant shall execute a commercially reasonable subordination
agreement in favor of the Mortgagee. In lieu of having the Mortgage be superior
to this Lease, a Mortgagee shall have the right at any time to subordinate its
Mortgage to this Lease. If requested by a successor-in-interest to all or a part
of Landlord’s interest in the Lease, Tenant shall, without charge, attorn to the
successor-in-interest. Notwithstanding the foregoing, upon written request by
Tenant, Landlord will use reasonable efforts to obtain a commercially reasonable
non-disturbance, subordination and attornment agreement from Landlord’s then
current Mortgagee. “Reasonable efforts” of Landlord shall not require Landlord
to incur any cost, expense or liability to obtain such agreement, it being
agreed that Tenant shall be responsible for any fee or review costs charged by
the Mortgagee. Upon request of Landlord, Tenant will execute the Mortgagee’s
commercially reasonable form of non-disturbance, subordination and attornment
agreement and return the same to Landlord for execution by the Mortgagee.
Landlord’s failure to obtain a non-disturbance, subordination and attornment
agreement for Tenant shall have no effect on the rights, obligations and
liabilities of Landlord and Tenant or be considered to be a default by Landlord
hereunder.

B. Within ten (10) days following any written request which Landlord may make
from time to time, Tenant shall execute and deliver to Landlord or mortgagee or
prospective mortgagee a sworn statement certifying: (a) the date of commencement
of this Lease; (b) the fact that this Lease is unmodified and in full force and
effect (or, if there have been modifications to this Lease, that this Lease is
in full force and effect, as modified, and stating the date and nature of such
modifications); (c) the date to which the rent and other sums payable under this
Lease have been paid; (d) the fact that there are no current defaults under this
Lease by either Landlord (to Tenant’s actual knowledge) or Tenant except as
specified in Tenant’s statement; and (e) such other matters as may be reasonably
requested by Landlord. Landlord and Tenant intend that any statement delivered
pursuant to this Section may be relied upon by any mortgagee, beneficiary or
purchaser. Tenant irrevocably agrees that if Tenant fails to execute and deliver
such certificate within such ten (10) day period, Landlord may provide to Tenant
a second written request with respect to such estoppel certificate. If Tenant
fails to execute and deliver such certificate within a five (5) business day
period following the date of Landlord’s second written request therefor,
Tenant’s failure shall be deemed an Event of Default without any further notice
or cure period. Landlord shall, within ten (10) business days after receipt of a
written request from Tenant, execute and deliver a commercially reasonable
estoppel certificate to Tenant’s assignee or sublessee (and/or proposed assignee
or

 

24



--------------------------------------------------------------------------------

sublessee, as the case may be) or to Tenant’s lender; provided, however, that
with respect to any estoppel certificate requested for the benefit of a lender
of Tenant, Landlord shall not be obligated to provide an estoppel certificate
more than once during any twelve month period during the Term. Such estoppel
certificate shall provide a certification solely as to (i) the status of this
Lease, (ii) Landlord’s then-current actual knowledge of the existence of any
defaults hereunder, and (iii) the amount of rent that is due and payable under
this Lease.

27. Attorneys’ Fees.

If either party institutes a suit against the other for violation of or to
enforce any covenant or condition of this Lease, or if either party intervenes
in any suit in which the other is a party to enforce or protect its interest or
rights, the prevailing party shall be entitled to all of its costs and expenses,
including, without limitation, reasonable attorneys’ fees.

28. Notice.

If a demand, request, approval, consent or notice (collectively referred to as a
“notice”) shall or may be given to either party by the other, the notice shall
be in writing and delivered by hand or sent by registered or certified mail with
return receipt requested, or sent by overnight or same day courier service at
the party’s respective Notice Address(es) set forth in Section 1, except that if
Tenant has vacated the Premises (or if the Notice Address for Tenant is other
than the Premises, and Tenant has vacated such address) without providing
Landlord a new Notice Address, Landlord may serve notice in any manner described
in this Section or in any other manner permitted by Law. Each notice shall be
deemed to have been received or given on the earlier to occur of actual delivery
or the date on which delivery is refused, or, if Tenant has vacated the Premises
or the other Notice Address of Tenant without providing a new Notice Address,
three (3) days after notice is deposited in the U.S. mail or with a courier
service in the manner described above. Either party may, at any time, change its
Notice Address (other than to a post office box address) by giving the other
party written notice of the new address in the manner described in this Section.

29. Excepted Rights.

Landlord excepts and reserves exclusively to itself the use of: (1) roofs,
except as otherwise provided herein, (2) telephone, electrical and janitorial
closets, (3) equipment rooms, Building risers or similar areas that are used by
Landlord for the provision of Building services, (4) rights to the land and
improvements below the floor of the Premises, (5) the improvements and air
rights above the Premises, (6) the improvements and air rights outside the
demising walls of the Premises, and (7) the areas within the Premises used for
the installation of utility lines and other installations serving occupants of
the Building or the Project. Landlord has the right to change the Building’s or
Project’s name or address. Notwithstanding the foregoing, Landlord shall not,
during the Term of this Lease, rename the Project using the name of another
tenant, company or person. Landlord shall not voluntarily (as opposed to being
required by applicable governmental authorities) change the street address of
the Premises. Subject to the terms of Section 2 above, Landlord also has the
right to make such other changes to the Building, Property and Project as
Landlord deems appropriate, provided the changes do not materially affect
Tenant’s ability to access the Premises or to use the Premises for the Permitted
Use. Landlord shall also have the right (but not the obligation) to temporarily
close the Building if Landlord reasonably determines that there is an imminent
danger of significant damage to the Building or of personal injury to Landlord’s
employees or the occupants of the Building. The circumstances under which
Landlord may temporarily close the Building shall include, without limitation,
electrical interruptions, hurricanes and civil disturbances. Except as expressly
provided in this Lease, closure of the Building under such circumstances shall
not constitute a constructive eviction nor entitle Tenant to an abatement or
reduction of Rent.

 

25



--------------------------------------------------------------------------------

30. Surrender of Premises.

At the expiration or earlier termination of this Lease or Tenant’s right of
possession, Tenant shall remove Tenant’s Property (defined in Section 15) from
the Premises, and quit and surrender the Premises to Landlord, broom clean, and
in good order, condition and repair, ordinary wear and tear and damage by fire
or other casualty excepted. Tenant shall also be required to remove the Required
Removables in accordance with Section 8. If Tenant fails to remove any of
Tenant’s Property as of the termination of this Lease or of Tenant’s right to
possession, Landlord, at Tenant’s sole cost and expense, shall be entitled (but
not obligated) to remove and store Tenant’s Property. Landlord shall not be
responsible for the value, preservation or safekeeping of Tenant’s Property.
Tenant shall pay Landlord, upon demand, the expenses and storage charges
incurred for Tenant’s Property, provided that Landlord provides Tenant prompt
written notice of such storage. In addition, if Tenant fails to remove Tenant’s
Property from the Premises or storage, as the case may be, within fifteen
(15) days after written notice, Landlord may deem all or any part of Tenant’s
Property to be abandoned, and title to Tenant’s Property shall be deemed to be
immediately vested in Landlord.

31. Miscellaneous.

A. This Lease and the rights and obligations of the parties shall be
interpreted, construed and enforced in accordance with the Laws of the State of
California and Landlord and Tenant hereby irrevocably consent to the
jurisdiction and proper venue of such state. If any term or provision of this
Lease shall to any extent be invalid or unenforceable, the remainder of this
Lease shall not be affected, and each provision of this Lease shall be valid and
enforced to the fullest extent permitted by Law. The headings and titles to the
Sections of this Lease are for convenience only and shall have no effect on the
interpretation of any part of the Lease.

B. Tenant shall not record this Lease or any memorandum without Landlord’s prior
written consent.

C. Except as otherwise expressly provided herein, whenever a period of time is
prescribed for the taking of an action by Landlord or Tenant, the period of time
for the performance of such action shall be extended by the number of days that
the performance is actually delayed due to strikes, acts of God, shortages of
labor or materials, war, civil disturbances and other causes beyond the
reasonable control of the performing party (“Force Majeure”). However, events of
Force Majeure shall not extend any period of time for the payment of Rent or
other sums payable by either party or any period of time for the written
exercise of an option or right by either party.

D. Landlord shall have the right to transfer and assign, in whole or in part,
all of its rights and obligations under this Lease and in the Building, Property
and/or Project referred to herein, and upon such transfer Landlord shall be
released from any further obligations hereunder, and Tenant agrees to look
solely to the successor in interest of Landlord for the performance of such
obligations, provided that Landlord and its successors, as the case may be,
shall remain liable after their respective periods of ownership with respect to
any sums due in connection with a breach or default by such party that arose
during such period of ownership by such party.

E. Landlord and Tenant each hereby represents to the other that it has dealt
directly with and only with the Broker as a broker in connection with this
Lease. Tenant shall indemnify and hold Landlord and the Landlord Parties
harmless from all claims of any brokers (other than Broker) claiming to have
represented Tenant in connection with this Lease. Landlord agrees to indemnify
and hold Tenant and the Tenant Entities harmless from all claims of Broker and
any other brokers claiming to have represented Landlord in connection with this
Lease. Landlord shall pay the commissions due to the Broker in accordance with a
separate agreement between Landlord and Broker.

F. Tenant covenants, warrants and represents that: (1) each individual
executing, attesting and/or delivering this Lease on behalf of Tenant is
authorized to do so on behalf of Tenant; (2) this Lease is binding

 

26



--------------------------------------------------------------------------------

upon Tenant; and (3) Tenant is duly organized and legally existing in the state
of its organization and is qualified to do business in the State of California.
If there is more than one Tenant, or if Tenant is comprised of more than one
party or entity, the obligations imposed upon Tenant shall be joint and several
obligations of all the parties and entities. Notices, payments and agreements
given or made by, with or to any one person or entity shall be deemed to have
been given or made by, with and to all of them. Tenant hereby represents and
warrants that Tenant is not (i) the target of any sanctions program that is
established by Executive Order of the President or published by the Office of
Foreign Assets Control, U.S. Department of the Treasury (“OFAC”);
(ii) designated by the President or OFAC pursuant to the Trading with the Enemy
Act, 50 U.S.C. App. § 5, the International Emergency Economic Powers Act, 50
U.S.C. §§ 1701-06, the Patriot Act, Public Law 107-56, Executive Order 13224
(September 23, 2001) or any Executive Order of the President issued pursuant to
such statutes; or (iii) named on the following list that is published by OFAC:
“List of Specially Designated Nationals and Blocked Persons.” If the foregoing
representation is untrue at any time during the Term, an Event of Default will
be deemed to have occurred, without the necessity of notice to Tenant.

Landlord represents and warrants that it has full right and authority to enter
into this Lease and to perform all of Landlord’s obligations hereunder and that
all persons signing this Lease on its behalf are authorized to do so. Landlord
hereby represents and warrants that Landlord is not (i) the target of any
sanctions program that is established by Executive Order of the President or
published by the Office of Foreign Assets Control, U.S. Department of the
Treasury (“OFAC”); (ii) designated by the President or OFAC pursuant to the
Trading with the Enemy Act, 50 U.S.C. App. § 5, the International Emergency
Economic Powers Act, 50 U.S.C. §§ 1701-06, the Patriot Act, Public Law 107-56,
Executive Order 13224 (September 23, 2001) or any Executive Order of the
President issued pursuant to such statutes; or (iii) named on the following list
that is published by OFAC: “List of Specially Designated Nationals and Blocked
Persons.”

G. Time is of the essence with respect to Tenant’s exercise of any expansion,
renewal or extension rights granted to Tenant. This Lease shall create only the
relationship of landlord and tenant between the parties, and not a partnership,
joint venture or any other relationship. This Lease and the covenants and
conditions in this Lease shall inure only to the benefit of and be binding only
upon Landlord and Tenant and their permitted successors and assigns.

H. The expiration of the Term, whether by lapse of time or otherwise, shall not
relieve either party of any obligations which accrued prior to or which may
continue to accrue after the expiration or early termination of this Lease.
Without limiting the scope of the prior sentence, it is agreed that Tenant’s
obligations under Sections 4, 8, 9, 20, 25 and 30 shall survive the expiration
or early termination of this Lease.

I. Landlord has delivered a copy of this Lease to Tenant for Tenant’s review
only, and the delivery of it does not constitute an offer to Tenant or an
option. This Lease shall not be effective against any party hereto until an
original copy of this Lease has been signed by such party.

J. All understandings and agreements previously made between the parties are
superseded by this Lease, and neither party is relying upon any warranty,
statement or representation not contained in this Lease. This Lease may be
modified only by a written agreement signed by Landlord and Tenant.

K. Tenant, within fifteen (15) days after request, shall provide Landlord with a
current financial statement and such other information as Landlord may
reasonably request in order to create a “business profile” of Tenant and
determine Tenant’s ability to fulfill its obligations under this Lease.
Landlord, however, shall not require Tenant to provide such information unless
Landlord is requested to produce the information in connection with a proposed
financing or sale of the Building or in connection with any renewal or extension
of the Term (including the exercise of Tenant’s Renewal Option granted
hereunder). Upon written request by Tenant, Landlord shall enter into a
commercially reasonable confidentiality agreement covering any confidential
information that is disclosed by Tenant. Notwithstanding the foregoing, so long
as Tenant is a publicly traded company on an “over-the-counter” market or any
recognized national or international securities exchange, the foregoing shall
not apply so long as Tenant’s current public annual report (in compliance with
applicable securities laws) for such applicable year is available to Landlord in
the public domain.

 

27



--------------------------------------------------------------------------------

L. Tenant’s Security System. Subject to the terms of this Lease, including,
without limitation Section 9 above, Tenant may, at its own expense, install its
own security system (“Tenant’s Security System”) at the Building and in the
Premises; provided, however, that Tenant shall coordinate the installation and
operation of Tenant’s Security System with Landlord to assure that Tenant’s
Security System is compatible with Landlord’s security system and the Building’s
systems and equipment and to the extent that Tenant’s Security System is not
compatible with Landlord’s security system and the Building systems and
equipment, Tenant shall not be entitled to install or operate it (and Tenant
shall not actually install or operate Tenant’s Security System unless Tenant has
obtained Landlord’s approval of such compatibility in writing prior to such
installation or operation). Landlord and Tenant shall in good faith cooperate to
resolve any compatibility problems that arise with respect to Landlord’s
security system and Tenant’s Security System. Tenant shall be solely
responsible, at Tenant’s sole cost and expense, for the monitoring, operation
and removal of Tenant’s Security System.

M. If one or more buildings are removed from the group of buildings comprising
the Project, whether as a result of a sale or demolition of the building(s) or
otherwise, or if one or more buildings owned by Landlord are added to the group
of buildings comprising the Project, as described above in this Section, then
the definition of “Project” and “Tenant’s Share” with respect to the Premises,
shall be appropriately modified or adjusted to reflect the deletion or addition
of such buildings.

32. Waiver of Jury Trial. LANDLORD AND TENANT EACH ACKNOWLEDGES THAT IT IS AWARE
OF AND HAS HAD THE ADVICE OF COUNSEL OF ITS CHOICE WITH RESPECT TO ITS RIGHTS TO
TRIAL BY JURY, AND, TO THE EXTENT ENFORCEABLE UNDER CALIFORNIA LAW, EACH PARTY
DOES HEREBY EXPRESSLY AND KNOWINGLY WAIVE AND RELEASE ALL SUCH RIGHTS TO TRIAL
BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER PARTY HERETO
AGAINST THE OTHER (AND/OR AGAINST ITS MEMBERS, OFFICERS, DIRECTORS, EMPLOYEES,
AGENTS, OR SUBSIDIARY OR AFFILIATED ENTITIES) ON ANY MATTERS WHATSOEVER ARISING
OUT OF OR IN ANY WAY CONNECTED WITH THIS LEASE, TENANT’S USE OR OCCUPANCY OF THE
PREMISES AND/OR ANY CLAIM OF INJURY OR DAMAGE. FURTHERMORE, THIS WAIVER AND
RELEASE OF ALL RIGHTS TO A JURY TRIAL IS DEEMED TO BE INDEPENDENT OF EACH AND
EVERY OTHER PROVISION, COVENANT, AND/OR CONDITION SET FORTH IN THIS LEASE.

IF THE JURY WAIVER PROVISIONS OF THIS SECTION 32 ARE NOT ENFORCEABLE UNDER
CALIFORNIA LAW, THEN THE FOLLOWING PROVISIONS OF THIS SECTION 32 SHALL APPLY. IT
IS THE DESIRE AND INTENTION OF THE PARTIES TO AGREE UPON A MECHANISM AND
PROCEDURE UNDER WHICH CONTROVERSIES AND DISPUTES ARISING OUT OF THIS LEASE OR
RELATED TO THE PREMISES WILL BE RESOLVED IN A PROMPT AND EXPEDITIOUS MANNER.
ACCORDINGLY, EXCEPT WITH RESPECT TO ACTIONS FOR UNLAWFUL OR FORCIBLE DETAINER OR
WITH RESPECT TO THE PREJUDGMENT REMEDY OF ATTACHMENT, ANY ACTION, PROCEEDING OR
COUNTERCLAIM BROUGHT BY EITHER PARTY HERETO AGAINST THE OTHER (AND/OR AGAINST
ITS OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR SUBSIDIARY OR AFFILIATED ENTITIES)
ON ANY MATTERS WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS
LEASE, TENANT’S USE OR OCCUPANCY OF THE PREMISES AND/OR ANY CLAIM OF INJURY OR
DAMAGE, SHALL BE HEARD AND RESOLVED BY A REFEREE UNDER THE PROVISIONS OF THE
CALIFORNIA CODE OF CIVIL PROCEDURE, SECTIONS 638 — 645.1, INCLUSIVE (AS SAME MAY
BE AMENDED, OR ANY SUCCESSOR STATUTE(S) THERETO) (THE “REFEREE SECTIONS”). ANY
FEE TO INITIATE THE JUDICIAL REFERENCE PROCEEDINGS SHALL BE PAID BY THE PARTY
INITIATING SUCH PROCEDURE; PROVIDED HOWEVER, THAT THE COSTS AND FEES, INCLUDING
ANY INITIATION FEE, OF SUCH PROCEEDING SHALL ULTIMATELY BE BORNE

 

28



--------------------------------------------------------------------------------

IN ACCORDANCE WITH SECTION 27 ABOVE. THE VENUE OF THE PROCEEDINGS SHALL BE IN
THE COUNTY IN WHICH THE PREMISES ARE LOCATED. WITHIN TEN (10) DAYS OF RECEIPT BY
ANY PARTY OF A WRITTEN REQUEST TO RESOLVE ANY DISPUTE OR CONTROVERSY PURSUANT TO
THIS SECTION 32, THE PARTIES SHALL AGREE UPON A SINGLE REFEREE WHO SHALL TRY ALL
ISSUES, WHETHER OF FACT OR LAW, AND REPORT A FINDING AND JUDGMENT ON SUCH ISSUES
AS REQUIRED BY THE REFEREE SECTIONS. IF THE PARTIES ARE UNABLE TO AGREE UPON A
REFEREE WITHIN SUCH TEN (10) DAY PERIOD, THEN ANY PARTY MAY THEREAFTER FILE A
LAWSUIT IN THE COUNTY IN WHICH THE PREMISES ARE LOCATED FOR THE PURPOSE OF
APPOINTMENT OF A REFEREE UNDER CALIFORNIA CODE OF CIVIL PROCEDURE SECTIONS 638
AND 640, AS SAME MAY BE AMENDED OF ANY SUCCESSOR STATUTE(S) THERETO. IF THE
REFEREE IS APPOINTED BY THE COURT, THE REFEREE SHALL BE A NEUTRAL AND IMPARTIAL
RETIRED JUDGE WITH SUBSTANTIAL EXPERIENCE IN THE RELEVANT MATTERS TO BE
DETERMINED, FROM JAMS/ENDISPUTE, INC., THE AMERICAN ARBITRATION ASSOCIATION OR
SIMILAR MEDIATION/ARBITRATION ENTITY. THE PROPOSED REFEREE MAY BE CHALLENGED BY
ANY PARTY FOR ANY OF THE GROUNDS LISTED IN SECTION 641 OF THE CALIFORNIA CODE OF
CIVIL PROCEDURE, AS SAME MAY BE AMENDED OR ANY SUCCESSOR STATUTE(S) THERETO. THE
REFEREE SHALL HAVE THE POWER TO DECIDE ALL ISSUES OF FACT AND LAW AND REPORT HIS
OR HER DECISION ON SUCH ISSUES, AND TO ISSUE ALL RECOGNIZED REMEDIES AVAILABLE
AT LAW OR IN EQUITY FOR ANY CAUSE OF ACTION THAT IS BEFORE THE REFEREE,
INCLUDING AN AWARD OF ATTORNEYS’ FEES AND COSTS IN ACCORDANCE WITH CALIFORNIA
LAW. THE REFEREE SHALL NOT, HOWEVER, HAVE THE POWER TO AWARD PUNITIVE DAMAGES,
NOR ANY OTHER DAMAGES WHICH ARE NOT PERMITTED BY THE EXPRESS PROVISIONS OF THIS
LEASE, AND THE PARTIES HEREBY WAIVE ANY RIGHT TO RECOVER ANY SUCH DAMAGES. THE
PARTIES SHALL BE ENTITLED TO CONDUCT ALL DISCOVERY AS PROVIDED IN THE CALIFORNIA
CODE OF CIVIL PROCEDURE, AND THE REFEREE SHALL OVERSEE DISCOVERY AND MAY ENFORCE
ALL DISCOVERY ORDERS IN THE SAME MANNER AS ANY TRIAL COURT JUDGE, WITH RIGHTS TO
REGULATE DISCOVERY AND TO ISSUE AND ENFORCE SUBPOENAS, PROTECTIVE ORDERS AND
OTHER LIMITATIONS ON DISCOVERY AVAILABLE UNDER CALIFORNIA LAW. THE REFERENCE
PROCEEDING SHALL BE CONDUCTED IN ACCORDANCE WITH CALIFORNIA LAW (INCLUDING THE
RULES OF EVIDENCE), AND IN ALL REGARDS, THE REFEREE SHALL FOLLOW CALIFORNIA LAW
APPLICABLE AT THE TIME OF THE REFERENCE PROCEEDING. IN ACCORDANCE WITH
SECTION 644 OF THE CALIFORNIA CODE OF CIVIL PROCEDURE, THE DECISION OF THE
REFEREE UPON THE WHOLE ISSUE MUST STAND AS THE DECISION OF THE COURT, AND UPON
THE FILING OF THE STATEMENT OF DECISION WITH THE CLERK OF THE COURT, OR WITH THE
JUDGE IF THERE IS NO CLERK, JUDGMENT MAY BE ENTERED THEREON IN THE SAME MANNER
AS IF THE ACTION HAD BEEN TRIED BY THE COURT. THE PARTIES SHALL PROMPTLY AND
DILIGENTLY COOPERATE WITH ONE ANOTHER AND THE REFEREE, AND SHALL PERFORM SUCH
ACTS AS MAY BE NECESSARY TO OBTAIN A PROMPT AND EXPEDITIOUS RESOLUTION OF THE
DISPUTE OR CONTROVERSY IN ACCORDANCE WITH THE TERMS OF THIS SECTION 32. TO THE
EXTENT THAT NO PENDING LAWSUIT HAS BEEN FILED TO OBTAIN THE APPOINTMENT OF A
REFEREE, ANY PARTY, AFTER THE ISSUANCE OF THE DECISION OF THE REFEREE, MAY APPLY
TO THE COURT OF THE COUNTY IN WHICH THE PREMISES ARE LOCATED FOR CONFIRMATION BY
THE COURT OF THE DECISION OF THE REFEREE IN THE SAME MANNER AS A PETITION FOR
CONFIRMATION OF AN ARBITRATION AWARD PURSUANT TO CODE OF CIVIL PROCEDURE
SECTION 1285 ET SEQ. (AS SAME MAY BE AMENDED OR ANY SUCCESSOR STATUTE(S)
THERETO).

 

29



--------------------------------------------------------------------------------

33. Option to Renew.

A. Tenant shall, provided the Lease is in full force and effect and Tenant is
not in default beyond applicable notice and cure periods under any of the other
terms and conditions of the Lease at the time of notification or commencement,
have one (1) option to renew (the “Renewal Option”) this Lease for a term of
five (5) years (the “Renewal Term”), for the portion of the Premises being
leased by Tenant as of the date the Renewal Term is to commence, on the same
terms and conditions set forth in this Lease, except as modified by the terms,
covenants and conditions as set forth below:

1. If Tenant elects to exercise the Renewal Option, then Tenant shall provide
Landlord with written notice no earlier than the date which is three hundred
sixty-five (365) days prior to the expiration of the Term of this Lease but no
later than the date which is two hundred seventy (270) days prior to the
expiration of the Term of this Lease (the “Renewal Notice”). If Tenant fails to
provide such notice, Tenant shall have no further right to extend or renew the
Term of this Lease.

2. The Base Rent in effect during the Renewal Term shall be the Prevailing
Market (as defined below) rate. Landlord shall advise Tenant of the new Base
Rent for the Premises no later than thirty (30) days after receipt of Tenant’s
written request therefor. Without triggering the exercise by Tenant of the
Renewal Option and not more than once, Tenant, may also request and Landlord
shall provide (within thirty (30) days after receipt of Tenant’s written request
therefor), for informational purposes only, Landlord’s good faith estimate, as
of the date of Tenant’s request, of the Base Rent applicable to the Renewal
Term; provided, however, that such good faith estimate shall not be binding on
Landlord and the Base Rent applicable to the Renewal Term shall be determined as
set forth in this Section 33 at the time that Tenant actually exercises its
Renewal Option in accordance with this Section. Said request for the new Base
Rent (including any request made pursuant to the immediately preceding sentence)
shall be made no earlier than thirty (30) days prior to the first date on which
Tenant may exercise its Renewal Option under this Section 33.

(a) If Tenant and Landlord are unable to agree on a mutually acceptable Base
Rent rate for the Renewal Term not later than sixty (60) days prior to the
expiration of the then current Term, then Landlord and Tenant, within five
(5) days after such date, shall each simultaneously submit to the other, in a
sealed envelope, its good faith estimate of the Prevailing Market rate for the
Premises during the Renewal Term (collectively referred to as the “Estimates”).
If the higher of such Estimates is not more than 105% of the lower of such
Estimates, then the Prevailing Market rate shall be the average of the two
Estimates. If the Prevailing Market rate is not established by the exchange of
Estimates, then, within seven (7) days after the exchange of Estimates, Landlord
and Tenant shall each select an appraiser to determine which of the two
Estimates most closely reflects the Prevailing Market rate for the Premises
during the Renewal Term. Each appraiser so selected shall be certified as an MAI
appraiser or as an ASA appraiser and shall have had at least five (5) years
experience within the previous ten (10) years as a real estate appraiser working
in the San Mateo/Foster City/Redwood Shores, California area, with working
knowledge of current rental rates and practices. For purposes hereof, an “MAI”
appraiser means an individual who holds an MAI designation conferred by, and is
an independent member of, the American Institute of Real Estate Appraisers (or
its successor organization, or in the event there is no successor organization,
the organization and designation most similar), and an “ASA” appraiser means an
individual who holds the Senior Member designation conferred by, and is an
independent member of, the American Society of Appraisers (or its successor
organization, or, in the event there is no successor organization, the
organization and designation most similar).

(b) Upon selection, Landlord’s and Tenant’s appraisers shall work together in
good faith to agree upon which of the two Estimates most closely reflects the
Prevailing Market rate for the Premises. The Estimate chosen by such appraisers
shall be binding on both Landlord and Tenant. If either Landlord or Tenant fails
to appoint an appraiser within the seven (7) day period referred to above, the
appraiser appointed by the other party shall be the sole appraiser for the
purposes hereof. If the two appraisers cannot agree upon which of the two
Estimates most closely reflects the Prevailing Market rate within twenty
(20) days after their

 

30



--------------------------------------------------------------------------------

appointment, then, within ten (10) days after the expiration of such twenty
(20) day period, the two appraisers shall select a third appraiser meeting the
aforementioned criteria. Once the third appraiser (i.e., the arbitrator) has
been selected as provided for above, then, as soon thereafter as practicable but
in any case within fourteen (14) days, the arbitrator shall make his or her
determination of which of the two Estimates most closely reflects the Prevailing
Market rate and such Estimate shall be binding on both Landlord and Tenant as
the Prevailing Market rate for the Premises. If the arbitrator believes that
expert advice would materially assist him or her, he or she may retain one or
more qualified persons to provide such expert advice. The parties shall share
equally in the costs of the arbitrator and of any experts retained by the
arbitrator. Any fees of any appraiser, counsel or experts engaged directly by
Landlord or Tenant, however, shall be borne by the party retaining such
appraiser, counsel or expert.

(c) If the Prevailing Market rate has not been determined by the commencement
date of the Renewal Term, Tenant shall pay Base Rent upon the terms and
conditions in effect during the last month of the initial Term until such time
as the Prevailing Market rate has been determined. Upon such determination, the
Base Rent for the Premises shall be retroactively adjusted to the commencement
of such Renewal Term for the Premises.

B. This Renewal Option is not transferable; the parties hereto acknowledge and
agree that they intend that the aforesaid option to renew this Lease shall be
“personal” to Tenant as set forth above and that in no event will any assignee
or sublessee have any rights to exercise this Renewal Option.

C. If Tenant validly exercises or fails to exercise this Renewal Option, Tenant
shall have no further right to extend the Term of this Lease.

D. For purposes of this Renewal Option, “Prevailing Market” shall mean the arms
length fair market annual rental rate per rentable square foot under new leases
entered into on or about the date on which the Prevailing Market is being
determined hereunder for space comparable to the Premises in the Building and
buildings comparable to the Building in the San Mateo/Foster City/Redwood
Shores, California area as of the date the Renewal Term is to commence, taking
into account the specific provisions of this Lease which will remain constant,
including, without limitation, that the Lease shall continue to provide that
there shall be no additional rent or charge for parking during the Renewal Term.
The determination of Prevailing Market shall take into account any material
economic differences between the terms of this Lease and any comparison lease or
amendment, such as rent abatements, construction costs (but disregarding any
core and shell modifications or tenant improvements that are above-standard
office improvements paid for by Tenant) and other concessions and the manner, if
any, in which the landlord under any such lease is reimbursed for operating
expenses and taxes, as well as relevant information contained in letters of
intent and/or leases being entered into in the applicable geographic area at the
time that Prevailing Market is being determined pursuant to the terms of this
Lease.

34. Acceleration Option.

A. Tenant shall have the right to accelerate the Termination Date (“Acceleration
Option”) of the Lease, with respect to the entire Premises only, from the date
that is the last day of the 85th month of the Term to the date that is the last
day of the 60th month of the Term (the “Accelerated Termination Date”), if:

1. Tenant is not in default beyond applicable notice and cure periods under the
Lease at the date Tenant provides Landlord with an Acceleration Notice
(hereinafter defined); and

2. no part of the Premises is sublet for a term extending past the Accelerated
Termination Date; and

3. the Lease has not been assigned;

 

31



--------------------------------------------------------------------------------

4. Tenant delivers to Landlord notice of its exercise of the Acceleration Option
(“Acceleration Notice”) not less than two hundred seventy (270) days prior to
the Accelerated Termination Date;

5. Tenant has not exercised its Expansion Option (as such term is defined in
Section 36 below.); and

6. Landlord has received the Acceleration Fee (defined below).

B. If Tenant exercises its Acceleration Option, Tenant, simultaneously with
delivery of the Acceleration Notice shall pay to Landlord the sum of an amount
equal to the unamortized portion of all of the following: (a) any leasing
commissions paid by Landlord in connection with this Lease, (b) the amount of
the Allowance distributed by Landlord to Tenant, and (c) an amount equal to the
difference between (x) the amount of Tenant’s overall effective rent for the
initial Term and (y) the amount that Landlord would have received effective
rental rate for the initial Term but for Tenant’s exercise of this Acceleration
Option (collectively, the “Acceleration Fee”) as a fee in connection with the
acceleration of the Termination Date and not as a penalty; provided that the
Acceleration Fee shall be increased by an amount equal to the unamortized
portion of the any leasing commissions, tenant improvements paid for by
Landlord, tenant allowances or other concessions incurred by Landlord in
connection with any additional space other than the initial Premises leased by
Tenant under this Lease and that is subject to acceleration hereunder. A
hypothetical calculation of the Acceleration Fee is attached hereto as
Exhibit H. Tenant shall remain liable for all Base Rent, Additional Rent and
other sums due under the Lease up to and including the Accelerated Termination
Date even though billings for such may occur subsequent to the Accelerated
Termination Date. The “unamortized portion” of any of the foregoing shall be
determined using an interest rate of 9% per annum.

C. As of the date Tenant provides Landlord with an Acceleration Notice, any
unexercised rights or options of Tenant to renew the Term of the Lease or to
expand the Premises (whether expansion options, rights of first or second
refusal, rights of first or second offer, or other similar rights), and any
outstanding tenant improvement allowance not claimed and properly utilized by
Tenant in accordance with the Lease as of such date, shall immediately be deemed
terminated and no longer available or of any further force or effect.

35. Signage.

A. Building Signage.

1. Tenant shall be entitled to one tenant identification sign to be located on
or along the top of the Building (the “Building Signage”). The exact location of
the Building Signage shall be determined by Tenant, subject to all applicable
Laws, any reasonable signage guidelines for the Project established by Landlord
and provided to Tenant prior to installation of the Building Signage, and
Landlord’s prior written approval, which approval shall not be unreasonably
withheld, conditioned or delayed, provided that the location does not detract
from the first-class quality of the Building. Such right to the Building Signage
is personal to Tenant and is subject to the following terms and conditions:
(a) Tenant shall submit plans and drawings for the Building Signage to Landlord
and to the City of San Mateo and to any other public authorities having
jurisdiction and shall obtain written approval from Landlord (not to be
unreasonably withheld, conditioned or delayed) and, if applicable, each such
jurisdiction prior to installation, and shall comply with all applicable Laws;
(b) Tenant shall, at Tenant’s sole cost and expense, design, construct and
install the Building Signage; (c) the size, color and design of the Building
Signage shall be subject to Landlord’s prior written approval; and (d) Tenant
shall maintain the Building Signage in good condition and repair, and all costs
of maintenance and repair shall be borne by Tenant. Maintenance shall include,
without limitation, cleaning and, if the Building Signage is illuminated,
relamping at reasonable intervals. Tenant shall be responsible for any
electrical energy used in connection with the Building Signage. Notwithstanding
the foregoing, Tenant shall not be liable for any fee in connection with
Tenant’s right to display the Building Signage in accordance with this Lease. At
Landlord’s option, Tenant’s right to the Building Signage may be revoked and
terminated upon occurrence of any of the

 

32



--------------------------------------------------------------------------------

following events: (i) Tenant shall be in default under this Lease beyond any
applicable notice and cure periods; (ii) Tenant leases less than 66% of the
rentable area of the Building; or (iii) this Lease shall terminate or otherwise
no longer be in effect.

2. Upon the expiration or earlier termination of this Lease or at such other
time that Tenant’s signage rights are terminated pursuant to the terms hereof,
if Tenant fails to remove the Building Signage and repair the Building in
accordance with the terms of this Lease, Landlord shall cause the Building
Signage to be removed from the Building and the Building to be repaired and
restored to the condition which existed prior to the installation of the
Building Signage (including, if necessary, the replacement of any precast
concrete panels), all at the sole cost and expense of Tenant and otherwise in
accordance with this Lease, without further notice from Landlord notwithstanding
anything to the contrary contained in this Lease. Tenant shall pay all costs and
expenses for such removal and restoration within fifteen (15) business days
following delivery of an invoice therefor accompanied by reasonable supporting
documentation. The rights provided in this Section 35.A shall be
non-transferable (except with respect to a Permitted Transferee) unless
otherwise agreed by Landlord in writing in its sole discretion.

B. Monument Signage.

1. So long as (a) Tenant is not in default beyond applicable notice and cure
periods under the terms of the Lease; and (b) Tenant has not assigned this Lease
(other than to a Permitted Transferee) or sublet greater than sixty-six percent
(66%) of the Building, if Landlord, in its sole discretion, erects a shared
monument sign for the Project (a “Project Monument Sign”) or a monument sign
dedicated to the Building (a “Building Monument Sign”) and names of tenants are
listed on any such Monument Sign (as defined below), Tenant shall have the right
to have its name listed on such Monument Sign, subject to the terms of this
Section. The Building Monument Sign and/or the Project Monument Sign may be
referred to herein as a “Monument Sign”. The design, size and color of Tenant’s
signage with Tenant’s name to be included on the Monument Sign, and the manner
in which it is attached to the Monument Sign, shall comply with all applicable
Laws and shall be subject to the approval of Landlord (which approval shall not
be unreasonably withheld, conditioned or delayed) and any applicable
governmental authorities. Landlord shall have the right to require that all
names on the Monument Sign be of the same size and style. Tenant must obtain
Landlord’s written consent to any proposed signage and lettering prior to its
fabrication and installation. Tenant’s right to place its name on the Monument
Sign, and the location of Tenant’s name on the Monument Sign, shall be subject
to Landlord’s approval, which approval shall not be unreasonably withheld,
conditioned or delayed. Tenant’s right to place its name on any Building
Monument Sign shall be free of charge during the Term, and Tenant’s right to
place its name on any Project Monument Sign shall be upon financial terms that
are the same as those terms granted to any other tenant of the Project
(considering the location and size of the tenant’s name on such Project Monument
Sign). To obtain Landlord’s consent, Tenant shall submit design drawings to
Landlord showing the type and sizes of all lettering; the colors, finishes and
types of materials used; and (if applicable and Landlord consents in its sole
discretion) any provisions for illumination. Although the Monument Sign will be
maintained by Landlord, Tenant shall pay its proportionate share of the cost of
any maintenance and repair associated with the Monument Sign. In the event that
additional names are listed on the Monument Sign, all future costs of
maintenance and repair shall be prorated between Tenant and the other parties
that are listed on such Monument Sign.

2. Tenant’s name on the Monument Sign shall be designed, constructed, installed,
insured, maintained, repaired and removed from the Monument Sign all at Tenant’s
sole risk, cost and expense. Tenant, at its cost, shall be responsible for the
maintenance, repair or replacement of Tenant’s signage on the Monument Sign,
which shall be maintained in a manner reasonably satisfactory to Landlord.

3. If during the Term (and any extensions thereof) (a) Tenant is in default
under the terms of this Lease after the expiration of applicable cure periods;
(b) Tenant leases less than 66% of the Building; or (c) Tenant assigns this
Lease (other than to a Permitted Transferee), then Tenant’s rights granted
herein will terminate and Landlord may remove Tenant’s name from the Monument
Sign at Tenant’s sole cost and expense and restore the Monument Sign to the
condition it was in prior to installation of Tenant’s signage thereon,

 

33



--------------------------------------------------------------------------------

ordinary wear and tear excepted. The cost of such removal and restoration shall
be payable as additional rent within five (5) days of Landlord’s demand.
Landlord may, at anytime during the Term (or any extension thereof), upon five
(5) days prior written notice to Tenant, relocate the position of Tenant’s name
on the Monument Sign. The cost of such relocation of Tenant’s name shall be at
the cost and expense of Landlord.

4. The rights provided in this Section 35.B shall be non-transferable (except
with respect to a Permitted Transferee) unless otherwise agreed by Landlord in
writing in its sole discretion

36. Option to Expand.

A. Grant of Option; Conditions. Tenant shall have the option (the “Expansion
Option”) to lease the space located on the first floor of the Building
containing no less than 10,000 square feet of rentable area located on the first
floor of the Building (the “Expansion Space”) if:

1. Tenant is not in default under the Lease beyond any applicable notice and
cure periods at the time that Landlord receives the Expansion Notice; and

2. Not more than 22,100 rentable square feet of the Premises is sublet at the
time Landlord receives the Expansion Notice; and

3. The Lease has not been assigned to any party other than a Permitted
Transferee prior to the date that Landlord receives the Expansion Notice; and

4. Tenant has not vacated or abandoned the Premises at the time Landlord
receives the Expansion Notice.

Landlord shall deliver written notice (the “Expansion Availability Notice”) to
Tenant of the availability of the Expansion Space on or before the date that is
nine (9) months prior to the anticipated commencement date of such expansion
(such date shall sometimes be referred to herein as the “Notice Deadline”),
which anticipated commencement date shall occur during the period beginning on
the first day of the 36th month of the Term and ending on the last day of the
54th month of the Term. Landlord’s Expansion Availability Notice shall advise
Tenant of the approximate square footage of the Expansion Space and the terms
under which Landlord is prepared to lease such Expansion Space to Tenant for the
remainder of the Term, which terms shall include abatement of the first full
month’s Base Rent and shall reflect the Prevailing Market rate (as defined in
Section 33 above); provided, however, that in no event shall the Base Rent rate
with respect to the Expansion Space be less than the Base Rent rate then
applicable to the original Premises leased hereunder. Tenant may lease such
Expansion Space in its entirety only, under such terms, by delivering written
notice of exercise to Landlord (the “Expansion Acceptance Notice”) within ten
(10) days after the date of the Expansion Availability Notice. Tenant’s failure
to timely deliver an Expansion Acceptance Notice shall be deemed Tenant’s waiver
of its right to lease the Expansion Space. If Tenant, in its reasonable
judgment, determines that the rate set forth in Landlord’s Expansion
Availability Notice does not accurately reflect the Prevailing Market rate for
the Expansion Space, Tenant’s Expansion Acceptance Notice shall also include
Tenant’s written notice of rejection of such Prevailing Market rate. Tenant’s
failure to include notice of its rejection in its Expansion Acceptance Notice
shall be deemed to be an acceptance by Tenant of the Prevailing Market rate
designated by Landlord. If Tenant provides Landlord with notice of its rejection
of the Prevailing Market rate in a timely manner, Landlord and Tenant shall work
together in good faith to determine the Prevailing Market rate for the Expansion
Space. If Landlord and Tenant fail to agree upon the Prevailing Market rate
within thirty (30) days after the date of the Expansion Acceptance Notice, the
parties shall participate in the appraisal process described in Section 33.A.(2)
(a).

 

34



--------------------------------------------------------------------------------

B. Terms for Expansion Space.

1. The annual Base Rent rate per rentable square foot for the Expansion Space
shall be the Prevailing Market rate per rentable square foot for the Expansion
Space. Base Rent attributable to the Expansion Space shall be payable in monthly
installments in accordance with the terms and conditions of Section 4 of the
Lease.

2. Tenant shall pay Additional Rent (i.e. Taxes and Expenses) for the Expansion
Space on the same terms and conditions set forth in Section 4 of the Lease,
provided that Tenant’s Share shall increase appropriately to account for the
addition of the Expansion Space, and the manner and method in which Tenant
reimburses Landlord for Tenant’s share of Taxes and Expenses shall be some of
the factors considered in determining the Prevailing Market rate for the
Expansion Space.

3. The Expansion Space (which shall include Building standard general office
improvements with not more than 35% of the rentable area of such Expansion Space
consisting of private offices) shall be accepted by Tenant in its “as-built”
condition and configuration existing on the earlier of the date Tenant takes
possession of the Expansion Space or as of the date the term for the Expansion
Space commences. Landlord shall provide a tenant improvement allowance with
respect to the Expansion Space in an amount equal to $7.00 per rentable square
foot of such Expansion Space.

4. The term for the Expansion Space shall commence on a date to be provided by
Landlord, which date shall occur during the period beginning on the first day of
the 36th month of the Term and ending on the last day of the 54th month of the
Term, and shall end, unless sooner terminated pursuant to the terms of the
Lease, on the Termination Date of the Lease, it being the intention of the
parties hereto that the term for the Expansion Space and the Term for the
initial Premises shall be coterminous. If Landlord is delayed delivering
possession of the Expansion Space due to the holdover or unlawful possession of
such space by any party, Landlord shall use reasonable efforts to obtain
possession of the space, and the commencement of the term for the Expansion
Space shall be postponed until the date Landlord delivers possession of the
Expansion Space to Tenant free from occupancy by any party; provided, however,
that if Landlord fails to deliver possession of the Expansion Space to Tenant
free from occupancy by any party prior to the date that is six (6) months
(subject to a day for day extension for Force Majeure delays) following the
anticipated commencement date with respect to the Expansion Space as set forth
in the Expansion Availability Notice, then Tenant shall have the right, but not
the obligation, to terminate the exercise of its Expansion Option by notice
given to Landlord on or before the earlier to occur of (i) the date that
Landlord delivers the Expansion Space to Tenant and (ii) the date this five
(5) business days following the expiration of such six (6) month period, and
upon giving of such notice, the Expansion Option shall be deemed to be
terminated and shall be null and void and of no force or effect.

5. If the Expansion Option is exercised, the Expansion Space shall be considered
Premises, subject to all the terms and conditions of the Lease, except that no
allowances, credits, abatements or other concessions (if any) set forth in the
Lease for the initial Premises shall apply to the Expansion Space, except as may
be specifically provided otherwise in this Expansion Option provision.

6. If, at any time prior to Tenant’s exercise of the Expansion Option, Landlord,
in Landlord’s sole discretion, improves any space located on the first floor of
the Building as “spec space” to be offered to third parties for lease, which
space may, in Landlord’s sole discretion, eventually become a part of the
proposed Expansion Space, Landlord shall advise Tenant in writing of its
intention to so improve such space. Tenant, within ten (10) days thereafter, may
advise Landlord of any preferences Tenant may have with regard to the design and
layout of such space. Landlord hereby agrees to use good faith in considering
Tenant’s preferences; provided, however, that in no event shall Landlord have
any obligation to improve the space in accordance with Tenant’s preferences, and
in no event shall Landlord be liable for Landlord’s good faith refusal to
incorporate Tenant’s preferences into the improvements.

 

35



--------------------------------------------------------------------------------

7. In addition, if prior to Tenant’s exercise of the Expansion Option, Landlord
must remove previously constructed offices and enclosed areas in order to
deliver the Expansion Space to Tenant in accordance with Subsection 3 above
(i.e., not more than 35% of the rentable area of the Expansion Space shall
consist of private offices), Landlord shall use good faith efforts to consider
Tenant’s preferences before determining which areas of the Expansion Space are
to be demolished and restored to an open plan; provided, however, that in no
event shall Landlord be obligated to demolish and restore in accordance with
Tenant’s preferences and in no event shall Landlord be liable for Landlord’s
refusal to incorporate Tenant’s preferences with regard to such demolition and
restoration work.

C. Expansion Amendment. If Tenant is entitled to and properly exercises the
Expansion Option, Landlord shall prepare and execute an amendment to this Lease
(the “Expansion Amendment”) to reflect the commencement date of the term for the
Expansion Space and the changes in Base Rent, rentable square footage of the
Premises, Tenant’s Share and other appropriate terms (including, if Tenant’s
exercise of the Expansion Option results in Tenant leasing the entire Building,
any appropriate modifications to reflect a single tenant building). A copy of
the Expansion Amendment duly executed by Landlord shall be sent to Tenant within
a reasonable time after Landlord’s receipt of the Expansion Notice, and Tenant
shall execute and return the Expansion Amendment to Landlord within fifteen
(15) days thereafter, but, following final determination of the Prevailing
Market rate as described herein, an otherwise valid exercise of the Expansion
Option shall be fully effective whether or not the Expansion Amendment is
executed.

37. Right of First Offer.

A. Grant of Option; Conditions. Tenant shall have the ongoing right of first
offer (the “Right of First Offer”) with respect any space in the Building (each
such space, a “Potential Offering Space”). Tenant’s Right of First Offer shall
be exercised as follows: at any time after Landlord has determined that any
Potential Offering Space has become Available (defined below), but prior to
leasing such Potential Offering Space to a party other than any existing tenant
thereof, Landlord shall advise Tenant (the “Advice”) of the terms under which
Landlord is prepared to lease such Potential Offering Space (an “Offering
Space”) to Tenant for the remainder of the Term, which terms shall reflect the
Prevailing Market rate for such Offering Space as reasonably determined by
Landlord and which term shall reflect a term of not less than five (5) years
(except as set forth in Section 37.B below). For purposes hereof, a Potential
Offering Space shall be deemed to become “Available” at any time after the date
that is one (1) year following the Commencement Date (the “ROFO First Available
Date”), except that if (a) such Potential Offering Space is under lease to a
third party as of the ROFO First Available Date (an “Existing Tenant”), or (b) a
bona fide lease or letter of intent with respect to such Offering Space is on
the ROFO First Available Date being negotiated by Landlord on an arms-length
basis with a bona fide third party prospective tenant or tenants (a “Prospective
Tenant”), then such Potential Offering Space shall be deemed to become Available
when Landlord has determined that (i) the Existing Tenant of such Potential
Offering Space will not extend or renew the term of its lease, or enter into a
new lease, for such Potential Offering Space, or (ii) any Prospective Tenant
will not enter into a lease for such Potential Offering Space. Except as
provided in the immediately preceding sentence, Tenant’s Right of First Offer
shall be superior to any other rights granted to tenants at the Project after
the date hereof. Tenant may lease any Offering Space in its entirety only, under
such terms, by delivering written notice of exercise to Landlord (the “Notice of
Exercise”) within ten (10) days after the date of the Advice, except that Tenant
shall have no such Right of First Offer and Landlord need not provide Tenant
with an Advice with respect to any Potential Offering Space, if:

1. Tenant is in default under the Lease beyond any applicable notice and cure
periods at the time that Landlord would otherwise deliver the Advice; or

2. More than 22,100 rentable square feet of the Premises is sublet at the time
Landlord would otherwise deliver the Advice; or

3. The Lease has been assigned to any party other than a Permitted Transferee
prior to the date Landlord would otherwise deliver the Advice; or

 

36



--------------------------------------------------------------------------------

4. Subject to Section 37.A.2 above, Tenant is not occupying the Premises on the
date Landlord would otherwise deliver the Advice.

B. Terms for Offering Space.

1. Provided that Tenant exercises its Right of First Offer with respect to any
applicable Offering Space, the Offering Space term shall commence upon the
commencement date stated in the Advice and thereupon such Offering Space shall
be considered a part of the Premises, provided that all of the terms stated in
the Advice shall govern Tenant’s leasing of the Offering Space and only to the
extent that they do not conflict with the Advice, the terms and conditions of
this Lease shall apply to the Offering Space.

2. Tenant shall pay Base Rent and Additional Rent for the Offering Space in
accordance with the terms and conditions of the Advice, which terms and
conditions shall reflect the Prevailing Market rate for the Offering Space as
determined in Landlord’s reasonable judgment.

3. The Offering Space (including improvements and personalty, if any) shall be
accepted by Tenant in its condition and as-built configuration existing on the
earlier of the date Tenant takes possession of the Offering Space or as of the
date the term for such Offering Space commences, unless the Advice specifies any
work to be performed by Landlord in the Offering Space, in which case Landlord
shall perform such work in the Offering Space. If Landlord is delayed delivering
possession of the Offering Space due to the holdover or unlawful possession of
such space by any party, Landlord shall use reasonable efforts to obtain
possession of the space, and the commencement of the term for the Offering Space
shall be postponed until the date Landlord delivers possession of the Offering
Space to Tenant free from occupancy by any party; provided, however, that if
Landlord fails to deliver possession of the Offering Space within six (6) months
(subject to a day for day extension for Force Majeure delays) after the term
commencement date therefor set forth in the Advice, then Tenant shall have the
right, but not the obligation, to terminate its Right of First Offer with
respect to the Offering Space by written notice given to Landlord on or before
the earlier to occur of (i) the date of delivery of the Offering Space to Tenant
and (ii) the date this five (5) business days following the expiration of such
six (6) month period, and upon the exercise of any such right to terminate, the
Right of First Offer shall be deemed to be null and void with respect to the
Offering Space (but shall continue in full force and effect with respect to any
future Potential Offering Space).

4. Notwithstanding anything to the contrary in this Section 37, if the Offering
Space is Available (a) and there are three (3) years or more then remaining in
the Term, the Offering Space Term shall be co-terminous with the then remaining
Term of the Lease with respect to the Premises (and Tenant shall not be
obligated to exercise any Renewal Option then remaining); or (b) within three
(3) years prior to the expiration of the Term, then Tenant may exercise its
Right of First Offer only if Tenant either (i) if Tenant has a remaining Renewal
Option to renew the Term of this Lease, Tenant simultaneously exercises such
Renewal Option (and the Notice of Exercise shall so state) to extend the Term of
the Lease with respect to the Premises, by simultaneously exercising the Renewal
Option in accordance with Section 33 above (notwithstanding the time frame set
forth in Section 33.A.1 with regard to Tenant’s exercise of the Renewal Option)
and the Term of Lease with respect to the Premises shall be co-terminous with
the Offering Space Term, or (ii) if Tenant has no remaining Renewal Option at
the time it exercises its Right of First Offer, agrees that the Offering Space
Term shall not be for a period that is less than sixty (60) full calendar
months.

C. Termination of Right of First Offer. The rights of Tenant hereunder with
respect to any Potential Offering Space in any particular instance in which such
Potential Offering Space becomes Available shall terminate on the earlier to
occur of: (i) Tenant’s failure to exercise its Right of First Offer with respect
to such Potential Offering Space within the ten (10) day period provided in
Section A above; and (ii) the date Landlord would have provided Tenant an Advice
for such Potential Offering Space if Tenant had not been in violation of

 

37



--------------------------------------------------------------------------------

one or more of the conditions set forth in Section A above. In addition, if
Landlord provides Tenant with an Advice for any Offering Space that contains
expansion rights (whether such rights are described as an expansion option,
right of first refusal, right of first offer or otherwise) with respect to any
other Potential Offering Space (such other Potential Offering Space subject to
such expansion rights is referred to herein as an “Encumbered Potential Offering
Space”) and Tenant does not exercise its Right of First Offer to lease such
Offering Space pursuant to the Advice, Tenant’s Right of First Offer with
respect to the Encumbered Potential Offering Space shall be subject and
subordinate to all such expansion rights contained in the Advice.
Notwithstanding the foregoing, if (i) Tenant was entitled to exercise its Right
of First Offer, but failed to provide Landlord with an Expansion Acceptance
Notice within the five (5) day period provided in paragraph A above, and
(ii) Landlord does not enter into a lease for the Offering Space with a third
party within a period of six (6) months following the date of the Expansion
Acceptance Notice, Tenant shall once again have a Right of First Offer with
respect to such Offer Space. In addition, Tenant shall once again have the Right
of First Offer with respect to the Offering Space if, within such six (6) month
period, Landlord proposes to lease the Offering Space to any third party on
economic terms that are substantially different than those set forth in the
Expansion Availability Notice. For purposes hereof, the terms offered to a
prospect shall be deemed to be substantially the same as those set forth in the
Expansion Availability Notice as long as there is no more than a five percent
(5%) reduction in the “bottom line” cost per rentable square foot of the
Offering Space to a prospective third party tenant when compared with the
“bottom line” cost per rentable square foot under the Expansion Availability
Notice, considering all of the economic terms of the both deals, respectively,
including, without limitation, the net rent, any tax or expense escalation or
other financial escalation and any financial concessions.

D. Offering Amendment. If Tenant exercises its Right of First Offer, Landlord
shall prepare and execute an amendment to this Lease (the “Offering Amendment”)
adding the Offering Space to the Premises on the terms set forth in the Advice
and reflecting the changes in the Base Rent, rentable square footage of the
Premises, Tenant’s Share and other appropriate terms (including, if Tenant’s
exercise of the applicable Right of First Offer results in Tenant leasing the
entire Building, any appropriate modifications to reflect a single tenant
building). A copy of the Offering Amendment duly executed by Landlord shall be
sent to Tenant within a reasonable time after Landlord’s receipt of the Notice
of Exercise executed by Tenant, and Tenant shall execute and return the Offering
Amendment to Landlord within fifteen (15) days thereafter, but an otherwise
valid exercise of the Right of First Offer shall be fully effective whether or
not the Offering Amendment is executed.

38. Roof Space.

A. Tenant shall have the right to lease space on the roof of the Building for
the purpose of installing (in accordance with Section 9.C of the Lease),
operating and maintaining a thirty-one (31) inch dish/antenna or other
communication device approved by the Landlord (the “Dish/Antenna”), free of
monthly rental charge during the initial Term. The exact location of the space
on the roof to be leased by Tenant shall be designated by Landlord in its
reasonably discretion and shall not exceed thirty-six (36) square feet (the
“Roof Space”). Landlord reserves the right to relocate the Roof Space as
reasonably necessary during the Term, provided, however, that, if Landlord
relocates the Roof Space, Landlord shall be solely responsible for all costs and
expenses associated with the removal, relocation and reinstallation of any
Dish/Antenna and associated lines, pipes, cables and appurtenances. Landlord’s
designation shall take into account Tenant’s use of the Dish/Antenna.
Notwithstanding the foregoing, Tenant’s right to install the Dish/Antenna shall
be subject to the approval rights of Landlord and Landlord’s architect and/or
engineer with respect to the plans and specifications of the Dish/Antenna, the
manner in which the Dish/Antenna is attached to the roof of the Building and the
manner in which any cables are run to and from the Dish/Antenna, which approvals
shall not be unreasonably withheld, conditioned or delayed. The precise
specifications and a general description of the Dish/Antenna along with all
documents Landlord reasonably requires to review the installation of the
Dish/Antenna (the “Plans and Specifications”) shall be submitted to Landlord for
Landlord’s written approval (not to be unreasonably withheld, conditioned or
delayed) no later than twenty (20) days before Tenant commences to install the
Dish/Antenna. Tenant shall be solely responsible for obtaining all necessary
governmental and regulatory approvals and for the cost of installing, operating,
maintaining and removing the Dish/Antenna. Tenant shall notify Landlord upon

 

38



--------------------------------------------------------------------------------

completion of the installation of the Dish/Antenna. If Landlord determines in
its reasonable discretion that the Dish/Antenna equipment does not comply with
the approved Plans and Specifications, that the Building has been damaged during
installation of the Dish/Antenna or that the installation was defective,
Landlord shall notify Tenant of any noncompliance or detected problems and
Tenant shall cure the defects as promptly as reasonably practicable. If the
Tenant fails to cure the defects as promptly as reasonably practicable, Landlord
shall have the right to cure the same and Tenant shall pay to Landlord upon
demand (accompanied by reasonable supporting documentation) the cost actually
paid by Landlord of correcting any defects and repairing any damage to the
Building caused by such installation. If at the time Landlord approves the plans
and specifications of the Dish/Antenna, Landlord, in its reasonable discretion,
deems it necessary, then Tenant shall provide and install, at Tenant’s sole cost
and expense, such appropriate aesthetic screening, reasonably satisfactory to
Landlord, for the Dish/Antenna (the “Aesthetic Screening”).

B. Landlord agrees that Tenant, upon reasonable prior written notice to
Landlord, shall have access to the roof of the Building and the Roof Space for
the purpose of installing, maintaining, repairing and removing the Dish/Antenna,
the appurtenances and the Aesthetic Screening, if any, all of which shall be
performed by Tenant or Tenant’s authorized representative or contractors, which
shall be reasonably approved by Landlord, at Tenant’s sole cost and risk. It is
agreed, however, that only authorized engineers, employees or properly
authorized contractors of Tenant, FCC (defined below) inspectors, or persons
under their direct supervision will be permitted to have access to the roof of
the Building and the Roof Space to the extent required to comply with applicable
laws, codes, rules and regulations. Tenant further agrees to exercise firm
control over the people requiring access to the roof of the Building and the
Roof Space on behalf of Tenant in order to keep to a minimum the number of
people having access to the roof of the Building and the Roof Space and the
frequency of their visits.

C. It is further understood and agreed that the installation, maintenance,
operation and removal of the Dish/Antenna, the appurtenances and the Aesthetic
Screening, if any, is not permitted to damage the Building or the roof thereof,
or unreasonably interfere with the use of the Building and roof by Landlord.
Tenant agrees to be responsible for any damage caused to the roof or any other
part of the Building, which may be caused by Tenant or any of its agents or
representatives.

D. Tenant agrees to install only equipment of types and frequencies which will
not cause unreasonable interference to Landlord or other tenants or licensees of
the Project. In the event Tenant’s equipment causes such interference, Tenant
and Landlord shall reasonably cooperate to determine what steps are reasonably
necessary to eliminate the interference.

E. Tenant shall, at its sole cost and expense, and at its sole risk, install,
operate and maintain the Dish/Antenna in a good and workmanlike manner, and in
compliance with all applicable Building, electric, communication, and safety
codes, ordinances, standards, regulations and requirements, now in effect or
hereafter promulgated, of the Federal Government, including, without limitation,
the Federal Communications Commission (the “FCC”), the Federal Aviation
Administration (“FAA”) or any successor agency of either the FCC or FAA having
jurisdiction over radio or telecommunications, and of the state, city and county
in which the Building is located. Under this Lease, the Landlord and its agents
assume no responsibility for the licensing, operation and/or maintenance of
Tenant’s equipment. Tenant has the responsibility of carrying out the terms of
its FCC license in all respects. The Dish/Antenna shall be connected to
Landlord’s power supply in strict compliance with all applicable Building,
electrical, fire and safety codes. Neither Landlord nor its agents shall be
liable to Tenant for any stoppages or shortages of electrical power furnished to
the Dish/Antenna or the Roof Space because of any act, omission or requirement
of the public utility serving the Building, or the act or omission of any other
tenant, invitee or licensee or their respective agents, employees or
contractors, or for any other cause beyond the reasonable control of Landlord,
and Tenant shall not be entitled to any rental abatement for any such stoppage
or shortage of electrical power. Neither Landlord nor its agents shall have any
responsibility or liability for the conduct or safety of any of Tenant’s
representatives, repair, maintenance and engineering personnel while in or on
any part of the Building or the Roof Space, except to the extent of any injury
arising due to the willful misconduct or gross negligence of Landlord or its
employees, agents or independent contractors.

 

39



--------------------------------------------------------------------------------

F. The Dish/Antenna, the appurtenances and the Aesthetic Screening, if any,
shall remain the personal property of Tenant, and shall be removed by Tenant at
its own expense at the expiration or earlier termination of this Lease or
Tenant’s right to possession hereunder. Tenant shall repair any damage caused by
such removal, including the patching of any holes to match, as closely as
reasonably possible, the color surrounding the area where the equipment and
appurtenances were attached. Tenant agrees to maintain all of the Tenant’s
equipment placed on or about the roof or in any other part of the Building in
proper operating condition and maintain same in satisfactory condition as to
appearance and safety in Landlord’s reasonable discretion. Such maintenance and
operation shall be performed in a manner to avoid any unreasonable interference
with any other tenants or Landlord. Tenant agrees that at all times during the
Term, it will keep the roof of the Building and the Roof Space free of all trash
or waste materials produced by Tenant or Tenant’s agents, employees or
contractors.

G. In light of the specialized nature of the Dish/Antenna, Tenant shall be
permitted to utilize the services of its choice for installation, operation,
removal and repair of the Dish/Antenna, the appurtenances and the Aesthetic
Screening, if any, subject to the reasonable approval of Landlord.
Notwithstanding the foregoing, Tenant must provide Landlord with prior written
notice of any such installation, removal or repair and coordinate such work with
Landlord in order to avoid voiding or otherwise adversely affecting any
warranties granted to Landlord with respect to the roof. If necessary, under the
terms of the roof warranty, Tenant, at its sole cost and expense, shall retain
any contractor having a then existing warranty in effect on the roof to perform
such work (to the extent that it involves the roof), or, at Tenant’s option, to
perform such work in conjunction with Tenant’s contractor. In the event the
Landlord contemplates roof repairs or maintenance that could affect Tenant’s
Dish/Antenna, or which may result in an interruption of the Tenant’s
telecommunication service, Landlord shall formally notify Tenant at least thirty
(30) days in advance (except in cases of an emergency) prior to the commencement
of such contemplated work in order to allow Tenant to make other arrangements
for such service.

H. Tenant shall not allow any provider of telecommunication, video, data or
related services (“Communication Services”) to locate any equipment on the roof
of the Building or in the Roof Space for any purpose whatsoever, nor may Tenant
use the Roof Space and/or Dish/Antenna to provide Communication Services to an
unaffiliated tenant, occupant or licensee of another building, or to facilitate
the provision of Communication Services on behalf of another Communication
Services provider to an unaffiliated tenant, occupant or licensee of the
Building or any other building.

I. Tenant acknowledges that Landlord may at some time establish a standard
license agreement (the “License Agreement”) with respect to the use of roof
space by tenants of the Building. Tenant, upon request of Landlord, shall enter
into such License Agreement with Landlord provided that such agreement is
commercially reasonable and does not materially alter the rights of Tenant
hereunder with respect to the Roof Space.

J. Tenant specifically acknowledges and agrees that the terms and conditions of
Section 14 of the Lease (Indemnity and Waiver of Claims) shall apply with full
force and effect to the Roof Space and any other portions of the roof accessed
or utilized by Tenant, its representatives, agents, employees or contractors.

K. If Tenant defaults under any of the terms and conditions of this Section or
the Lease, and Tenant fails to cure said default within the time allowed by
Section 19 of the Lease, Landlord shall be permitted to exercise all remedies
provided under the terms of the Lease, including removing the Dish/Antenna, the
appurtenances and the Aesthetic Screening, if any, and restoring the Building
and the Roof Space to the condition that existed prior to the installation of
the Dish/Antenna, the appurtenances and the Aesthetic Screening, if any. If
Landlord removes the Dish/Antenna, the appurtenances and the Aesthetic
Screening, if any, as a result of an uncured default, Tenant shall be liable for
all costs and expenses Landlord incurs in removing the Dish/Antenna, the
appurtenances and the Aesthetic Screening, if any, and repairing any damage to
the Building, the roof of the Building and the Roof Space caused by the
installation, operation or maintenance of the Dish/Antenna, the appurtenances,
and the Aesthetic Screening, if any.

 

40



--------------------------------------------------------------------------------

39. Confidentiality

A. Neither party will, without the prior written consent of the other party,
disclose any Confidential Information of the other party to any third party,
except as expressly provided herein. Information will be considered
“Confidential Information” of a party if either (i) it is disclosed by the party
to the other party in tangible form and is conspicuously marked “Confidential”,
“Proprietary” or the like; or (ii) contains the disclosing party’s customer
lists, customer information, technical information, or information regarding the
disclosing party’s business planning or business operations, and any other
information that is designated in writing by Tenant as “Confidential”
information.

B. Other than the terms and conditions of this Lease, information will not be
deemed Confidential Information hereunder if such information (i) is known on a
non-confidential basis to the receiving party prior to receipt from the
disclosing party; (ii) becomes known (independently of disclosure by the
disclosing party) to the receiving party on a non-confidential basis directly or
indirectly from a third party; (iii) becomes publicly known or otherwise ceases
to be secret or confidential, except (a) through a breach of the Lease by the
receiving party, or (b) in violation of any confidentiality agreement held for
the benefit of the non-disclosing party; or (iv) is independently developed by
the receiving party.

C. Each party will secure and protect the Confidential Information of the other
party in a manner consistent with the steps taken to protect its own trade
secrets and confidential information, but not less than a reasonable degree of
care. Neither party shall engage in any securities trading which is any manner
implicated by Confidential Information of the other party hereto. Each party may
disclose the other party’s Confidential Information where (i) the disclosure is
required by applicable law or regulation or by an order of a court or other
governmental body having jurisdiction after giving reasonable notice to the
other party with, to the extent practicable, adequate time for such other party
to seek a protective order; (ii) the disclosure is advisable under any
applicable securities laws regarding public disclosure of business information;
or (iii) the disclosure is reasonably necessary (a) to fulfill the disclosing
party’s obligations hereunder and such disclosure is to that party’s or its
Affiliates’ employees, officers, directors, attorneys, accountants, and other
advisors (each, a “Permitted Party”) or, (b) with respect of any financial
information of Tenant, is reasonably necessary in the ordinary course of
Landlord’s business to disclose to a Permitted Party or in connection with a
proposed sale or transfer of the Building by Landlord or to an investor of
Landlord or an Affiliate, or any lender or proposed lender of Landlord or any
Affiliate, so long as in all cases the disclosure is no broader than reasonably
necessary and the disclosing party notifies the recipient of the confidential
nature of the information disclosed. Notwithstanding anything to the contrary
contained in this Section 39 or in Section 11 of the Lease, in no event shall
Landlord or any Landlord Related Parties be liable for injury or damage to or
interference with Tenant’s business (including, without limitation, loss of
profits or other revenues, loss of business opportunity, loss of goodwill or
loss of use) or any other consequential, special or indirect damages in
connection with the failure of any third party to whom Landlord discloses
Confidential Information pursuant to clause (iii) above to comply with the terms
hereof, provided that Landlord has obtained a Confidentiality Agreement
consistent with the terms of this Section 39 from such third party for the
benefit of Tenant, in which event Tenant shall look solely to such third party
in the event of an unauthorized disclosure by such third party.

40. Bicycle Storage Area.

Subject to the terms of this Article 40, Tenant may install a bicycle storage
area to store bicycles used by Tenant’s employees located in an area approved by
Landlord that is within reasonable walking distance of the Building (which
approval shall not be unreasonably withheld, conditioned or delayed) (the
“Storage Area”) and otherwise in accordance with the terms of Article 9 of this
Lease (including, without limitation, designating such Storage Area as a
Required Removable). Tenant shall not store any items other than bicycles and
related bicycle

 

41



--------------------------------------------------------------------------------

equipment in the Storage Area, nor shall Tenant store anything that is unsafe or
otherwise may create a hazardous condition, or that may increase Landlord’s
insurance rates, or cause a cancellation or modification of Landlord’s insurance
coverage. Landlord shall not be liable for any theft or damage to any bicycles
stored in the Storage Area, it being understood that Tenant is using the Storage
Area at its own risk. Tenant shall be responsible for maintaining the Storage
Area at Tenant’s sole cost and expense. Upon expiration or earlier termination
of the Term, Tenant shall completely vacate and surrender the Storage Area to
Landlord, empty of all stored items placed therein by or on behalf of Tenant.
All terms and provisions of this Lease shall be applicable to the Storage Area,
including, without limitation, Articles 14 (Indemnification), and 15
(Insurance), except that Landlord need not supply any services to the Storage
Area and the Storage Area shall not be part of the “Premises” for purposes of
calculating the rentable square footage of the Premises or Tenant’s Share.
Tenant agrees that Landlord shall not be liable therefor and that the
availability or non-availability of the Storage Area as a result of any
applicable Laws and Tenant’s right to use the Storage Area shall not affect any
of Tenant’s other obligations under this Lease.

41. Entire Agreement.

This Lease, including the following exhibits and attachments which are hereby
incorporated into and made a part of this Lease, constitute the entire agreement
between the parties and supersede all prior agreements and understandings
related to the Premises, including all lease proposals, letters of intent and
other documents: Exhibit A (Outline and Location of Premises), Exhibit B
(Building Rules and Regulations), Exhibit C (Commencement Letter), Exhibit D
(Work Letter), Exhibit E (Expenses and Taxes), Exhibit F (Parking Agreement) and
Exhibit G (Form of Confidentiality Agreement).

Landlord and Tenant have executed this Lease as of the day and year first above
written.

 

LANDLORD:

LOCON SAN MATEO, LLC,

a Delaware limited liability company

By:  

/s/ Mike L. Sanford

Name:   Mike L. Sanford Title:   SVP TENANT:

AKAMAI TECHNOLOGIES, INC.,

a Delaware corporation

By:  

/s/ Paul Sagan

Name:   Paul Sagan Title:   President & CEO By:  

/s/ JD Sherman

Name:   JD Sherman Title:   CFO

 

42



--------------------------------------------------------------------------------

EXHIBIT A

OUTLINE AND LOCATION OF PREMISES

This Exhibit is attached to and made a part of the Lease by and between LOCON
SAN MATEO, LLC, a Delaware limited liability company (“Landlord”) and AKAMAI
TECHNOLOGIES, INC., a Delaware corporation (“Tenant”) for space in the Building
located at 3125 Clearview Way, San Mateo, California.

LOGO [g29402ex10_21pg043.jpg]

 

A-1



--------------------------------------------------------------------------------

LOGO [g29402ex10_21pg044.jpg]

 

A-2



--------------------------------------------------------------------------------

LOGO [g29402ex10_21pg045.jpg]

 

A-3



--------------------------------------------------------------------------------

EXHIBIT A-1

SITE PLAN

This Exhibit is attached to and made a part of the Lease by and between LOCON
SAN MATEO, LLC, a Delaware limited liability company (“Landlord”) and AKAMAI
TECHNOLOGIES, INC., a Delaware corporation (“Tenant”) for space in the Building
located at 3125 Clearview Way, San Mateo, California.

LOGO [g29402ex10_21pg046.jpg]

 

A-4



--------------------------------------------------------------------------------

EXHIBIT B

BUILDING RULES AND REGULATIONS

This Exhibit is attached to and made a part of the Lease by and between LOCON
SAN MATEO, LLC, a Delaware limited liability company (“Landlord”) and AKAMAI
TECHNOLOGIES, INC., a Delaware corporation (“Tenant”) for space in the Building
located at 3125 Clearview Way, San Mateo, California.

The following rules and regulations shall apply, where applicable, to the
Premises, the Building, the parking facility (if any), the Property, the Project
and the appurtenances. Capitalized terms have the same meaning as defined in the
Lease.

1. Sidewalks, doorways, vestibules, halls, stairways and other similar areas
shall not be obstructed by Tenant or used by Tenant for any purpose other than
ingress and egress to and from the Premises. No rubbish, litter, trash, or
material shall be placed, emptied, or thrown in those areas. At no time shall
Tenant permit Tenant’s employees to loiter in Common Areas or elsewhere about
the Building, Property or Project.

2. Plumbing fixtures and appliances shall be used only for the purposes for
which designed, and no sweepings, rubbish, rags or other unsuitable material
shall be thrown or placed in the fixtures or appliances. Damage resulting to
fixtures or appliances by Tenant, its agents, employees or invitees, shall be
paid for by Tenant, and Landlord shall not be responsible for the damage.

3. No signs, advertisements or notices shall be painted or affixed to windows,
doors or other parts of the Building or Project, except those of such color,
size, style and in such places as are first approved in writing by Landlord,
such approval not to be unreasonably withheld, conditioned or delayed; provided,
however, that such approval shall not be required for any of the foregoing items
that are not visible from the Common Areas or the exterior of the Building. All
tenant identification and suite numbers at the entrance to the Premises shall be
installed by Landlord, at Tenant’s cost and expense, using the standard graphics
for the Building.

4. Landlord may provide and maintain in the first floor (main lobby) of the
Building an alphabetical directory board or other directory device listing
tenants, and no other directory shall be permitted unless previously consented
to by Landlord in writing. Notwithstanding the foregoing, subject to the terms
of Section 9 of the Lease, Tenant may install one (1) thirty-six inch television
in the main lobby of the Building adjacent to Tenant’s entry doors to the
Premises, for the purpose of displaying Akamai promotional items and welcome
messages to customers or visitors of Tenant. If Tenant desires to install a
television that exceeds thirty-six (36) inches, Tenant shall first obtain the
prior written consent of Landlord, which consent shall not be unreasonably
withheld. Tenant, at Tenant’s sole cost, shall be responsible for maintaining
and repairing such television and shall remove the television (and repair any
damage resulting therefrom) at the expiration or earlier termination of the
Lease.

5. Tenant shall not place any lock(s) on any door in the Premises, Building or
Project without Landlord’s prior written consent and Landlord shall have the
right to retain at all times and to use keys to all locks within and into the
Premises. A reasonable number of keys to the locks on the entry doors in the
Premises shall be furnished by Landlord to Tenant at Tenant’s cost, and Tenant
shall not make any duplicate keys. All keys shall be returned to Landlord at the
expiration or early termination of this Lease.

6. All contractors, contractor’s representatives and installation technicians
performing work to the fire/life safety systems, fire alarm, fire sprinkler,
security, mechanical and electrical systems in the Building or Project shall be
subject to Landlord’s prior approval (which shall not be unreasonably withheld,
conditioned or delayed) and shall be required to comply with Landlord’s standard
rules, regulations, policies and procedures, which may be revised from time to
time. The rules and regulations shall be generally applicable, and generally
applied in the same manner, to all tenants of the Building.

 

B-1



--------------------------------------------------------------------------------

7. Movement in or out of the Building or the Project of furniture or office
equipment, or dispatch or receipt by Tenant of merchandise or materials
requiring the use of elevators, stairways, lobby areas or loading dock areas,
shall be restricted to hours reasonably designated by Landlord. Tenant shall
obtain Landlord’s prior approval (which shall not be unreasonably withheld,
conditioned or delayed) by providing a detailed listing of the activity. If
approved by Landlord, the activity shall be under the supervision of Landlord
and performed in the manner reasonably required by Landlord. Tenant shall assume
all risk for damage to articles moved and injury to any persons resulting from
the activity. If equipment, property, or personnel of Landlord or of any other
party is damaged or injured as a result of or in connection with the activity,
Tenant shall be solely liable for any resulting damage or loss.

8. Landlord shall have the right to approve the weight, size, or location of
heavy equipment or articles in and about the Premises (such approval shall not
be unreasonably withheld, conditioned or delayed). Damage to the Building or the
Project by the installation, maintenance, operation, existence or removal of
Tenant’s Property shall be repaired at Tenant’s sole expense.

9. Corridor doors that open to the Common Areas, when not in use, shall be kept
closed.

10. Tenant shall not: (1) make or permit any improper, objectionable or
unpleasant noises or odors in the Building or the Project, or otherwise
interfere in any way with other tenants or persons having business with them;
(2) solicit business or distribute, or cause to be distributed, in any portion
of the Building or the Project, handbills, promotional materials or other
advertising; or (3) conduct or permit other activities in the Building or the
Project that might, in Landlord’s sole opinion, constitute a nuisance.

11. No animals, except those assisting handicapped persons, shall be brought
into the Building or the Project or kept in or about the Premises.

12. No inflammable, explosive or dangerous fluids or substances shall be used or
kept by Tenant in the Premises, the Building, the Property or about the Project,
except to the extent small amounts of such substances are customary and
necessary for general office purposes. Tenant shall not, without Landlord’s
prior written consent, use, store, install, spill, remove, release or dispose
of, within or about the Premises or any other portion of the Building, the
Property or the Project, any asbestos-containing materials or any solid, liquid
or gaseous material now or subsequently considered toxic or hazardous under the
provisions of 42 U.S.C. Section 9601 et seq. or any other applicable
environmental Law which may now or later be in effect. Tenant shall comply with
all Laws pertaining to and governing the use of these materials by Tenant, and
shall remain solely liable for the costs of abatement and removal.

13. Tenant shall not use or occupy the Premises in any manner or for any purpose
which might injure the reputation or impair the present or future value of the
Premises, the Building or the Project. Tenant shall not use, or permit any part
of the Premises to be used, for lodging, sleeping or for any illegal purpose.

14. Tenant shall not take any action which would violate Landlord’s labor
contracts (of which Tenant has knowledge) or which would cause a work stoppage,
picketing, labor disruption or dispute, or interfere with Landlord’s or any
other tenant’s or occupant’s business or with the rights and privileges of any
person lawfully in the Building or the Project (“Labor Disruption”). Tenant
shall take the actions necessary to resolve the Labor Disruption, and shall have
pickets removed and, at the request of Landlord, immediately terminate any work
in the Premises that gave rise to the Labor Disruption, until Landlord gives its
written consent for the work to resume. Tenant shall have no claim for damages
against Landlord or any of the Landlord Parties, nor shall the Commencement Date
of the Term be extended as a result of the above actions.

15. Tenant shall not install, operate or maintain in the Premises or in any
other area of the Building or the Project, electrical equipment that would
overload the electrical system beyond its capacity for proper, efficient

 

B-2



--------------------------------------------------------------------------------

and safe operation as determined solely by Landlord. Tenant shall not furnish
cooling or heating to the Premises, including, without limitation, the use of
electric or gas heating devices, without Landlord’s prior written consent (which
shall not be unreasonably withheld, conditioned or delayed). Tenant shall not
use more than its proportionate share of telephone lines and other
telecommunication facilities available to service the Building or the Project.

16. Bicycles and other vehicles are not permitted inside the Building or on the
walkways outside the Building, except in areas designated by Landlord.

17. Landlord may from time to time adopt systems and procedures for the security
and safety of the Building, the Property, and the Project, its occupants, entry,
use and contents. Tenant, its agents, employees, contractors, guests and
invitees shall comply with Landlord’s systems and procedures.

18. Landlord shall have the right to prohibit the use of the name of the
Building or the Project or any other publicity by Tenant that in Landlord’s sole
opinion may impair the reputation of the Building or the Project or their
desirability. Upon written notice from Landlord, Tenant shall refrain from and
discontinue such publicity immediately.

 

19. Tenant shall not canvass, solicit or peddle in or about the Building, the
Property or the Project.

20. Neither Tenant nor its agents, employees, contractors, guests or invitees
shall smoke or permit smoking in the Common Areas or the Exterior Common Areas
in violation of applicable Law. Landlord shall designate a smoking area in the
Common Areas. Landlord shall have the right to designate the Building and/or the
Project (including the Premises) as a non-smoking building.

21. Landlord shall have the right to designate and approve standard window
coverings for the Premises and to establish reasonable rules to assure that the
Building presents a uniform exterior appearance.

22. Deliveries to and from the Premises shall be made only at the times, in the
areas and through the entrances and exits designated by Landlord. Tenant shall
not make deliveries to or from the Premises in a manner that might interfere
with the use by any other tenant of its premises or of the Common Areas, any
pedestrian use, or any use which is inconsistent with good business practice.

23. The work of cleaning personnel shall not be hindered by Tenant after 5:30
P.M., and cleaning work may be done at any time when the offices are vacant.
Windows, doors and fixtures may be cleaned at any time, provided that such
cleaning does not unreasonably interfere with the conduct of Tenant’s business
in the Premises. Tenant shall provide adequate waste and rubbish receptacles to
prevent unreasonable hardship to the cleaning service.

 

B-3



--------------------------------------------------------------------------------

EXHIBIT C

COMMENCEMENT LETTER

(EXAMPLE)

This Exhibit is attached to and made a part of the Lease by and between LOCON
SAN MATEO, LLC, a Delaware limited liability company (“Landlord”) and AKAMAI
TECHNOLOGIES, INC., a Delaware corporation (“Tenant”) for space in the Building
located at 3125 Clearview Way, San Mateo, California.

 

Date  

 

Tenant  

 

Address  

 

 

 

 

 

 

Re:    Commencement Letter with respect to that certain Lease dated as of the
     day of             , 20    , by and between                     , as
Landlord, and                     , as Tenant, for                      rentable
square feet on the      floor of the Building located at                     ,
California.

Dear             :

In accordance with the terms and conditions of the above referenced Lease,
Tenant accepts possession of the Premises and agrees:

 

  1. The Commencement Date of the Lease is                     ;

 

  2. The Termination Date of the Lease is                     .

Please acknowledge your acceptance of possession and agreement to the terms set
forth above by signing all 3 counterparts of this Commencement Letter in the
space provided and returning 2 fully executed counterparts to my attention.

Sincerely,

 

 

Authorized Signatory / Property Manager

Agreed and Accepted:

 

  Tenant:  

 

  By:  

 

  Name:  

 

  Title:  

 

  Date:  

 

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D

WORK LETTER

This Exhibit is attached to and made a part of the Lease by and between LOCON
SAN MATEO, LLC, a Delaware limited liability company (“Landlord”) and AKAMAI
TECHNOLOGIES, INC., a Delaware corporation (“Tenant”) for space in the Building
located at 3125 Clearview Way, San Mateo, California.

1. Initial Alterations and Allowance.

A. Tenant, following (i) the delivery of the Premises by Landlord with the
Initial Landlord Alterations Substantially Complete (i.e., the Delivery Date),
and (ii) the full and final execution and delivery of the Lease to which this
Exhibit D is attached and all prepaid rental, the Security Deposit and insurance
certificates required under the Lease, shall have the right to perform
alterations and improvements in the Premises (the “Initial Alterations”).
Notwithstanding the foregoing, Tenant and its contractors shall not have the
right to perform Initial Alterations in the Premises unless and until Tenant has
complied with all of the terms and conditions of Section 9 of the Lease,
including, without limitation, approval by Landlord (which approval shall not be
unreasonably withheld, conditioned or delayed) of the final plans for the
Initial Alterations and the contractors to be retained by Tenant to perform such
Initial Alterations. Without limiting the foregoing, Tenant hereby agrees that
Tenant shall be required to use Landlord’s preferred vendors for any work
involving the Building systems and/or the Building structure. Tenant shall be
responsible for all elements of the design of Tenant’s plans (including, without
limitation, compliance with law, functionality of design, the structural
integrity of the design, the configuration of the premises and the placement of
Tenant’s furniture, appliances and equipment), and Landlord’s approval of
Tenant’s plans shall in no event relieve Tenant of the responsibility for such
design. Landlord’s approval of the contractors to perform the Initial
Alterations shall not be unreasonably withheld, conditioned or delayed. The
parties agree that Landlord’s approval of the general contractor to perform the
Initial Alterations shall not be considered to be unreasonably withheld if any
such general contractor (a) does not have trade references reasonably acceptable
to Landlord, (b) does not maintain insurance as required pursuant to the terms
of the Lease, (c) does not have the ability to be bonded for the work in an
amount of no less than 150% of the total estimated cost of the Initial
Alterations, or (d) is not licensed as a contractor in the state/municipality in
which the Premises is located. Tenant acknowledges the foregoing is not intended
to be an exclusive list of the reasons why Landlord may reasonably withhold its
consent to a general contractor.

B. Provided Tenant is not in default beyond applicable notice and cure periods,
Landlord agrees to contribute the sum of $2,500,000.00 (i.e., $50.00 per
rentable square foot of the Premises) (the “Allowance”) toward the cost of
performing the Initial Alterations in preparation of Tenant’s occupancy of the
Premises. The Allowance may only be used for the cost of preparing design and
construction documents and mechanical and electrical plans for the Initial
Alterations, project management fees, permit fees, signage and for hard costs in
connection with the Initial Alterations. The Allowance, less a ten percent
(10%) retainage (which retainage shall be payable as part of the final draw),
shall be paid to Tenant or, at Landlord’s option, to the order of the general
contractor that performs the Initial Alterations, in periodic disbursements
within forty-five (45) days after receipt of the following documentation: (a) an
application for payment and sworn statement of contractor substantially in the
form of AIA Document G-702 covering all work for which disbursement is to be
made to a date specified therein; (b) a certification from an AIA architect
substantially in the form of the Architect’s Certificate for Payment which is
located on AIA Document G702, Application and Certificate of Payment;
(c) contractor’s, subcontractor’s and material supplier’s waivers of liens which
shall cover all Initial Alterations for which disbursement is being requested
and all other statements and forms required for compliance with the mechanics’
lien laws of the state in which the Premises is located, together with all such
invoices, contracts, or other supporting data as Landlord or Landlord’s
Mortgagee may reasonably require; (d) a cost breakdown for each trade or
subcontractor performing the Initial Alterations; (e) plans and specifications
for the Initial Alterations, together with a certificate from an AIA architect
that such plans and specifications comply in all material respects with all laws
affecting the Building, Property and Premises; (f) copies of all construction
contracts for the Initial Alterations, together with copies of all

 

D-1



--------------------------------------------------------------------------------

change orders, if any; and (g) a request to disburse from Tenant containing an
approval by Tenant of the work done and a good faith estimate of the cost to
complete the Initial Alterations. Upon completion of the Initial Alterations,
and prior to final disbursement of the Allowance, Tenant shall furnish Landlord
with: (i) general contractor and architect’s completion affidavits; (ii) full
and final waivers of lien; (iii) receipted bills covering all labor and
materials expended and used; (iv) as-built plans of the Initial Alterations; and
(v) the certification of Tenant and its architect that the Initial Alterations
have been installed in a good and workmanlike manner substantially in compliance
with the approved plans, and with applicable laws, codes and ordinances. In no
event shall Landlord be required to disburse the Allowance more than one time
per month. If the Initial Alterations exceed the Allowance, Tenant shall be
entitled to the Allowance in accordance with the terms hereof, but each
individual disbursement of the Allowance shall be disbursed in the proportion
that the Allowance bears to the total cost for the Initial Alterations, less the
ten percent (10%) retainage referenced above. Notwithstanding anything herein to
the contrary, Landlord shall not be obligated to disburse any portion of the
Allowance during the continuance of an uncured default under the Lease, and
Landlord’s obligation to disburse shall only resume when and if such default is
cured.

C. In no event shall the Allowance be used for the purchase of equipment,
furniture or other items of personal property of Tenant. If Tenant does not
submit a request for payment of the entire Allowance to Landlord in accordance
with the provisions contained in this Exhibit D by the date (the “Allowance
Deadline”) that is the six months after the Commencement Date (subject to a day
for day extension if Tenant is unable to request an Allowance disbursement due
to an event of Force Majeure), any unused amount shall accrue to the sole
benefit of Landlord, it being understood that Tenant shall not be entitled to
any credit, abatement or other concession in connection therewith; provided,
however, that Tenant shall have an additional six (6) month period following the
Allowance Deadline to submit a request for payment of not more than 10% of the
Allowance (to the extent applicable), which six month period shall be extended
on a day for day basis if Tenant is prevented from requesting such remaining
portion of the Allowance as a result of an event of Force Majeure. Tenant shall
be responsible for all applicable state sales or use taxes, if any, payable in
connection with the Initial Alterations and/or Allowance. Landlord shall be
entitled to deduct from the Allowance an amount equal to Landlord’s reasonable,
out-of-pocket costs for engaging third party engineers, architects and other
consultants to review Tenant’s plans for the Initial Alterations; provided,
however, that Landlord shall not be entitled to any supervisory or construction
management fee of charge.

D. Landlord shall provide Tenant with an allowance (the “Space Planning
Allowance”) in an amount not to exceed $7,500.00 (i.e. a sum equal to Fifteen
Cents ($0.15) per rentable square foot in the Premises) to be applied toward
preparation of the initial space plan for the Initial Alterations in the
Premises (the “Space Planning Costs”). Landlord shall disburse the Space
Planning Allowance, or applicable portion thereof, to Tenant within forty-five
(45) days after receipt of paid invoices from Tenant with respect to Tenant’s
actual Space Planning Costs. However, in no event shall Landlord have any
obligation to disburse any portion of the Space Planning Allowance after the
date which is three (3) months after the Commencement Date.

2. Landlord Work.

A. Landlord, at its sole cost and expense (subject to the terms and provisions
of Section 2.B below) shall (if the same have not been previously completed)
perform certain “warm shell” improvements to the Premises (i) in accordance with
the following work list (the “Initial Landlord Alterations”), and (ii) as
described on Schedule 1 attached hereto (the “Second Phase Landlord
Alterations”), in each case using Building standard methods, materials and
finishes. The improvements not completed and to be performed in accordance with
the work list below (the “Work List”) and in accordance with Schedule 1 to this
Exhibit D are collectively hereinafter referred to as the “Landlord Work”.
Landlord shall enter into a direct contract for the Landlord Work with a general
contractor selected by Landlord. In addition, Landlord shall have the right to
select and/or approve of any subcontractors used in connection with the Landlord
Work.

 

D-2



--------------------------------------------------------------------------------

WORK LIST (INITIAL LANDLORD ALTERATIONS)

1. Complete any interior soft demolition, including removal of demolition
spoils.

2. Install planned insulation within the Premises.

3. Floor area within the Premises shall be broom swept condition ready for
layout and framing.

4. Building electrical system shall be ready to accommodate temporary lighting
and power.

B. All work and upgrades, other than Landlord Work, subject to Landlord’s
approval, shall be at Tenant’s sole cost and expense, plus any applicable state
sales or use tax thereon, payable upon demand as Additional Rent. If Landlord is
delayed in the performance of the Landlord Work, or any portion thereof, by any
Tenant Delay (as defined in the Lease), the Landlord Work (or such portion
thereof) shall be deemed to be Substantially Complete on the date that Landlord
could reasonably have been expected to Substantially Complete the Landlord Work
absent any Tenant Delay. Tenant shall be responsible for any Tenant Delay in
completion of the Premises resulting from any such other work and upgrades
requested or performed by Tenant.

C. Landlord’s supervision or performance of any work for or on behalf of Tenant
shall not be deemed to be a representation by Landlord that the improvements
constructed will be adequate for Tenant’s use. Landlord and Tenant agree to
cooperate with each other in order to enable the Landlord Work to be performed
in a timely manner. Notwithstanding anything herein to the contrary, any delay
in the completion of the Landlord Work or inconvenience suffered by Tenant
during the performance of the Landlord Work shall not subject Landlord to any
liability for any loss or damage resulting therefrom or entitle Tenant to any
credit, abatement or adjustment of Rent or other sums payable under the Lease,
except as otherwise provided in the Lease.

E. Notwithstanding the foregoing, Landlord shall be responsible for patent and
latent defects in the Landlord Work of which Tenant notifies Landlord within
twelve (12) months from the Substantial Completion of the Landlord Work. To the
extent that the correction of such defects is covered under valid and
enforceable warranties given Landlord by contractors or subcontractors
performing the Landlord Work, Landlord shall pursue such claims directly or, to
the extent that any such warranties apply solely to the Premises, assign any
such warranties to Tenant for enforcement.

3. Miscellaneous.

A. Landlord and Tenant agree to cooperate with each other in order to enable the
Landlord Work to be performed in a timely manner and with as little
inconvenience to the performance of the Initial Alterations by Tenant as is
reasonably possible. In no event shall the construction of the Initial
Alterations cause a dangerous situation for Landlord in the performance of the
Landlord Work, Tenant or their respective contractors or employees, or
unreasonably hamper or otherwise prevent Landlord from proceeding with the
completion of the Landlord Work at the earliest possible date.

B. Except as expressly provided in the Lease and this Exhibit D, Tenant agrees
to accept the Premises in its “as-is” condition and configuration, it being
agreed that Landlord shall not be required to perform any work or, except as
provided above with respect to the Landlord Work, the Allowance and the Space
Planning Allowance, incur any costs in connection with the construction or
demolition of any improvements in the Premises.

C. This Exhibit D shall not be deemed applicable to any additional space added
to the Premises at any time or from time to time, whether by any options under
the Lease or otherwise, or to any portion of the original Premises or any
additions to the Premises in the event of a renewal or extension of the original
Term of the Lease, whether by any options under the Lease or otherwise, unless
expressly so provided in the Lease or any amendment or supplement to the Lease.

 

D-3



--------------------------------------------------------------------------------

SCHEDULE 1 TO EXHIBIT D

SECOND PHASE LANDLORD ALTERATIONS (Base Building Shell)

The following shall be completed by Landlord on or before the Commencement Date,
per applicable local building code, and subject to necessary or desirable
modifications, as deemed necessary in Landlord’s discretion for the overall
integrity and design of the Building, provided that all Landlord Work shall
remain reasonably consistent with the Class A nature of the Building:

 

1. Water-tight, Title 24 Compliant Shell with perimeter insulation installed
below the window sill and perimeter interior walls taped and sanded to type IV
finish ready for paint or wall-covering.

 

2. Ground Floor Lobby with Class A finishes per Landlord’s specifications.

 

3. Complete, operational elevator system and finished elevator cabs per
Landlord’s specifications.

 

4. Base Building exit stairs, including painted walls, hand rails, and
appropriate lighting and signage as required by applicable code. Demising walls
framed and open on Premises side.

 

5. Base Building mechanical system distributed via stub-outs to each floor. The
air conditioning system consists of a penthouse mounted built-up system
including cooling towers, chillers, and pumps. The heating system will be
supported with a penthouse mounted hot water boiler with vertical hot water loop
valved to each floor. The mechanical systems will be controlled via a web based,
Direct Digital Controls (DDC) system.

 

6. Base Building telephone room at the ground floor main point of entry (MPOE)
with riser capacity to connect to telephone closets on each floor.

 

7. Base Building restrooms including fixture counts required by code and Class A
finishes per Landlord’s specifications.

 

8. Base Building Electrical Power System (480/277V/1600A) with standard vertical
power distribution to floor distribution panels in electrical closets on each
floor.

 

9. Base Building fire sprinklers (light hazard distribution).

 

10. Base Building Fire/Life-Safety System, including all devices required by
code for Base Building Shell, with additional addressable points available for
Tenant use.

 

11. Surface parking and required signage for same.

 

12. Site landscaping and lighting.

 

13. Horizontal window blinds at all exterior windows.

 

14. Roof screens around rooftop equipment as required by code (except to the
extent required as a result of the installation of Tenant’s Dish/Antenna
pursuant to Section 38 of the Lease).

 

D-4



--------------------------------------------------------------------------------

EXHIBIT E

EXPENSES AND TAXES

This Exhibit is attached to and made a part of the Lease by and between LOCON
SAN MATEO, LLC, a Delaware limited liability company (“Landlord”) and AKAMAI
TECHNOLOGIES, INC., a Delaware corporation (“Tenant”) for space in the Building
located at 3125 Clearview Way, San Mateo, California.

a. Landlord shall provide Tenant with a good faith estimate of the total amount
of Expenses and Taxes for each calendar year (or applicable portion thereof, if
the first Lease Year of the Term does not constitute a full calendar year)
during the Term. On or before the first day of each month, Tenant shall pay to
Landlord a monthly installment equal to one-twelfth (1/12th) of Tenant’s Share
of Landlord’s estimate of the total amount of Expenses and Taxes, which initial
monthly sum is defined in Section 1.D. above as the “Tenant’s Monthly Expense
and Tax Payment”. Tenant’s Monthly Expense and Tax Payment shall be prorated for
any partial month in which the Rent Commencement Date or the last day of the
Term occurs. If Landlord determines that its good faith estimate was incorrect
by a material amount, Landlord may provide Tenant with a revised estimate. After
its receipt of the revised estimate, Tenant’s Monthly Expense and Tax Payment
shall be based upon the revised estimate. If Landlord does not provide Tenant
with an estimate of the total amount of Expenses and Taxes by January 1 of a
calendar year, Tenant shall continue to pay monthly installments based on the
previous year’s estimate until Landlord provides Tenant with the new estimate.
Upon delivery of the new estimate, an adjustment shall be made for any month for
which Tenant paid monthly installments based on the previous year’s estimate.
Tenant shall pay Landlord the amount of any underpayment within thirty (30) days
after receipt of the new estimate. Any overpayment shall be refunded to Tenant
within thirty (30) days or credited against the next due future installment(s)
of Additional Rent.

B. As soon as is practical following the end of each calendar year, Landlord
shall furnish Tenant with a statement of the actual amount of Expenses and Taxes
for the prior calendar year and Tenant’s Share of the actual amount of Expenses
and Taxes for the prior calendar year. If the estimated amount of Expenses and
Taxes for the prior calendar year is more than the actual amount of Expenses and
Taxes for the prior calendar year, Landlord shall apply any overpayment by
Tenant against Additional Rent due or next becoming due, provided if the Term
expires before the determination of the overpayment, Landlord shall refund any
overpayment to Tenant within forty-five (45) days after first deducting the
amount of Rent due. If the estimated amount of Expenses and Taxes for the prior
calendar year is less than the actual amount of Expenses and Taxes for such
prior year, Tenant shall pay Landlord, within thirty (30) days after its receipt
of the statement of Expenses and Taxes, any underpayment for the prior calendar
year.

C. Expenses Defined. “Expenses” means the sum of (i) all reasonable, direct and
indirect costs and expenses incurred in each calendar year in connection with
operating, maintaining, repairing, and managing the Building and the Property
(including any reasonable costs and expenses in connection with operating,
maintaining, repairing and managing the Exterior Common Areas located on the
Property to the extent such costs and expenses are not deemed to be costs and
expenses of the Project as a whole); provided however, in no event shall the
management fees for the Project (expressed as a percentage of gross receipts for
the Project) exceed 3% of such gross receipts and provided, further, that if
(following Tenant’s exercise of the Expansion Option and Right of First Offer
set forth in the Lease) Tenant shall lease and occupy the entire Building, the
management fees for the Project (expressed as a percentage of gross receipts for
the Project) shall not exceed 2% of such gross receipts; and (ii) the
Building’s, the Property’s and the Landlord’s allocable percentage of (a) all
reasonable, direct and indirect costs of operating, maintaining, repairing and
managing the Project (including any costs and expenses in connection with
operating, maintaining, repairing and managing the Exterior Common Areas located
on the Project to the extent such costs and expenses are not specifically
allocated to and payable by individual buildings within the Project), and
(b) all costs, fees or other amounts payable to any association established for
the benefit of the Project, including, but not limited to:

1. Labor costs, including, wages, salaries, bonuses, social security and
employment taxes, medical and other types of insurance, uniforms, training, and
retirement and pension plans.

 

E-1



--------------------------------------------------------------------------------

2. Management fees (not to exceed the percentages set forth above), the cost of
equipping and maintaining a management office, accounting and bookkeeping
services, legal fees not attributable to leasing or collection activity, and
other administrative costs. Landlord, by itself or through an affiliate, shall
have the right to directly perform or provide any services under this Lease
(including management services), provided that the cost of any such services
shall not exceed the cost that would have been incurred had Landlord entered
into an arms-length contract for such services with an unaffiliated entity of
comparable skill and experience.

3. The cost of services, including amounts paid to service providers and the
rental and purchase cost of parts, supplies, tools and equipment; provided
however, if any such parts, supplies, tools or equipment would be deemed a
capital expenditure under generally accepted accounting principles, then the
determination of whether the rental or purchase cost of such item may be
properly included in Expenses shall be governed by the terms of Section C.6
below.

4. Premiums and deductibles paid by Landlord for insurance, including workers
compensation, fire and extended coverage, earthquake, terrorism, general
liability, rental loss, elevator, boiler and other insurance customarily carried
from time to time by owners of comparable office buildings.

5. Electrical Costs (defined below) and charges for water, gas, steam and sewer,
but excluding those charges for which Landlord is reimbursed by tenants and
further excluding those charges paid directly by Tenant or any other tenant or
occupant to the electricity service provider. “Electrical Costs” means:
(a) charges paid by Landlord for electricity; and (b) costs incurred in
connection with an energy management program for the Building, the Property or
the Project. Electrical Costs shall be adjusted as follows: (i) amounts received
by Landlord as reimbursement for above standard electrical consumption shall be
deducted from Electrical Costs; (ii) the cost of electricity incurred to provide
overtime HVAC to specific tenants (as reasonably estimated by Landlord) shall be
deducted from Electrical Costs; and (iii) if Tenant is billed directly for the
cost of building standard electricity to the Premises as a separate charge in
addition to Base Rent, the cost of electricity to individual tenant spaces in
the Building shall be deducted from Electrical Costs.

6. The amortized cost of capital improvements (as distinguished from replacement
parts or components installed in the ordinary course of business) made to the
Building, Property or Project which are: (a) performed primarily to reduce
operating expense costs or otherwise improve the operating efficiency of the
Building, Property or Project; or (b) required to comply with any Laws that are
enacted, or first interpreted to apply to the Building, Property or Project,
after the date of this Lease. The cost of capital improvements shall be
amortized by Landlord over the useful life of the improvement, as reasonably
determined by Landlord. The amortized cost of capital improvements may, at
Landlord’s option, include actual or imputed interest at the rate that Landlord
would reasonably be required to pay to finance the cost of the capital
improvement.

7. Any fees, costs and expenses relating to operating, managing, owning,
repairing and maintaining any fitness center(s), conference center(s), concierge
services, or other amenities (if any) in the Project (except to the extent
Landlord charges a separate fee for the use of any such centers, services or
amenities).

Notwithstanding the foregoing, for purposes of computing Tenant’s Share of
Expenses, the Controllable Expenses (hereafter defined) shall not increase by
more than 3% per calendar year on a compounding and cumulative basis over the
course of the Term. In other words, Controllable Expenses for the second Lease
year of the Term shall not exceed 103% of the Controllable Expenses for the
first Lease year of the Term. Controllable Expenses for the third Lease year of
the Term shall not exceed 103% of the limit on Controllable Expenses for the
second Lease year of the Term, etc. By way of illustration, if Controllable
Expenses were $10.00 per rentable square foot for the first Lease year of the
Term, then Controllable Expenses for the second Lease year shall not exceed
$10.30 per rentable square foot, and Controllable Expenses for the third Lease
year of the term shall not

 

E-2



--------------------------------------------------------------------------------

exceed $10.61 per rentable square foot (whether or not actual Controllable
Expenses were less than, equaled or exceeded the limit on Controllable Expenses
the prior year). “Controllable Expenses” shall mean all Expenses exclusive of
the cost of insurance, utilities, and taxes.

If Landlord incurs Expenses for the Building, the Property or the Project
together with one or more other buildings or properties, whether pursuant to a
reciprocal easement agreement, common area agreement or otherwise, the shared
costs and expenses shall be equitably prorated and apportioned between the
Building, the Property and the Project and the other buildings or properties.
Landlord agrees to act in a commercially reasonable manner in incurring
Expenses, taking into consideration the class and the quality of the Building.
Expenses shall not include: the cost of capital improvements (except as set
forth above); depreciation; interest (except as provided above for the
amortization of capital improvements); principal payments of mortgage and other
non-operating debts of Landlord; the cost of repairs or other work to the extent
Landlord is reimbursed by insurance or condemnation proceeds; costs in
connection with leasing space in the Building, including brokerage commissions;
lease concessions, including rental abatements and construction allowances,
granted to specific tenants; costs incurred in connection with the sale,
financing or refinancing of the Building; fines, interest and penalties incurred
due to the late payment of Taxes (defined in Section 4.D) or Expenses;
organizational expenses associated with the creation and operation of the entity
which constitutes Landlord; or any penalties or damages that Landlord pays to
Tenant under this Lease or to other tenants in the Building under their
respective leases. The following are also excluded from Expenses:

(a) Sums (other than management fees, it being agreed that the management fees
included in Expenses are as described in Section C.2 above) paid to subsidiaries
or other affiliates of Landlord for services on or to the Building and/or
Premises, but only to the extent that the costs of such services exceed the
competitive cost for such services rendered by persons or entities of similar
skill, competence and experience.

(b) Attorney’s fees and other expenses incurred in connection with negotiations
or disputes with prospective tenants or tenants or other occupants of the
Building.

(c) Ground lease rental.

(d) Advertising and promotional expenditures.

(e) Fines, costs or penalties incurred as a result and to the extent of a
violation by Landlord of any applicable Laws.

(f) Any fines, penalties or interest resulting from the gross negligence or
willful misconduct of Landlord.

(g) The cost of testing, remediation or removal of “Hazardous Materials” in the
Building or on the Project required by Laws; provided however, that with respect
to the testing, remediation or removal of any material or substance which, as of
the Commencement Date was not considered, as a matter of Law, to be a Hazardous
Material, but which is subsequently determined to be a Hazardous Material as a
matter of law, the cost thereof may be included in Expenses for the Property.

(h) Landlord’s charitable and political contributions.

(i) Executive salaries for personnel above the level of property manager;
provided that if any employee performs services in connection with the Building
and other buildings, costs associated with such employee may be proportionately
included in Expenses based on the percentage of time such employee spends in
connection with the operation, maintenance and management of the Building.

 

E-3



--------------------------------------------------------------------------------

(j) Legal, auditing, consulting and professional fees and other costs (other
than those legal, auditing, consulting and professional fees and other costs
incurred in connection with the normal and routine maintenance and operation of
the Property (which shall exclude the attorneys’ fees and other costs described
in subclause (b) above)).

(k) Costs incurred by Landlord for the repair of damage to the Building, to the
extent that Landlord is reimbursed for such costs by insurance proceeds,
contractor warranties, guarantees, judgments or other third party sources.

(l) Except as specifically provided above in Section C.6 above, any capital
improvement costs.

If the Building is not at least 95% occupied during any calendar year or if
Landlord is not supplying services to at least 95% of the total rentable square
footage of the Building at any time during a calendar year, Expenses shall, at
Landlord’s option, be determined as if the Building had been 95% occupied and
Landlord had been supplying services to 95% of the rentable square footage of
the Building during that calendar year. The extrapolation of Expenses under this
Section shall be performed by appropriately adjusting the cost of those
components of Expenses that are impacted by changes in the occupancy of the
Building.

D. Taxes Defined. “Taxes” shall mean: (1) all real estate taxes and other
assessments on the Building and/or Property, and the Building’s and Property’s
share of such taxes relating to the Project, including, but not limited to,
assessments for special improvement districts and building improvement
districts, taxes and assessments levied in substitution or supplementation in
whole or in part of any such taxes and assessments and the Building’s and
Property’s share of any real estate taxes and assessments under any reciprocal
easement agreement, common area agreement or similar agreement as to the
Building, Property and/or Project; (2) all personal property taxes for property
that is owned by Landlord and used in connection with the operation, maintenance
and repair of the Building, Property or the Project; and (3) all reasonable, out
of pocket costs and fees incurred in connection with seeking reductions in any
tax liabilities described in (1) and (2), including, without limitation, any
reasonable, out of pocket costs incurred by Landlord for compliance, review and
appeal of tax liabilities. Without limitation, Taxes shall not include any
income, capital levy, franchise, capital stock, documentary transfer, business
association, gift, estate or inheritance tax. If an assessment is payable in
installments, Taxes for the year shall include the amount of the installment and
any interest due and payable during that year. For all other real estate taxes,
Taxes for that year shall, at Landlord’s election, include either the amount
accrued, assessed or otherwise imposed for the year or the amount due and
payable for that year, provided that Landlord’s election shall be applied
consistently throughout the Term. If a change in Taxes is obtained for any year
of the Term, then Taxes for that year will be retroactively adjusted and
Landlord shall provide Tenant with a credit, if any, based on the adjustment.

E. Audit Rights. Tenant may, within twelve (12) months after receiving
Landlord’s statement of Expenses (but not more frequently than once per twelve
(12) month period during the Term), give Landlord written notice (“Review
Notice”) that Tenant intends to review Landlord’s records of the Expenses for
that calendar year. Within a reasonable time after receipt of the Review Notice,
Landlord shall make all pertinent records available for inspection that are
reasonably necessary for Tenant to conduct its review. If any records are
maintained at a location other than the office of the Building, Tenant may
either inspect the records at such other location or pay for the reasonable cost
of copying and shipping the records. If Tenant retains an agent to review
Landlord’s records, the agent must be with a licensed CPA firm. Tenant shall be
solely responsible for all costs, expenses and fees incurred for the audit.
However, notwithstanding the foregoing, if Landlord and Tenant determine that
Expenses for the Building for the year in question were less than stated by more
than 5%, Landlord, within thirty (30) days after its receipt of paid invoices
therefor from Tenant, shall reimburse Tenant for the reasonable amounts paid by
Tenant to third parties in connection with such review by Tenant. Within ninety
(90) days after the records are made available to Tenant, Tenant shall have the
right to give Landlord written notice (an “Objection Notice”) stating in
reasonable detail any objection to Landlord’s statement of

 

E-4



--------------------------------------------------------------------------------

Expenses for that year. If Tenant fails to give Landlord an Objection Notice
within the ninety (90) day period or fails to provide Landlord with a Review
Notice within the twelve (12) month period described above, Tenant shall be
deemed to have approved Landlord’s statement of Expenses and shall be barred
from raising any claims regarding the Expenses for that year. If Tenant provides
Landlord with a timely Objection Notice, Landlord and Tenant shall work together
in good faith to resolve any issues raised in Tenant’s Objection Notice. If
Landlord and Tenant determine that Expenses for the calendar year are less than
reported, Landlord shall provide Tenant with a credit against the next
installment of Rent in the amount of the overpayment by Tenant. Likewise, if
Landlord and Tenant determine that Expenses for the calendar year are greater
than reported, Tenant shall pay Landlord the amount of any underpayment within
thirty (30) days. The records obtained by Tenant shall be treated as
confidential. In no event shall Tenant be permitted to examine Landlord’s
records or to dispute any statement of Expenses unless Tenant has paid and
continues to pay all Rent when due.

 

E-5



--------------------------------------------------------------------------------

EXHIBIT F

PARKING AGREEMENT

This Exhibit is attached to and made a part of the Lease by and between LOCON
SAN MATEO, LLC, a Delaware limited liability company (“Landlord”) and AKAMAI
TECHNOLOGIES, INC., a Delaware corporation (“Tenant”) for space in the Building
located at 3125 Clearview Way, San Mateo, California.

1. The capitalized terms used in this Parking Agreement shall have the same
definitions as set forth in the Lease to the extent that such capitalized terms
are defined therein and not redefined in this Parking Agreement. In the event of
any conflict between the Lease and this Parking Agreement, the latter shall
control.

2. Landlord hereby grants to Tenant and persons designated by Tenant a license
to use one hundred fifty-five (155) non-reserved parking spaces (based upon a
ratio of 3.1 parking spaces per 1,000 square feet of rentable area of the
Premises) and zero (0) reserved parking spaces in the surface parking lot
servicing the Building (“Parking Facility”). The number of parking spaces
available for Tenant’s use shall increase proportionately (based upon a ratio of
3.1 parking spaces per 1,000 square feet of rentable area of the Premises) if,
during the Term of the Lease, the rentable area of the Premises increases due to
Tenant’s exercise of its Expansion Option and/or its Right of First Offer (as
such terms are defined in the Lease). The term of such license shall commence on
the Commencement Date under the Lease and shall continue until the earlier to
occur of the Termination Date under the Lease, the sooner termination of the
Lease, or Tenant’s abandonment of the Premises thereunder. During the term of
this license, Tenant’s use of the Parking Facility shall be free of monthly
parking charge. Tenant may, from time to time request additional parking spaces,
and if Landlord shall provide the same, such parking spaces shall be provided
and used on a month-to-month basis, and otherwise on the foregoing terms and
provisions, and at such prevailing monthly parking charges as shall be
established from time to time.

3. Tenant shall at all times comply with all applicable ordinances, rules,
regulations, codes, laws, statutes and requirements of all federal, state,
county and municipal governmental bodies or their subdivisions respecting the
use of the Parking Facility. Landlord reserves the right to adopt, modify and
enforce reasonable rules (“Rules”) governing the use of the Parking Facility
from time to time including any key-card, sticker or other identification or
entrance system and hours of operation, provided that the same re given to
Tenant in writing prior to there effect and are generally applicable, and
generally applied in the same manner, to all tenants of the Building. The Rules
set forth herein are currently in effect. Landlord may refuse to permit any
person who violates such Rules to park in the Parking Facility, and any
violation of the Rules shall subject the car to removal from the Parking
Facility.

4. Unless specified to the contrary above, the parking spaces hereunder shall be
provided on a non-designated “first-come, first-served” basis. Tenant
acknowledges that Landlord has no liability for claims arising through acts or
omissions of any independent operator of the Parking Facility. Landlord shall
have no liability whatsoever for any damage to items located in the Parking
Facility, nor for any personal injuries or death arising out of any matter
relating to the Parking Facility, and in all events, Tenant agrees to look first
to its insurance carrier and to require that Tenant’s employees look first to
their respective insurance carriers for payment of any losses sustained in
connection with any use of the Parking Facility. Landlord and Tenant each hereby
waives on behalf of its insurance carriers all rights of subrogation against the
other party and the other party’s agents with respect to the Parking Facility.
Landlord reserves the right to assign specific parking spaces, and to reserve
parking spaces for visitors, small cars, handicapped persons and for other
tenants, guests of tenants or other parties, which assignment and reservation or
spaces may be relocated as determined by Landlord from time to time, and Tenant
and persons designated by Tenant hereunder shall not park in any location
designated for such assigned or reserved parking spaces. Tenant acknowledges
that the Parking Facility may be closed entirely or in part in order to make
repairs or perform maintenance services, or to alter, modify, re-stripe or
renovate the Parking Facility, or if required by casualty, strike, condemnation,
act of God, governmental law or requirement or other reason beyond the
operator’s reasonable control. In such event, Landlord shall refund any prepaid
parking fee hereunder, prorated on a per diem basis.

 

F-1



--------------------------------------------------------------------------------

5. If Tenant shall default beyond applicable notice and cure periods under this
Parking Agreement, the operator shall have the right to remove from the Parking
Facility any vehicles hereunder which shall have been involved or shall have
been owned or driven by parties involved in causing such default, without
liability therefor whatsoever. In addition, if Tenant shall default under this
Parking Agreement, Landlord shall have the right to cancel this Parking
Agreement on ten (10) days’ written notice, unless within such ten (10) day
period, Tenant cures such default (which ten (10) day cure period shall, for
non-monetary defaults, be extended one day for each day that Tenant is prevented
from completing its cure due to events of Force Majeure, provided that Tenant is
diligently prosecuting its cure to completion). If Tenant defaults with respect
to the same term or condition under this Parking Agreement more than three
(3) times during any twelve (12) month period, and Landlord notifies Tenant
thereof promptly after each such default, the next default of such term or
condition during the succeeding twelve (12) month period, shall, at Landlord’s
election, constitute an incurable default. Such cancellation right shall be
cumulative and in addition to any other rights or remedies available to Landlord
at law or equity, or provided under the Lease (all of which rights and remedies
under the Lease are hereby incorporated herein, as though fully set forth). Any
default by Tenant under the Lease shall be a default under this Parking
Agreement, and any default under this Parking Agreement shall be a default under
the Lease.

RULES

(i) Tenant shall have access to the Parking Facility on a 24-hour basis, seven
(7) days a week, subject to the other terms of this Parking Agreement; provided,
however, that Landlord shall have the right to temporarily change such access
hours so long as Landlord uses commercially reasonable efforts to minimize
disruption to Tenant’s business. Tenant shall not store or permit its employees
to store any automobiles in the Parking Facility without the prior written
consent of the operator. Except for emergency repairs, Tenant and its employees
shall not perform any work on any automobiles while located in the Parking
Facility, or on the Property. If it is necessary for Tenant or its employees to
leave an automobile in the Parking Facility overnight for more than one night,
Tenant shall provide the operator with prior notice thereof designating the
license plate number and model of such automobile.

(ii) Cars must be parked entirely within the stall lines painted on the floor,
and only small cars may be parked in areas reserved for small cars.

(iii) All directional signs and arrows must be observed.

(iv) The speed limit shall be five (5) miles per hour.

(v) Parking spaces reserved for handicapped persons must be used only by
vehicles properly designated.

(vi) Parking is prohibited in all areas not expressly designated for parking,
including without limitation:

(a) Areas not striped for parking

(b) aisles

(c) where “no parking” signs are posted

(d) ramps

(e) loading zones

(vii) Parking stickers, key cards or any other devices or forms of
identification or entry supplied by the operator shall remain the property of
the operator. Such device must be displayed as requested and may not be
mutilated in any manner. The serial number of the parking identification device
may not be obliterated. Parking passes and devices are not transferable and any
pass or device in the possession of an unauthorized holder will be void.

 

F-2



--------------------------------------------------------------------------------

(viii) Monthly fees (if any) shall be payable in advance prior to the first day
of each month. Failure to do so after five (5) business days’ written notice
will cancel Tenant’s parking privileges (but not the entire Parking Agreement)
with respect to the subject parking space(s) and a charge at the prevailing
daily parking rate will be due. No deductions or allowances from the monthly
rate will be made for days on which the Parking Facility is not used by Tenant
or its designees.

(ix) Parking Facility managers or attendants are not authorized to make or allow
any exceptions to these Rules.

(x) Every parker is required to park and lock his/her own car.

(xi) Loss or theft of parking pass, identification, key cards or other such
devices must be reported to Landlord and to the Parking Facility manager
promptly. Any parking devices reported lost or stolen found on any authorized
car will be confiscated and the illegal holder will be subject to prosecution.
Lost or stolen passes and devices found by Tenant or its employees must be
reported to the office of the Parking Facility promptly.

(xii) Washing, waxing, cleaning or servicing of any vehicle by the customer
and/or his agents is prohibited. Parking spaces may be used only for parking
automobiles.

(xiii) Tenant agrees to acquaint all persons to whom Tenant assigns a parking
space with these Rules.

6. TENANT ACKNOWLEDGES AND AGREES THAT, TO THE FULLEST EXTENT PERMITTED BY LAW,
LANDLORD SHALL NOT BE RESPONSIBLE FOR ANY LOSS OR DAMAGE TO TENANT OR TENANT’S
PROPERTY (INCLUDING, WITHOUT LIMITATION, ANY LOSS OR DAMAGE TO TENANT’S
AUTOMOBILE OR THE CONTENTS THEREOF DUE TO THEFT, VANDALISM OR ACCIDENT) ARISING
FROM OR RELATED TO TENANT’S USE OF THE PARKING FACILITY OR EXERCISE OF ANY
RIGHTS UNDER THIS PARKING AGREEMENT, WHETHER OR NOT SUCH LOSS OR DAMAGE RESULTS
FROM LANDLORD’S ACTIVE NEGLIGENCE OR NEGLIGENT OMISSION. THE LIMITATION ON
LANDLORD’S LIABILITY UNDER THE PRECEDING SENTENCE SHALL NOT APPLY HOWEVER TO
LOSS OR DAMAGE ARISING DIRECTLY FROM LANDLORD’S WILLFUL MISCONDUCT OR GROSS
NEGLIGENCE.

7. Without limiting the provisions of Paragraph 6 above, Tenant hereby
voluntarily releases, discharges, waives and relinquishes any and all actions or
causes of action for personal injury or property damage occurring to Tenant
arising as a result of parking in the Parking Facility, or any activities
incidental thereto, wherever or however the same may occur, and further agrees
that Tenant will not prosecute any claim for personal injury or property damage
against Landlord or any of its officers, agents, servants or employees for any
said causes of action. It is the intention of Tenant by this instrument, to
exempt and relieve Landlord from liability for personal injury or property
damage caused by negligence (but not active negligence or willful misconduct).

8. The provisions of Section 21 of the Lease are hereby incorporated by
reference as if fully recited.

Tenant acknowledges that Tenant has read the provisions of this Parking
Agreement, has been fully and completely advised of the potential dangers
incidental to parking in the Parking Facility and is fully aware of the legal
consequences of agreeing to this instrument.

 

F-3



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF CONFIDENTIALITY AGREEMENT

This Exhibit is attached to and made a part of the Lease by and between LOCON
SAN MATEO, LLC, a Delaware limited liability company (“Landlord”) and AKAMAI
TECHNOLOGIES, INC., a Delaware corporation (“Tenant”) for space in the Building
located at 3125 Clearview Way, San Mateo, California.

[SEE ATTACHED PAGE]

 

G-1



--------------------------------------------------------------------------------

LOGO [g29402ex10_21pg064.jpg]

 

G-2



--------------------------------------------------------------------------------

EXHIBIT H

HYPOTHETICAL CALCULATION OF ACCELERATION FEE

This Exhibit is attached to and made a part of the Lease by and between LOCON
SAN MATEO, LLC, a Delaware limited liability company (“Landlord”) and AKAMAI
TECHNOLOGIES, INC., a Delaware corporation (“Tenant”) for space in the Building
located at 3125 Clearview Way, San Mateo, California.

Akamai Lease Termination Fee Formula

3/11/2008

 

Cost

   100% Costs    29.41% Unamortized at 60 mo.

Brokerage Fees:

   $ 612,500    $ 180,136

Tenant Improvements:

   $ 2,500,000    $ 735,250              

Landlord Transaction Costs:

   $ 3,112,500    $ 915,386

Effective Rent Calculation

   84 Mo. Term    60 Mo. Term

Effective Difference:

   $ 3.40    $ 3.25

Difference in Effective Rents:

   $ 0.15   

Over 60 Mo.:

   $ 8.79             

x 50,000 SF:

   $ 439,375    Tenant Lease Termination Fee:            Unamortized Fees:    $
180,136      Unamortized TI’s:    $ 735,250      Effective Rent Difference:    $
439,375                Tenant Lease Termination Fee:    $ 1,354,761

 

H-1



--------------------------------------------------------------------------------

EXHIBIT I

LIST OF PERSONAL PROPERTY

This Exhibit is attached to and made a part of the Lease by and between LOCON
SAN MATEO, LLC, a Delaware limited liability company (“Landlord”) and AKAMAI
TECHNOLOGIES, INC., a Delaware corporation (“Tenant”) for space in the Building
located at 3125 Clearview Way, San Mateo, California.

 

1. Security systems; CCTV cameras, card readers, DVR’s.

 

2. A/V Equipment; wall mounted plasma screens, ceiling mounted projectors, wall
mounted projection screens.

 

3. Break Rooms; refrigerators, microwaves, water coolers.

 

4. Furniture; all free standing office furniture and the systems furniture (even
if wall mounted)

 

5. Server Room/IDF Rooms/NOC; equipment racks, all network and voice equipment
(even if wall mounted)

 

6. Antennas

 

I-1